Exhibit 10

Execution Copy

SECURITIES EXCHANGE AGREEMENT

This  SECURITIES  EXCHANGE  AGREEMENT  (the  “Agreement”),  dated  as  of  April
 28,  2014,  by

and  between  ABAKAN  INC.,  a  Nevada  corporation,  with  headquarters
 located  at  2665  S.  Bayshore

Drive,  Suite  450,  Miami,  Florida  33133  (the  “Company”),  MESOCOAT,  INC.,
 a  Nevada  corporation,

with  headquarters  located  at  24112  Rockwell  Drive,  Euclid,  Ohio  44117
 (“MesoCoat”)  and  GEORGE

TOWN  ASSOCIATES  S.A.,  a  Panama  corporation  with  headquarters  located  at
 Samuel  Lewis  Ave.  &

53rd Street, Omega Building Mezanine, Panama, Republic of Panama  (the
“Lender”).

WHEREAS:



A.

As   of   the   date   hereof,   MesoCoat,   a   majority  owned   subsidiary
 of   the   Company,   has   five

outstanding  loans  from  Kyrtos  Limited,  a  British  Virgin  Islands  company
 (“Kyrtos”)  in  an  aggregate

amount  of  $1,309,000,  all  of  which  plus  accrued  interested  remains
 outstanding,  all  as  evidenced  by five

Secured Promissory Notes issued by MesoCoat to Kyrtos (collectively the
“Existing Notes”).



B.

The Existing Notes have been assigned by Kyrtos to the Lender.



C.

The  Company,  MesoCoat  and  the  Lender  have  agreed  to  exchange  the
 Existing  Notes  for  (1)  a

new convertible note of the Company, in the form attached hereto as Exhibit A,
in the principal amount of

$1,341,963.34  (together  with  any  note(s)  issued  in  replacement  thereof
 or  as  a  dividend  thereon  or

otherwise  with  respect  thereto  in  accordance  with  the  terms  thereof,
 the  “New  Note”),  convertible  into

units  consisting  of  shares  of  Company  common  stock,  $0.0001  par  value
 per  share  (the  “Shares”),  and

warrants to  purchase shares of Company common  stock (the  “Warrants”),  upon
 the  terms  and  subject  to

the limitations and conditions set forth in such New Note, and (2) a Subsidiary
Guarantee by MesoCoat in

favor of the Lender, guarantying the satisfaction of all of the Company’s
obligations under the New Note,

in the form attached hereto as Exhibit B (the “Subsidiary Guarantee”).



D.

In connection with the foregoing transactions, the Company and MesoCoat have
agreed to amend

and  restate  that  certain  Security  Agreement,  dated  as  of  October  30,
 2013,  by  MesoCoat  in  favor  of

Kyrtos,  which  has  been  heretofore  assigned  to  the  Lender,  and  such
 amended  and  restated  Security

Agreement  shall  be in  the  from attached  hereto  as Exhibit C,  and provide
that  the Company’s  obligations

under  the  New  Note  and  MesoCoat’s  obligations  under  the  Guarantee  will
 be  continue  to  be  secured  by

all of the assets of MesoCoat (the “Security Agreement”).



E.

The  Company  and  the  Lender  are  executing  and  delivering  this  Agreement
 in  reliance  upon

exemptions  from  securities  registration  afforded  by  the  rules  and
 regulations  as  promulgated  by  the

United  States  Securities  and  Exchange  Commission  (the  “Commission”)
 under  the  Securities  Act  of

1933, as amended (the “Securities Act”).

NOW  THEREFORE,  in  consideration  of  the  foregoing  and  such  other
 consideration  as  the  parties  mutually

agree, the parties hereto agree as follows:



1.

Recitals.   The  recitals  set  forth  above  are  accurate,  represent  the
 intent  of  the  parties  hereto  and

are incorporated herein by reference.





--------------------------------------------------------------------------------

Exhibit 10



2.

Exchange of Existing Notes and Guarantee for New Note.



a.

Issuance of New Note.   On the Closing Date (as defined below), the Company
shall issue

and  deliver  the  New  Note  to  the  Lender.   The  New  Note  shall  be
 issued  to  the  Lender,  and  the

Subsidiary  Guarantee  and  Security  Agreement  shall  be  executed  and
 delivered  for  the  benefit  of

the  Lender,  all  in  exchange  for  the  Existing  Notes,  without  the
 payment  of  any  additional

consideration.



b.

Closing Date.   Subject  to  the  satisfaction  (or  written waiver)  of  the
 conditions thereto  set

forth in Sections 12 and 13 below, the date and time of the issuance and
delivery of the New Note

and  surrender  of  the  Existing  Notes  pursuant  to  this  Agreement  (the
 “Closing  Date”)  shall  be

12:00  noon,  Eastern  Standard  Time  on  or  before  April  28,  2014,  or
 such  other  mutually  agreed

upon time.   The closing of the transactions contemplated by this Agreement (the
“Closing”)  shall

occur on the Closing Date.



c.

Expenses.   At  the  Closing,  the  Company  shall  pay  all  expenses  and
 costs  of  the  Lender

(including,  without  limitation,  the  attorney  fees  and  expenses  of
 counsel  for  Lender,  all  as

reasonable  incurred)  in  connection  with  the  preparation,  negotiation,
 execution  and  approval  of

this  Agreement  and  any  and  all  other  documents,  instruments  and  things
 contemplated  hereby,

whether or not such transactions are consummated.



3.

Lender’s  Representations  and  Warranties.   The  Lender  represents  and
 warrants  to  the  Company

and MesoCoat that:



a.

Investment Purpose.   As of the date hereof, the Lender is acquiring the New
Note and the

Shares   and   Warrants   issuable   upon   conversion   of   or   otherwise
  pursuant   to   the   New   Note

(including,  without  limitation,  such  additional  Shares  and  Warrants,  if
 any,  as  are  issuable  as  a

result  of  the  events  described  in  the  New  Note  or  pursuant  to  this
 Agreement)  (such  Shares  and

Warrants  being  collectively  referred  to  herein  as  the  “Conversion
 Units”  and,  collectively  with

the  New  Note,  the  “Securities”)  for  its  own  account  and  not  with  a
 present  view  towards  the

public   sale   or   distribution   thereof,   except   pursuant   to   sales
  registered   or   exempted   from

registration  under  the  Securities  Act;  provided,  however,  that  by
 making  the  representations

herein,  the Lender does not agree to hold any of  the Securities for any
minimum or other  specific

term and reserves the right to dispose of the Securities at any time in
accordance with U.S. federal

and state securities laws applicable to such disposition.



b.

Lender Status.



(i)

The   Lender   is   not   a   “U.S.   person”   as   that   term   is   defined
  in  Rule 902   of

Regulation  S  under  the  Securities  Act,  and  is  not  acquiring  the
 Securities  for  the

account or benefit of any U.S. person;



(ii)

The Lender is not, and at Closing will not be, an affiliate of the Company;



(iii)

As  of  the  date  this  Agreement  was  executed  and  delivered,  and  on  the
 Closing

Date,  Lender  was  outside  the  United  States;  no  offer  to  purchase  the
 Securities

was made in the United States and the transactions contemplated hereby have not

been  and  will  not  be  pre-arranged  by  the  Lender  with  a  purchaser
 located  in  the

United States or who is a U.S. person;



Securities Exchange Agreement

Page 2





--------------------------------------------------------------------------------

Exhibit 10



(iv)

All  offers  or  sales  of  the  Securities  made  before  the  expiration  of
 the  six  month

“distribution compliance period” (which begins on the date of the final closing
of

the offering and ending 180 days thereafter) shall not be made to a U.S. person
or

for  the  account  or  benefit  of  a  U.S.  person  (other  than  a
 distributor)  unless  such

Securities  are  registered  under  the  Securities  Act  or  a  valid
 exemption  can  be

relied upon under both the appropriate U.S. state or federal securities laws;



(v)

Lender  hereby  agrees  that  Lender  will  resell  the  Securities  only  in
 accordance

with  the  provisions  of  Regulation  S,  pursuant  to  registration  under
 the  Securities

Act, or pursuant to an available exemption from registration, and Lender shall
not

engage   in   hedging   transactions   with   regard   to   such   Securities
  unless   in

compliance with the Securities Act;



(vi)

Lender  is  not  an  underwriter  or  dealer  in  the  Securities  and  is  not
 a  distributor  or

participating,   pursuant   to   contractual   agreement,   in   the
  distribution   of   such

Securities;



(vii)

Each  distributor  participating  in  offering  the  Securities,  if  any,  has
 agreed  in

writing  that  all  offers  and  sales  of  the  Securities  prior  to  the
 expiration  of  the

“distribution  compliance  period”  shall  only be  made  in  compliance  with
 the  safe

harbor  contained in Rules 903  or  904  of Regulation  S,  pursuant  to
 registration  of

such  Securities  under  the  Securities  Act,  or  pursuant  to  an  exemption
 from

registration;  and  each  distributor  has  further  agreed  in  writing  not
 to  engage  in

hedging   transactions   regarding  the   Securities   unless  in   compliance
  with   the

Securities Act;

(viii)     All  offering  documents  received  by  Lender  include  statements
 to  the  effect  that

the  Securities  have  not  been  registered  under  the  Securities  Act  and
 may  not  be

offered  or  sold  in  the  United  States  or  to  U.S.  persons  (other  than
 distributors  as

defined in  Regulation  S)  during the  “distribution  compliance  period”
 unless  such

Securities  are  registered  under  the  Securities  Act  or  an  exemption
 from  the

registration requirements is available;



(ix)

Lender  acknowledges  that  receipt  of the  Securities  involves  a  high
 degree  of  risk

and  further  acknowledges  that  it  can  bear  the  economic  risk  of  the
 acquiring  of

such Securities, including the total loss of its investment;



(x)

Lender understands that  the Securities  are being offered and issued in
reliance on

specific   exemptions   from   the   registration   requirements   of   federal
  and   state

securities  laws  and  that  the  Company  is  relying  on  the  truth  and
 accuracy  of  the

representations,  warranties, and  agreements  of  Lender  set  forth  herein
 in  order  to

determine  the  applicability  of  such  exemptions  and  the  suitability  of
 Investor  to

acquire such securities;



(xi)

Lender is sufficiently experienced in financial  and business  matters to be
capable

of  evaluating  the  merits  and  risks  of  receiving  the  Securities  and  to
 make  an

informed decision relating thereto;



(xii)

In  evaluating  its  investment,  Lender  has  consulted  its  own  investment
 and/or

legal and/or tax advisors; and



Securities Exchange Agreement

Page 3





--------------------------------------------------------------------------------

Exhibit 10

(xiii)     Lender  understands  that  in  the  Commission’s  view,  the
 statutory  basis  for  the

exemption  claimed  for  this  transaction  would  not  be  available  if  the
 offering,

though  in  technical  compliance  with  Regulation  S,  is  part  of  a  plan
 or  scheme  to

evade  the  registration  provisions  of  the  Securities  Act;  and  Lender
 confirms  that

this  transaction  is  not  part  of  any  such  plan  or  scheme.  Lender  is
 acquiring  the

New  Note  and  the  underlying  Conversion  Units  for  investment  purposes
 and  has

no  present  intention  to  sell  such  Securities  in  the  United  States  or
 to  a  U.S.

person or for  the account  or  benefit  of a U.S. person either  now or
promptly after

the expiration of the “distribution compliance period.”



c.

Reliance  on  Exemptions.   The  Lender  understands  that  the  Securities  are
 being  offered

and  sold  to  it  in  reliance  upon  specific  exemptions  from  the
 registration  requirements  of  U.S

federal  and  state  securities  laws  and  that  the  Company  is  relying
 upon  the  truth  and  accuracy of,

and    the    Lender’s    compliance    with,    the    representations    and
   warranties,    agreements,

acknowledgments  and  understandings  of  the  Lender  in  this  Section  3  in
 order  to  determine  the

availability of such exemptions and the eligibility of the Lender to acquire the
Securities.



d.

Information.   The  Lender  and  its  advisors,  if  any,  have  been,  and  for
 so  long  as  the  New

Note remains outstanding will continue to be, furnished with all materials
relating to the business,

finances  and  operations  of  the  Company  and  materials  relating  to  the
 offer  and  sale  of  the

Securities  which  have  been requested  by the  Lender  or its  advisors.   The
 Lender  and  its  advisors,

if  any,  have  been,  and  for  so  long  as  the  New  Note  remains
 outstanding  will  continue  to  be,

afforded  the  opportunity  to  ask  questions  of  and  receive  answers  from
 representatives  of  the

Company,  its  officers,  directors,  employees  and  agents  concerning  the
 Company  in  order  for  the

Lender   to   make   an   informed   decision   with   respect   to   its
  investment   in   the   Securities.

Notwithstanding  the  foregoing,  the  Company  has   not   disclosed  to  the
  Lender   any  material

nonpublic information and will not disclose such information unless such
information is disclosed

to the public prior to or promptly following such disclosure to the  Lender.
  Neither  such  inquiries

nor   any   other   due   diligence   investigation   conducted   by   Lender
  or   any   of   its   advisors   or

representatives  shall  modify,  amend  or  affect  Lender’s  right  to  rely
 on  the  Company’s  and

MesoCoat’s  representations  and  warranties  contained  in  Sections  4  and  5
 below.   The  Lender  is

not  aware  of  any  facts  that  may constitute  a  breach  of  any  of  the
 Company’s  representations  and

warranties made herein.



e.

Governmental  Review.    The  Lender  understands  that  no  United  States
 federal  or  state

agency   or   any   other   government   or   governmental   agency   has
  passed   upon   or   made   any

recommendation or endorsement of the Securities.



f.

Transfer  or  Re-sale.   The  Lender  acknowledges  that  the  Securities  have
 not  been  and  are

not  being  registered  under  the  Securities  Act  and  may  not  be
 transferred  or  resold  without

registration under the Securities Act or unless pursuant to an exemption
therefrom.



g.

Legends.   The  Lender  understands  that  unless  the  Securities  underlying
 the  Conversion

Units have been registered under the Securities Act or the Securities may be
sold pursuant to Rule

144   promulgated   under   the   Securities  Act   (or   a   successor   rule)
  (“Rule   144”)   without   any

restriction as to the number of Securities as of a particular date that can then
be immediately sold,

the Securities shall bear a restrictive legend in substantially the following
form:



Securities Exchange Agreement

Page 4





--------------------------------------------------------------------------------

Exhibit 10

“THESE   SECURITIES   HAVE   NOT   BEEN   REGISTERED   WITH   THE

UNITED     STATES     SECURITIES     AND     EXCHANGE     COMMISSION

(“COMMISSION”)  OR  THE  SECURITIES  COMMISSION  OF  ANY  STATE

BECAUSE      THEY      ARE      BELIEVED      TO      BE      EXEMPT      FROM

REGISTRATION   UNDER   REGULATION   “S”   PROMULGATED   UNDER

THE  SECURITIES  ACT  OF  1933,  AS  AMENDED  (“SECURITIES  ACT”).

THESE  SECURITIES  MAY  NOT  BE  OFFERED  OR  SOLD  IN  THE  UNITED

STATES   OR   TO   U.S.   PERSONS   (I)   IN   THE   ABSENCE   OF   (A)   AN

EFFECTIVE    REGISTRATION    STATEMENT    FOR    THE    SECURITIES

UNDER  THE  SECURITIES  ACT,  OR  (B)  AN  OPINION  OF  COUNSEL,  IN  A

GENERALLY   ACCEPTABLE   FORM,   THAT   REGISTRATION   IS   NOT

REQUIRED  UNDER  SAID  ACT  OR  (II)  UNLESS  SOLD  PURSUANT  TO

RULE  144 OR  RULE  144A  UNDER  SAID  ACT.   NOTWITHSTANDING  THE

FOREGOING,  THE  SECURITIES  MAY  BE  PLEDGED  IN  CONNECTION

WITH   A   BONA   FIDE   MARGIN   ACCOUNT   OR   OTHER   LOAN   OR

FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

Notwithstanding  the  foregoing,  the  legend  set  forth  above  shall  be
 removed  and  the  Company

shall  issue  a  certificate  without  such  legend  to  the  holder  of  any
 Securities  upon  which  it  is

stamped,  if,  unless  otherwise  required  by  applicable  state  securities
 laws,  (a)  such  Securities  are

registered  for  sale  under  an  effective  registration  statement  filed
 under  the  Securities  Act  or

otherwise may be sold pursuant to  Rule 144 without any restriction as to the
number  of securities

as of a particular date that can then be immediately sold, or (b) such holder
provides the Company

with  an  opinion  of  counsel,  in  form,  substance  and  scope  customary
 for  opinions  of  counsel  in

comparable  transactions,  to  the  effect  that  a  public  sale  or  transfer
 of  such  Securities  may  be

made  without  registration  under  the  Securities  Act,  which  opinion  shall
 be  accepted  by  the

Company  so  that  the  sale  or  transfer  is  effected.    The  Lender  agrees
 to  sell  all  Securities,

including  those  represented  by  a  certificate(s)  from  which  the  legend
 has  been  removed,  in

compliance  with  applicable  prospectus  delivery  requirements,  if  any.
   In  the  event  that  the

Company  does  not  accept  the  opinion  of  counsel  provided  by  the  Lender
 with  respect  to  the

transfer  of  Securities  pursuant  to  an  exemption  from  registration,  such
 as  Rule  144,  it  will  be

considered an Event of Default pursuant to Section 3.2 of the New Note.



h.

Authorization;   Enforcement.   This   Agreement   has  been   duly  and
  validly  authorized,

executed and  delivered  on behalf  of  the  Lender,  and  constitutes  a  valid
 and  binding agreement  of

the Lender enforceable in accordance with its terms.



Securities Exchange Agreement

Page 5





--------------------------------------------------------------------------------

Exhibit 10



4.

Representations  and  Warranties  of  the  Company.    The  Company  and
 MesoCoat,  jointly  and

severally, represent and warrant to the Lender that:



a.

Organization  and  Qualification.   The  Company  and  each  of  its
 Subsidiaries  (as  defined

below)  is  a  corporation  duly  organized,  validly  existing  and  in  good
 standing  under  the  laws  of

the  jurisdiction  in  which  it  is  incorporated,  with  full  power  and
 authority (corporate  and  other)  to

own,  lease,  use  and  operate  its  properties  and  to  carry  on  its
 business  as  and  where  now  owned,

leased,  used,  operated and conducted. The Company and each of its
 Subsidiaries is  duly qualified

as  a  foreign  corporation  to  do  business  and  is  in  good  standing  in
 every  jurisdiction  in  which  its

ownership   or   use   of   property   or   the   nature   of   the   business
  conducted   by   it   makes   such

qualification  necessary except  where  the  failure  to  be  so  qualified  or
 in  good  standing  would  not

have  a  Material  Adverse  Effect.   “Material  Adverse  Effect”  means  any
 material  adverse  effect

on  the   business,   operations,   assets,   financial   condition  or
 prospects   of  the  Company  or   its

Subsidiaries,  if  any,  taken  as  a  whole,  or  on  the  transactions
 contemplated  hereby  or  by  the

agreements   or   instruments   to   be   entered   into   in   connection
  herewith.   “Subsidiaries”   or

“Subsidiary”    means    any    corporation    or    other    organization,
   whether    incorporated    or

unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership

interest,  which  such  entities  are  disclosed  in  the  Commission  Documents
 (defined  below  in

Section 4(g)).



b.

Authorization;  Enforcement.    (i)  The  Company  has  the  requisite
 corporate  power  and

authority  to  enter  into  and  perform  this  Agreement  and  the  Security
 Agreement,  issue  the  New

Note  and  to  consummate  the  transactions  contemplated  hereby  and  on
 conversion  to  issue  the

Securities, in  accordance with the terms hereof, (ii) the execution and
delivery of this Agreement,

the   Security   Agreement,   the   New   Note   and   the   consummation   by
  it   of   the   transactions

contemplated   hereby  (including,   without   limitation,   the   issuance   of
  the   New  Note   and   the

issuance  and  reservation  for  the  issuance  of  the  Securities  underlying
 the  Conversion  Units

issuable upon conversion or exercise thereof) have been duly authorized by the
Company’s Board

of Directors and no further consent or authorization of the Company, its Board
of Directors, or its

shareholders   is   required,   (iii)   this   Agreement   and   the   Security
 Agreement   have   been   duly

executed  and  delivered  by  the  Company  by  its  authorized  representative,
 and  such  authorized

representative  is the  true  and  official representative  with  authority to
 sign this  Agreement and the

other  documents executed  in  connection  herewith  and  to  bind  the  Company
accordingly,  and  (iv)

this  Agreement  and  the  Security  Agreement  constitute,  and  upon
 execution  and  delivery  by  the

Company  of  the  New  Note,  each  of  such  instruments  will  constitute,  a
 legal,  valid  and  binding

obligation of the Company enforceable against the Company in accordance with its
terms.



Securities Exchange Agreement

Page 6





--------------------------------------------------------------------------------

Exhibit 10



c.

Capitalization.    As  of  the  date  hereof,  the  authorized  capital  stock
 of  the  Company

consists  of  2,500,000,000  shares  of  common  stock,  $0.0001  par  value
 per  share,  of  which

66,254,815  shares  are  issued  and  outstanding,  there  are  no  authorized
 shares  of  preferred  stock,

4,166,667  shares  of  common  stock  are  reserved  for  issuance  pursuant  to
 the  Company’s  stock

option   plan,   2,136,397   shares   are   reserved   for   issuance   pursuant
  to   outstanding   warrants

exercisable  or  convertible  into  or  exchangeable  for  shares,  3,300,000
 shares  are  reserved  for

issuance pursuant  to outstanding convertible  notes  and 2,516,181 shares are
 reserved for issuance

upon  conversion  of  the  New  Note  into  Shares  and  the  exercise  of  the
 Warrants.  All  of  such

outstanding  shares  of  capital  stock  are,  or  upon  issuance  will  be,
 duly authorized,  validly issued,

fully   paid   and   non-assessable.   No   shares   of   capital   stock   of
  the   Company   are   subject   to

preemptive  rights  or  any  other  similar  rights  of  the  shareholders  of
 the  Company  or  any  liens  or

encumbrances  imposed  through  the  actions  or  failure  to  act  of  the
 Company.   As  of  the  date  of

this  Agreement,  (i)  except  as  disclosed  above,  there  are  no
 outstanding  options,  warrants,  scrip,

rights  to  subscribe  for,  puts,  calls,  rights  of  first  refusal,
 agreements,  understandings,  claims  or

other  commitments  or  rights  of  any  character  whatsoever  relating  to,
 or  securities  or  rights

convertible  into  or  exchangeable  for  any  shares  of  capital  stock  of
 the  Company  or  any  of  its

Subsidiaries,  or arrangements by which  the Company or  any of its Subsidiaries
is or may become

bound  to  issue  additional  shares  of  capital  stock  of  the  Company  or
 any  of  its  Subsidiaries,  (ii)

there  are  no  agreements  or  arrangements  under  which  the  Company  or
 any  of  its  Subsidiaries  is

obligated to register the sale of any of its or their securities under the
Securities Act and (iii) there

are  no  anti-dilution  or  price  adjustment  provisions  contained  in  any
 security  issued  by  the

Company  (or  in  any agreement  providing  rights  to  security holders)  that
 will  be  triggered  by  the

issuance  of  the  New  Note  or  the  securities  underlying  the  Conversion
 Units.   The  Company  has

furnished  to  the  Lender  true  and  correct  copies  of  the  Company’s
 Articles  of  Incorporation  as  in

effect  on  the  date  hereof  (“Articles  of  Incorporation”),  the  Company’s
 By-laws,  as  in  effect  on

the  date  hereof  (the  “By-laws”),  and  the  terms  of  all  securities
 convertible  into  or  exercisable  for

Shares of the Company and the material rights of the holders thereof in respect
thereto.



d.

Issuance  of  Conversion  Units.   The  Securities  underlying  the  Conversion
 Units  are  duly

authorized  and  reserved  for  issuance  and,  upon  conversion  of  the  New
 Note  in  accordance  with

its respective  terms,  will  be validly issued,  fully paid  and
 non-assessable,  and  free from  all  taxes,

liens,  claims  and  encumbrances  with  respect  to  the  issue  thereof  and
 shall  not  be  subject  to

preemptive  rights  or  other  similar  rights  of  shareholders  of  the
 Company  and  will  not  impose

personal liability upon the holder thereof.



e.

Acknowledgment   of   Dilution.      The   Company   understands   and
  acknowledges   the

potentially  dilutive  effect  of  the  Securities  underlying  the  Conversion
 Units  upon  conversion  of

the  New  Note.  The  Company  further  acknowledges  that  its  obligation  to
 issue  the  Securities

underlying  the  Conversion  Units  upon  conversion  of  the  New  Note  in
 accordance  with  this

Agreement  is  absolute  and  unconditional  regardless  of  the  dilutive
 effect  that  such  issuance  may

have on the ownership interests of other shareholders of the Company.



Securities Exchange Agreement

Page 7





--------------------------------------------------------------------------------

Exhibit 10



f.

No  Conflicts.   The  execution,  delivery  and  performance  of  this
 Agreement,  the  Security

Agreement,  the  New  Note  by  the  Company  and  the  consummation  by  the
 Company  of  the

transactions  contemplated  hereby  and  thereby  (including,  without
 limitation,  the  issuance  and

reservation  for  issuance  of  the  Securities  underlying  the  Conversion
 Units)  will  not  (i)  conflict

with  or  result  in  a  violation  of  any  provision  of  the  Articles  of
 Incorporation  or  By-laws,  or  (ii)

violate  or  conflict  with,  or  result  in  a  breach  of  any  provision  of,
 or  constitute  a  default  (or  an

event  which  with  notice  or  lapse  of time  or  both  could  become  a
 default)  under,  or  give  to  others

any  rights  of  termination,  amendment,  acceleration  or  cancellation  of,
 any  agreement,  indenture,

patent,  patent  license  or  instrument  to which  the Company or  any of its
Subsidiaries is a party,  or

(iii)  result  in  a  violation  of any law,  rule,  regulation,  order,
judgment or  decree  (including federal

and  state  securities  laws  and  regulations  and  regulations  of  any
 self-regulatory  organizations  to

which  the  Company  or  its  securities  are  subject)  applicable  to  the
 Company  or  any  of  its

Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound

or   affected   (except   for   such   conflicts,   defaults,   terminations,
  amendments,   accelerations,

cancellations  and  violations  as  would  not,  individually  or  in  the
 aggregate,  have  a  Material

Adverse Effect).   Neither the Company nor  any of its Subsidiaries is in
violation of its Articles of

Incorporation, By-laws or other organizational documents and neither the Company
nor any of its

Subsidiaries  is  in  default  (and  no  event  has  occurred  which  with
 notice  or  lapse  of  time  or  both

could  put  the  Company or  any of  its  Subsidiaries  in  default)  under,
 and  neither  the  Company nor

any of  its  Subsidiaries  has  taken  any action  or  failed  to  take  any
 action  that  would  give  to  others

any  rights  of  termination,  amendment,  acceleration  or  cancellation  of,
 any  agreement,  indenture

or instrument to which the Company or any of its Subsidiaries is a party or by
which any property

or  assets  of  the  Company  or  any  of  its  Subsidiaries  is  bound  or
 affected,  except  for  possible

defaults  as  would  not,  individually  or  in  the  aggregate,  have  a
 Material  Adverse  Effect.  The

businesses  of  the  Company and  its  Subsidiaries,  if  any,  are  not  being
 conducted,  and  shall  not  be

conducted so long as  the Lender owns  any of  the Securities,  in violation of
any law, ordinance or

regulation  of  any  governmental  entity.   Except  as  specifically
 contemplated  by  this  Agreement

and  as  required  under  the  Securities Act  and  any applicable  state
 securities  laws,  the Company is

not  required  to  obtain  any  consent,  authorization  or  order  of,  or
 make  any  filing  or  registration

with,  any  court,  governmental  agency,  regulatory  agency,  self-regulatory
 organization  or  stock

market  or  any third party in order for it to execute, deliver or perform any
of its obligations under

this  Agreement,  the  Security  Agreement,  the  New  Note  in  accordance
 with  the  terms  hereof  or

thereof  or  to  issue  the  New  Note  in  accordance  with  the  terms  hereof
 and  to  issue  the  Securities

upon  conversion  of  the  New  Note.   All  consents,  authorizations,  orders,
 filings  and  registrations

which  the  Company  is  required  to  obtain  pursuant  to  the  preceding
 sentence  have  been  obtained

or  effected  on  or  prior  to  the  date  hereof.    The  Company  is  not  in
 violation  of  the  quotation

requirements  of  the  OTC  Market  Group  (the  “OTCQB”)  and  does  not
 reasonably anticipate  that

the  Shares  will  be  no  longer  eligible  for  quotation  on  the  OTCQB  in
 the  foreseeable  future.   The

Company and its  Subsidiaries are unaware of any facts or  circumstances which
might  give rise to

any of the foregoing.



Securities Exchange Agreement

Page 8





--------------------------------------------------------------------------------

Exhibit 10



g.

Commission  Documents;  Financial  Statements.    The  Company  has  filed  all
 reports,

schedules,  forms,  statements  and  other  documents  required to  be  filed
 by it  with  the  Commission

pursuant  to  the  reporting  requirements  of  the  Securities  Exchange  Act
 of  1934,  as  amended  (the

“Exchange  Act”)  (all  of  the  foregoing  filed  prior  to  the  date  hereof
 and  all  exhibits  included

therein and financial  statements and schedules thereto and documents (other
than exhibits to  such

documents)   incorporated   by   reference   therein,   being   hereinafter
  referred   to   herein   as   the

“Commission Documents”).   Upon  written  request,  the  Company will  deliver
 to the  Lender  true

and  complete  copies  of  the  Commission  Documents,  except  for  such
 exhibits  and  incorporated

documents.   As  of  their  respective  dates,  the  Commission  Documents
 complied  in  all  material

respects   with   the   requirements   of   the   Exchange   Act   and   the
  rules   and   regulations   of   the

Commission  promulgated  thereunder  applicable  to  the  Commission  Documents,
 and  none  of  the

Commission  Documents,  at  the  time  they  were  filed  with  the  Commission,
 contained  any untrue

statement  of  a  material  fact  or  omitted  to  state  a  material  fact
 required  to  be  stated  therein  or

necessary in  order  to  make  the  statements  therein,  in  light  of the
 circumstances  under  which  they

were made, not misleading.  None of the statements made in any such Commission
Documents is,

or  has  been,  required  to  be amended  or  updated  under  applicable  law
(except  for  such  statements

as  have  been  amended  or  updated  in  subsequent  filings  prior  the  date
 hereof).    As  of  their

respective   dates,   the   financial   statements   of   the   Company
  included   in   the   Commission

Documents  complied  as  to  form  in  all  material  respects  with  applicable
 accounting  requirements

and  the  published  rules  and  regulations  of  the  Commission  with  respect
 thereto.   Such  financial

statements  have  been  prepared  in  accordance  with  United  States
 generally  accepted  accounting

principles,  consistently  applied,  during  the  periods  involved  and  fairly
 present  in  all  material

respects  the  consolidated  financial  position  of  the  Company  and  its
 consolidated  Subsidiaries  as

of the  dates thereof and the consolidated results of their  operations and cash
flows for  the periods

then  ended  (subject,  in  the  case  of  unaudited  statements,  to  normal
 year-end  audit  adjustments).

Except  as  set  forth  in  the  financial  statements  of  the  Company
 included  in  the  Commission

Documents,  the  Company  has  no  liabilities,  contingent  or  otherwise,
 other  than  (i)  liabilities

incurred  in  the  ordinary course  of  business  subsequent  to  February 28,
 2014,  and  (ii)  obligations

under  contracts  and  commitments  incurred  in  the  ordinary  course  of
 business  and  not  required

under  generally  accepted  accounting  principles  to  be  reflected  in  such
 financial  statements,

which,  individually  or  in  the  aggregate,  are  not  material  to  the
 financial  condition  or  operating

results  of  the  Company.  The  Company  is  subject  to  the  reporting
 requirements  of  the  Exchange

Act.



h.

Absence  of  Certain  Changes.    Since  February  28,  2014,  there  has  been
 no  material

adverse change and no material adverse development in the assets, liabilities,
business, properties,

operations,  financial  condition,  results  of  operations,  prospects  or
 Exchange  Act  reporting  status

of the Company or any of its Subsidiaries.



i.

Absence   of   Litigation.      There   is   no   action,   suit,   claim,
  proceeding,   inquiry   or

investigation   before   or   by   any   court,   public   board,   government
  agency,   self-regulatory

organization  or  body  pending  or,  to  the  knowledge  of  the  Company  or
 any  of  its  Subsidiaries,

threatened  against  or  affecting  the  Company  or  any  of  its
 Subsidiaries,  or  their  officers  or

directors  in  their  capacity as  such,  that  could  have  a  Material
 Adverse  Effect.  The  Company  and

its  Subsidiaries  are  unaware  of  any  facts  or  circumstances  which  might
 give  rise  to  any  of  the

foregoing.



Securities Exchange Agreement

Page 9





--------------------------------------------------------------------------------

Exhibit 10



j.

Patents,  Copyrights,  etc.   The  Company  and  each  of  its  Subsidiaries
 owns  or  possesses

the  requisite  licenses  or  rights  to  use  all  patents,  patent
 applications,  patent  rights,  inventions,

know-how,  trade  secrets,  trademarks,  trademark applications,  service
 marks,  service  names,  trade

names  and  copyrights  (“Intellectual  Property”)  necessary to  enable  it  to
 conduct  its  business  as

now operated  (and,  as  presently contemplated  to  be  operated  in  the
 future).   There  is  no  claim  or

action  by  any  person  pertaining  to,  or  proceeding  pending,  or,  to  the
 Company’s  knowledge,

threatened,  which  challenges  the  right  of  the  Company  or  of  a
 Subsidiary  with  respect  to  any

Intellectual  Property  necessary  to  enable  it  to  conduct  its  business
 as  now  operated  (and,  as

presently  contemplated  to  be  operated  in  the  future).   To  the  best  of
 the  Company’s  knowledge,

the  Company’s  or  its  Subsidiaries’  current  and  intended  products,
 services  and  processes  do  not

infringe on any Intellectual Property or other rights held by any person. The
Company is unaware

of  any  facts  or  circumstances  which  might  give  rise  to  any  of  the
 foregoing.   The  Company  and

each   of   its   Subsidiaries   have   taken   reasonable   security   measures
  to   protect   the   secrecy,

confidentiality and value of their Intellectual Property.



k.

No  Materially  Adverse  Contracts,  Etc.   Neither  the  Company  nor  any  of
 its  Subsidiaries

is  subject  to  any charter,  corporate  or  other  legal  restriction,  or
 any judgment,  decree,  order,  rule

or  regulation  which  in  the  judgment  of the  Company’s  officers  has  or
 is  expected in  the  future  to

have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
is a party to any

contract or agreement which in the judgment of the Company’s officers has or is
expected to have

a Material Adverse Effect.



l.

Tax Status.   The Company and each of its Subsidiaries has made or  filed all
 federal,  state

and foreign income and all  other tax returns, reports and declarations required
by any jurisdiction

to which it is subject  (unless and only to the extent that  the Company and
each of its Subsidiaries

has  set  aside  on  its  books  provisions  reasonably  adequate  for  the
 payment  of  all  unpaid  and

unreported taxes) and  has  paid  all  taxes and  other  governmental
assessments  and  charges  that  are

material  in  amount,  shown  or  determined  to  be  due  on  such  returns,
 reports  and  declarations,

except  those  being  contested  in  good  faith  and  has  set  aside  on  its
 books  provisions  reasonably

adequate  for the payment of all  taxes  for periods subsequent to the  periods
 to which  such returns,

reports  or  declarations  apply.   There  are  no  unpaid  taxes  in  any
 material  amount  claimed  to  be

due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis

for  any  such  claim.    The  Company  has  not  executed  a  waiver  with
 respect  to  the  statute  of

limitations relating to the assessment or collection of any foreign, federal,
state or local tax.  None

of the Company’s tax returns is presently being audited by any taxing authority.



m.

Certain   Transactions.     Except   for   arm’s   length   transactions
  pursuant   to   which   the

Company  or  any  of  its  Subsidiaries  makes  payments  in  the  ordinary
 course  of  business  upon

terms  no  less  favorable  than  the  Company  or  any  of  its  Subsidiaries
 could  obtain  from  third

parties and other than the grant of stock options disclosed in the Commission
Documents, none of

the  officers,  directors,  or  employees  of  the  Company  is  presently  a
 party  to  any  transaction  with

the  Company  or  any  of  its  Subsidiaries  (other  than  for  services  as
 employees,  officers  and

directors), including any contract, agreement or  other arrangement  providing
for the furnishing of

services  to  or  by,  providing  for  rental  of  real  or  personal  property
 to  or  from,  or  otherwise

requiring  payments  to  or  from  any officer,  director  or  such  employee
 or,  to  the  knowledge  of  the

Company,  any corporation, partnership,  trust  or other entity in  which  any
officer,  director, or  any

such employee has a substantial interest or is an officer, director, trustee or
partner.



Securities Exchange Agreement

Page 10





--------------------------------------------------------------------------------

Exhibit 10



n.

Disclosure.     All   information   relating   to   or   concerning   the
  Company  or   any   of   its

Subsidiaries  set  forth  in  this  Agreement  and  provided  to  the  Lender
 in  connection  with  the

transactions contemplated hereby is true and correct in  all material  respects
and the Company has

not  omitted  to  state  any  material  fact  necessary  in  order  to  make
 the  statements  made  herein  or

therein,  in  light  of  the  circumstances  under  which  they  were  made,
 not  misleading.   No  event  or

circumstance  has  occurred  or  exists  with  respect  to  the  Company or  any
of  its  Subsidiaries  or  its

or   their   business,   properties,   prospects,   operations   or   financial
  conditions,   which,   under

applicable  law,  rule  or  regulation,  requires  public  disclosure  or
 announcement  by  the  Company

but  which  has  not  been  so  publicly  announced  or  disclosed  (assuming
 for  this  purpose  that  the

Company’s   reports   filed   under   the   Exchange   Act   are   being
  incorporated   into   an   effective

registration statement filed by the Company under the Securities Act).



o.

Acknowledgment    Regarding    Lender’s    Acquiring    of    Securities.

The    Company

acknowledges  and  agrees  that  the  Lender  is  acting  solely  in  the
 capacity  of  an  arm’s  length

purchaser   with   respect   to   this   Agreement   and   the   transactions
  contemplated   hereby.     The

Company further acknowledges that  the Lender is not acting as a financial
 advisor or  fiduciary of

the  Company  (or  in  any  similar  capacity)  with  respect  to  this
 Agreement  and  the  transactions

contemplated   hereby   and   any   statement   made   by   the   Lender   or
  any   of   its   respective

representatives  or  agents  in  connection  with  this  Agreement  and  the
 transactions  contemplated

hereby  is  not  advice  or  a  recommendation  and  is  merely  incidental  to
 the  Lender’s  acquiring  of

the  Securities.   The  Company  further  represents  to  the  Lender  that  the
 Company’s  decision  to

enter  into  this  Agreement  has  been  based  solely  on  the  independent
 evaluation  of  the  Company

and its representatives.



p.

No  Integrated  Offering.   Neither  the  Company,  nor  any  of  its
 affiliates,  nor  any  person

acting  on  its  or  their  behalf,  has  directly or  indirectly  made  any
offers  or  sales  in  any  security or

solicited any offers  to buy any security under  circumstances that  would
require registration  under

the  Securities  Act  of  the  issuance  of  the  Securities  to  the  Lender.
  The  issuance  of  the  Securities

to  the  Lender  will  not  be  integrated  with  any  other  issuance  of  the
 Company’s  securities  (past,

current or  future) for  purposes  of any shareholder  approval provisions
applicable to the Company

or its securities.



q.

No  Brokers.   The  Company  has  taken  no  action  which  would  give  rise
 to  any  claim  by

any  person  for  brokerage  commissions,  transaction  fees  or  similar
 payments  relating  to  this

Agreement or the transactions contemplated hereby.



r.

Permits;  Compliance.   The  Company  and  each  of  its  Subsidiaries  is  in
 possession  of  all

franchises,  grants,  authorizations,  licenses,  permits,  easements,
 variances,  exemptions,  consents,

certificates,  approvals  and  orders  necessary  to  own,  lease  and  operate
 its  properties  and  to  carry

on  its  business  as it  is  now being conducted (collectively,  the  “Company
Permits”),  and there  is

no  action  pending  or,  to  the  knowledge  of  the  Company,  threatened
 regarding  suspension  or

cancellation  of  any of  the  Company Permits.   Neither  the  Company nor  any
of  its  Subsidiaries  is

in  conflict  with,  or  in  default  or  violation  of,  any  of  the  Company
 Permits,  except  for  any  such

conflicts,  defaults  or  violations  which,  individually  or  in  the
 aggregate,  would  not  reasonably  be

expected  to  have  a  Material  Adverse  Effect.   Since  February  28,  2014,
 neither  the  Company nor

any of  its  Subsidiaries  has  received  any notification  with  respect  to
 possible  conflicts,  defaults  or

violations   of   applicable   laws,   except   for   notices   relating   to
  possible   conflicts,   defaults   or

violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.



Securities Exchange Agreement

Page 11





--------------------------------------------------------------------------------

Exhibit 10



s.

Environmental Matters.



(i)

There   are,   with   respect   to   the   Company   or   any  of   its
  Subsidiaries   or   any

predecessor  of  the  Company,  no  past  or  present  violations  of
 Environmental  Laws  (as

defined   below),   releases   of   any   material   into   the   environment,
  actions,   activities,

circumstances,  conditions,  events,  incidents,  or  contractual  obligations
 which  may  give

rise to any common  law environmental  liability or  any liability under the
Comprehensive

Environmental  Response,  Compensation  and  Liability  Act  of  1980  or
 similar  federal,

state,  local  or  foreign  laws  and  neither  the  Company  nor  any  of  its
 Subsidiaries  has

received  any notice  with  respect  to  any of  the  foregoing,  nor  is  any
action  pending  or,  to

the Company’s knowledge, threatened in connection with any of the foregoing.
  The term

“Environmental   Laws”   means   all   federal,   state,   local   or   foreign
  laws   relating   to

pollution or protection of human health or the environment (including, without
limitation,

ambient  air,  surface  water,  groundwater,  land  surface  or  subsurface
 strata),  including,

without  limitation,  laws  relating  to  emissions,  discharges,  releases  or
 threatened  releases

of   chemicals,   pollutants   contaminants,   or   toxic   or   hazardous
  substances   or   wastes

(collectively,  “Hazardous  Materials”)  into  the  environment,  or  otherwise
 relating  to  the

manufacture,   processing,   distribution,   use,   treatment,   storage,
  disposal,   transport   or

handling  of  Hazardous  Materials,  as  well  as  all  authorizations,  codes,
 decrees,  demands

or   demand  letters,   injunctions,  judgments,  licenses,  notices  or
  notice  letters,  orders,

permits, plans or regulations issued, entered, promulgated or approved
thereunder.



(ii)

Other  than  those  that  are  or  were  stored,  used  or  disposed  of  in
 compliance  with

applicable  law,  no  Hazardous  Materials  are  contained  on  or  about  any
 real  property

currently  owned,  leased  or  used  by  the  Company  or  any  of  its
 Subsidiaries,  and  no

Hazardous  Materials  were  released  on  or  about  any  real  property
 previously  owned,

leased  or  used  by  the  Company  or  any  of  its  Subsidiaries  during  the
 period  the  property

was  owned,  leased  or  used  by  the  Company  or  any  of  its  Subsidiaries,
 except  in  the

normal course of the Company’s or any of its Subsidiaries’ business.



(iii)

There  are  no  underground  storage  tanks  on  or  under  any  real  property
 owned,

leased  or  used  by the  Company or  any of  its  Subsidiaries  that  are  not
 in  compliance  with

applicable law.



t.

Title to Property.  The Company and its Subsidiaries have good and marketable
title to all

personal  property  owned  by  them  which  is  material  to  the  business  of
 the  Company  and  its

Subsidiaries,  in each case free  and  clear of all liens, encumbrances  and
 defects except  such as are

described  in  the  Commission  Documents  or  such  as  would  not  have  a
 Material  Adverse  Effect.

Any real  property and  facilities  held under lease by the Company and its
 Subsidiaries are held by

them  under  valid,  subsisting  and  enforceable  leases  with  such
 exceptions  as  would  not  have  a

Material Adverse Effect.



Securities Exchange Agreement

Page 12





--------------------------------------------------------------------------------

Exhibit 10



u.

Insurance.     The   Company   and   each   of   its   Subsidiaries   are
  insured   by   insurers   of

recognized  financial  responsibility  against  such  losses  and  risks  and
 in  such  amounts  as  are

reasonably sufficient  and  customary in  the  businesses  in  which  the
Company and  its  Subsidiaries

are engaged.   As  of the  date hereof and as of the Closing Date, no notice  of
cancellation  has  been

received  for  any of  such  policies  and  the  Company  is  in  compliance  in
 all  material  respects  with

all  of  the  terms  and  conditions  thereof.   Neither  the  Company  nor  any
 such  Subsidiary  has  any

reason  to  believe  that  it  will  not  be  able  to  renew  its  existing
 insurance  coverage  as  and  when

such  coverage  expires  or  to  obtain  similar  coverage  from  similar
 insurers  as  may be  necessary to

continue  its  business  without  a  significant  increase  in  cost.   Upon
 written  request,  the  Company

will provide to the Lender true and correct copies of all policies relating to
directors’ and officers’

liability coverage, errors and omissions coverage, and commercial general
liability coverage.



v.

Internal  Accounting  Controls.    The  Company  and  each  of  its
 Subsidiaries  maintain  a

system  of  internal  accounting  controls  sufficient,  in  the  judgment  of
 the  Company’s  board  of

directors,  to  provide  reasonable  assurance  that  (i)  transactions  are
 executed  in  accordance  with

management’s  general  or  specific  authorizations,  (ii)  transactions  are
 recorded  as  necessary  to

permit  preparation  of  financial  statements  in  conformity  with  generally
 accepted  accounting

principles   and   to   maintain   asset   accountability,   (iii)   access   to
  assets   is   permitted   only   in

accordance   with   management’s   general   or   specific   authorization   and
  (iv)   the   recorded

accountability   for   assets   is   compared   with   the   existing   assets
  at   reasonable   intervals   and

appropriate action is taken with respect to any differences.



w.

Foreign  Corrupt  Practices.    Neither  the  Company,  nor  any  of  its
 Subsidiaries,  nor  any

director,  officer,  agent,  employee  or  other  person  acting  on  behalf  of
 the  Company  or  any

Subsidiary has, in the course of his  actions for,  or on behalf of,  the
Company,  used any corporate

funds  for  any  unlawful  contribution,  gift,  entertainment  or  other
 unlawful  expenses  relating  to

political  activity;  made  any  direct  or  indirect  unlawful  payment  to
 any  foreign  or  domestic

government official or employee from corporate funds; violated or is in
violation of any provision

of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any
bribe, rebate, payoff,

influence  payment,  kickback  or  other  unlawful  payment  to  any  foreign
 or  domestic  government

official or employee.



x.

Solvency.    The  Company  (after  giving  effect  to  the  transactions
 contemplated  by  this

Agreement) is solvent (i.e., its assets have a fair market  value  in excess of
the  amount  required to

pay  its  probable  liabilities  on  its  existing  debts  as  they  become
 absolute  and  matured)  and

currently  the  Company  has  no  information  that  would  lead  it  to
 reasonably  conclude  that  the

Company  would  not,  after  giving  effect  to  the  transaction  contemplated
 by this  Agreement,  have

the  ability  to,  nor  does  it  intend  to  take  any  action  that  would
 impair  its  ability  to,  pay  its  debts

from  time  to  time  incurred  in  connection  therewith  as  such  debts
 mature.   The  Company  did  not

receive  a  qualified  opinion  from  its  auditors  with  respect  to  its
 most  recent  fiscal  year  end  and,

after  giving  effect  to  the  transactions  contemplated  by  this  Agreement,
 does  not  anticipate  or

know of any basis upon which its auditors  might issue a qualified opinion in
respect  of its current

fiscal year.



y.

No  Investment  Company.   The  Company  is  not,  and  upon  the  issuance  and
 sale  of  the

Securities as contemplated by this Agreement will not be an “investment company”
required to be

registered  under  the  Investment  Company  Act  of  1940  (an  “Investment
 Company”).    The

Company is not controlled by an Investment Company.



Securities Exchange Agreement

Page 13





--------------------------------------------------------------------------------

Exhibit 10



z.

Breach  of  Representations  and  Warranties  by  the  Company.   If  the
 Company  breaches

any  of  the  representations  or  warranties  set  forth  in  this  Section  4,
 in  addition  to  any  other

remedies  available  to  the  Lender  pursuant  to  this  Agreement,  it  will
 be  considered  an  Event  of

default under Section 3.4 of the New Note.



5.

Representations   and   Warranties   of   MesoCoat.     The   Company   and
  MesoCoat,   jointly   and

severally, represent and warrant to the Lender that:



a.

MesoCoat  has  the  requisite  corporate  power  and  authority  to  enter  into
 this  Agreement,

the  Security  Agreement,  the  Subsidiary  Guarantee  and  all  other
 agreements,  documents  and

instruments contemplated herein to which it is a party.



b.

All  corporate  action  on  the  part  of  MesoCoat  by  its  officers,
 directors  and  shareholders

necessary  for  the  authorization,  execution  and  delivery  of,  and  the
 performance  by  MesoCoat  of

its  obligations  in  connection  with  this  Agreement,  including,  without
 limitation,  the  issuance  and

delivery  of  the  Security  Agreement  and  the  Subsidiary  Guarantee,  has
 been  duly  and  validly

taken.



c.

This  Agreement  and  all  other  agreements,  documents  and  instruments
 contemplated

herein  to  which  MesoCoat  is  a  party  constitute,  including,  without
 limitation,  the  issuance  and

delivery  of  the  Security  Agreement  and  the  Subsidiary  Guarantee,  will
 constitute,  valid  and

legally  binding  obligations  of  MesoCoat,  enforceable  against  MesoCoat  in
 accordance  with  their

respective    terms,    subject    to    (a)    applicable    bankruptcy,
   insolvency,    fraudulent    transfer,

moratorium, reorganization or other similar laws of general application relating
to or affecting the

enforcement of creditors’ rights generally and (b) general principles of equity.



d.

The  execution  and  performance  of  this  Agreement,  Security  Agreement,
 the  Subsidiary

Guarantee  and  all  other  agreements,  documents  and  instruments
 contemplated  herein  to  which

MesoCoat  is  a  party  do  not  conflict  in  any  material  respect  with  any
 other  agreement  to  which

MesoCoat  is  a  party  or  is  bound,  any  court  order  or  judgment
 applicable  to  MesoCoat  or  the

constituent documents of MesoCoat.



e.

MesoCoat  has  received  fair  value  from  the  Company  in  consideration  for
 the  executing

the Security Agreement and Subsidiary Guarantee made part of this Agreement.



f.

The  total  indebtedness  owed  by  MesoCoat  to  Huntington  National  Bank  as
 of  the  date

hereof is $134,427.22.   Without the prior written consent of the Lender,
MesoCoat shall not incur

additional  indebtedness  from  Huntington  National  Bank  or  any  other
 lender,  other  than  the

Company,   after   the   date   hereof,   while   the   New   Note   remains
  outstanding.      MesoCoat

acknowledges  and  agrees  that  the  subordination  of  Lender’s  security
 interest  as  set  forth  in  the

Security Agreement is conditioned on the accuracy and compliance with this
Section 5(f).



6.

Covenants.



a.

Best  Efforts.     The  parties  shall   use  their   best   efforts  to
 satisfy  timely  each  of  the

conditions described in Sections 12 and 13 of this Agreement.



Securities Exchange Agreement

Page 14





--------------------------------------------------------------------------------

Exhibit 10



b.

Financial  Information.    Upon  written  request,  the  Company  agrees  to
 send  or  make

available  the  following reports to  the  Lender  until  the Lender  transfers,
 assigns,  or  sells all  of the

Securities:  (i) within  ten  (10)  days  after  the  filing  with  the
 Commission,  a  copy  of  its  Annual

Report  on  Form  10-K,  its  Quarterly Reports  on  Form  10-Q  and  any
Current  Reports  on  Form  8-

K;  (ii) within  one  (1)  day after  release,  copies  of all  press  releases
 issued  by the  Company or  any

of  its  Subsidiaries;  and  (iii)  contemporaneously  with  the  making
 available  or  giving  to  the

shareholders  of  the  Company,  copies  of  any  notices  or  other
 information  the  Company  makes

available or gives to such shareholders.



c.

Listing.     The   Company   shall   maintain   quotation   of   its   common
  stock   upon   each

automated  quotation  system  upon  which  its  common  stock  is  now  quoted
 and,  for  so  long  as  the

Lender  owns  any of  the  Securities,  shall  maintain such  quotation  for
 all  Shares  from time to time

issuable  upon  conversion  of  the New Note.   The  Company will  obtain and,
so long as  the Lender

owns  any  of  the  Securities,  maintain  the  trading  of  its  common  stock
 on  the  OTCQB  or  any

equivalent   replacement   exchange,   the   Nasdaq   National   Market
  (“Nasdaq”),   the   Nasdaq

SmallCap  Market  (“Nasdaq  SmallCap”),  the  New  York  Stock  Exchange
 (“NYSE”),  or  the

American  Stock  Exchange  (“AMEX”)  and  will  comply  in  all  respects  with
 the  Company’s

reporting,   filing   and   other   obligations   under   the   bylaws   or
  rules   of   the   Financial   Industry

Regulatory  Authority  (“FINRA”)   and   such   exchanges,   as   applicable.
    The   Company   shall

promptly provide  to  the  Lender  copies  of  any notices  it  receives  from
 the  OTCQB  and  any other

exchanges   or   quotation   systems   on   which   its   common   stock   are
  then   listed   regarding   the

continued eligibility of its common stock for listing on such exchanges and
quotation systems.



d.

Corporate  Existence.   So  long  as  the  Lender  or  any  of  its  affiliates
 beneficially  own  the

New   Note,   the   Company   shall   maintain   its   corporate   existence
  and   shall   not   sell   all   or

substantially all  of the Company’s  assets,  except in the  event of a  merger
 or  consolidation  or  sale

of all or substantially all of the Company’s assets, where the surviving or
successor entity in such

transaction  (i)  assumes  the  Company’s  obligations  hereunder  and  under
 the  agreements  and

instruments  entered  into  in  connection  herewith  and  (ii)  is  a  publicly
 traded  corporation  whose

shares are listed for trading on the OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or
AMEX.



e.

No  Integration.   The  Company  shall  not  make  any  offers  or  sales  of
 any  security  (other

than  the  Securities)  under  circumstances  that  would  require  registration
 of  the  Securities  being

offered  or  sold  hereunder  under  the  Securities  Act  or  cause  the
 offering  of  the  Securities  to  be

integrated   with   any   other   offering   of   securities   by   the
  Company   for   the   purpose   of   any

stockholder approval provision applicable to the Company or its securities.



f.

Breach  of  Covenants.    If  the  Company  breaches  any  of  the  covenants
 set  forth  in  this

Section 6, in addition to any other remedies available to the Lender pursuant to
this Agreement, it

will be considered an event of default under Section 3.4 of the New Note.



g.

Failure  to  Comply  with  the  Exchange  Act.   So  long  as  the  New  Note
 is  outstanding,  the

Company  shall  comply  with  the  reporting  requirements  of  the  Exchange
 Act  and  the  Company

shall continue to be subject to the reporting requirements of the Exchange Act.



h.

Trading  Activities.   Neither  the  Lender  nor  its  affiliates  has  an  open
 short  position  in  the

common  stock  of  the  Company  and  the  Lender  agrees  that  it  shall  not,
 and  that  it  will  cause  its

affiliates  not  to,  engage  in  any short  sales  of  or  hedging
 transactions  with  respect  to  the  common

stock of the Company.



Securities Exchange Agreement

Page 15





--------------------------------------------------------------------------------

Exhibit 10



i.

Borrowings.   So long as the Company shall  have  any obligation under  the New
Note,  the

Company and MesoCoat shall not, without  giving advance  notice to the  Lender
and obtaining the

Lender’s  prior  written  consent,  which  consent  may  not  be  unreasonably
 withheld,  incur  any

indebtedness,   or   otherwise   assume,   guarantee,   endorse,   contingently
  agree   to   purchase   or

otherwise  become  liable  for  the indebtedness  of any other person,  firm,
 partnership,  joint  venture

or corporation, or grant or suffer to exist any lien on its assets, except (a)
the Ohio State Calf loan

that  is  currently  committed  as  publically  disclosed  on  February  18,
 2014,  (b)  the  Director  of

Development  of  the  State  of  Ohio  lien,  (c)  the  Huntington  National
 Bank  lien,  (c)  the  County of

Cuyahoga, Ohio lien, or (d) indebtedness to trade creditors or financial
institutions incurred in the

ordinary course of business and consistent with past practice.



j.

Issuances  of  Equity.   So  long  as  the  Company  shall  have  any
 obligation  under  the  New

Note,  the  Company  and  MesoCoat  shall  not,  without  giving  advance
 notice  to  the  Lender  and

obtaining  the  Lender’s  prior  written  consent,  which  consent  may  not  be
 unreasonably  withheld,

issue  any  equity  securities  of  the  Company  or  MesoCoat,  or  any
 securities  that  are  convertible,

exercisable or  exchangeable  into equity securities of the Company or MesoCoat,
except  shares of

common  stock  that  are  issuable  (a)  under  any  employee  equity  incentive
 plans  in  effect  prior  to

the   date   of  the   New  Note,   or   (b)   upon   the  exercise   or
  conversion   of  securities   that   were

outstanding  prior  to  the  date  of  the  New  Note;  provided  that  in  each
 such  case,  issuances  are

made  in  accordance  with  the  terms  of  the  underlying  plan  or
 securities  documents  as  in  effect

prior to the date of the New Note and not pursuant to terms that have been
amended after the date

of the New Note.



k.

Advances  and Loans.   So long as  the Company shall  have  any obligation
 under  the  New

Note,  the  Company  and  MesoCoat  shall  not,  without  giving  advance
 notice  to  the  Lender  and

obtaining  the  Lender’s  prior  written  consent,  which  consent  may  not  be
 unreasonably  withheld,

lend  money,  give  credit  or  make  advances  to  any  person,  firm,  joint
 venture  or  corporation,

including,  without  limitation,  officers,  directors,  employees,
 subsidiaries  and  affiliates  of  the

Company and MesoCoat.



7.

Preemptive Right.



a.

Right  of  Lender  to  Purchase  Company  Securities.   The  Company  shall
 give  the  Lender

written notice (an “Issuance Notice”) of any proposed issuance  by the Company
of any shares of

capital  stock  of  the  Company,  warrants,  convertible  notes  or  any  other
 instruments  exercisable,

convertible   into   or   exchangeable   for   shares   of   capital   stock
  of   the   Company   (“Company

Securities”)  at  least  15  days  prior  to  the  proposed  issuance  date.
 The  Issuance  Notice  shall

specify  the  number  and  class  of  such  Company  Securities,  the  price  at
 which  such  Company

Securities  are  to  be  issued  and  the  other  material  terms  and
 conditions  of  the  issuance.   As  used

herein,  a  “proposed  issuance”  means  a  proposal  for  which  the  Company
 has  one  or  more  third

party  purchasers  that  are  willing  to  purchase  the  Company  Securities
 on  the  terms  stated  in  the

Issuance  Notice,  all  on  an arm’s  length  basis.   The  Lender  shall  be
entitled to  purchase all  or  any

of  the  Company  Securities  proposed  to  be  issued,  at  the  price  and  on
 the  other  terms  and

conditions specified in the Issuance Notice.



Securities Exchange Agreement

Page 16





--------------------------------------------------------------------------------

Exhibit 10



b.

Exercise of Preemptive Right.  The Lender may exercise its rights under this
Section 7 by

delivering  notice  of  its  election  to  purchase  such  Company Securities
 to  the  Company,  within  15

days  of  receipt  of  the  Issuance  Notice.  A  delivery  of  such  notice
 (which  notice  shall  specify  the

number  (or  amount)  of  Company  Securities  to  be  purchased)  by  the
 Lender  shall  constitute  a

binding  agreement  of  the  Company to  sell,  at  the  price  and  on  the
 terms  and  conditions  specified

in  the  Issuance  Notice,  the  number  of  shares  (or  amount)  of  Company
 Securities  specified  in  the

Lender’s notice.



c.

Issuance of Company Securities Not Purchased by Lender.   Subject to Section
6(i) of this

Agreement, the Company shall  have 90 days from the date of the Issuance Notice
to consummate

the proposed issuance of any or all of such Company Securities that the Lender
has elected not  to

purchase  at  the  price  and  upon  terms  and  conditions  that  are  not
 materially  less  favorable  to  the

Company than those specified  in the Issuance Notice,  provided that,  if such
issuance is  subject  to

regulatory  approval,  such  90  day  period  shall  be  extended  until  the
 expiration  of  five  business

days after all such approvals have been received, but in no event later than 120
days from the date

of  the  Issuance  Notice.  If  the  Company  proposes  to  issue  any  class
 of  Company  Securities  after

such  90  day  period  or  on  other  terms  materially  less  favorable  to
 the  Company,  it  shall  again

comply with the procedures set forth in this Section 7.



d.

No  Waiver.   The  election  by  the  Lender  not  to  exercise  its  preemptive
 rights  in  any  one

instance  shall  not  affect  its  rights  under  this  Section  7  as  to  any
 future  issuances  of  Company

securities.   Any  sale  of  Company  Securities  by  the  Company  without
 first  giving  the  Lender  the

rights described in this Section 7 shall be void and of no force and effect.



8.

Transfer  Agent  Instructions.   The  Company  shall  issue  instructions  to
 its  transfer  agent  to  issue

certificates,  registered  in  the  name  of  the  Lender  or  its  nominee,
 for  the  Shares  in  such  amounts  as

specified  from  time  to  time  by  the  Lender  to  the  Company  upon
 conversion  of  the  New  Note  in

accordance  with  the  terms  thereof.   Prior  to  any  registration  of  the
 securities  underlying  the  Conversion

Units  under  the  Securities  Act  or  the  date  on  which  the  Shares  may
be  sold  pursuant  to Rule  144  without

any restriction  as  to  the  number  of securities  as  of  a  particular  date
 that  can  then  be  immediately sold,  all

such  certificates  shall  bear  the  restrictive  legend  specified  in
 Section  3(g)  of  this  Agreement.   Nothing  in

this  Section  shall  affect  in  any  way  the  Lender’s  obligations  and
 agreement  set  forth  in  Section  3(g)

hereof  to  comply  with  all   applicable  prospectus  delivery  requirements,
 if  any,   upon  re-sale  of  the

Securities.   If  the  Lender  provides  the  Company  with  (i)  an  opinion
 of  counsel  in  form,  substance  and

scope  customary  for  opinions  in  comparable  transactions,  to  the  effect
 that  a  public  sale  or  transfer  of

such  Securities  may  be  made  without  registration  under  the  Securities
 Act  and  such  sale  or  transfer  is

effected or  (ii) the Lender  provides  reasonable  assurances that  the
Securities can be sold pursuant to Rule

144,  the  Company  shall  permit  the  transfer,  and,  in  the  case  of  the
 securities  underlying  the  Conversion

Units, promptly instruct its transfer  agent  to issue  one or  more
certificates,  free  from restrictive  legend, in

such  name  and  in  such  denominations  as  specified  by  the  Lender.   The
 Company  acknowledges  that  a

breach  by it  of  its  obligations  hereunder  will  cause  irreparable  harm
 to  the  Lender,  by vitiating  the  intent

and  purpose  of  the  transactions  contemplated  hereby.   Accordingly,  the
 Company  acknowledges  that  the

remedy  at  law  for  a  breach  of  its  obligations  under  this  Section  8
 may  be  inadequate  and  agrees,  in  the

event  of  a  breach  or  threatened  breach  by the  Company  of  the
 provisions  of  this  Section,  that  the  Lender

shall  be  entitled,  in  addition  to  all  other  available  remedies,  to  an
 injunction  restraining  any  breach  and

requiring  immediate  transfer,  without  the  necessity  of  showing  economic
 loss  and  without  any  bond  or

other security being required.



Securities Exchange Agreement

Page 17





--------------------------------------------------------------------------------

Exhibit 10



9.

Release.   The  Company  and  MesoCoat  do  hereby  release,  remise,  acquit
 and  forever  discharge

the   Lender,   Kyrtos   and   the   Lender’s   and   Kyrtos’   employees,
  agents,   representatives,   consultants,

attorneys,   fiduciaries,   servants,   officers,   directors,   partners,
  predecessors,   successors   and   assigns,

subsidiary   corporations,   parent   corporation,   and   related   corporate
  divisions   (all   of   the   foregoing

hereinafter  called  the  “Released  Parties”),  from  any  and  all  action
 and  causes  of  action,  judgments,

executions,  suits,  debts,  claims,  demands,  liabilities,  obligations,
 damages  and  expenses  of  any and  every

character,  known  or  unknown,  direct  and/or  indirect,  at  law  or  in
 equity,  of  whatsoever  kind  or  nature,

whether heretofore or hereafter arising, for or because of any matter or things
done, omitted or suffered to

be done by any of the Released Parties prior to and including the Closing Date,
and in any way directly or

indirectly arising out of or in any way connected to this Agreement, the
Existing Notes, and the New Note

(all   of   the   foregoing   hereinafter   called   the   “Released
  Matters”).     The   Company   and   MesoCoat

acknowledge  that  the  agreements  in  this  Section  9  are  intended  to  be
 in  full  satisfaction  of  all  or  any

alleged   injuries   or   damages   arising   in   connection   with   the
  Released   Matters.     The   Company  and

MesoCoat  represent  and  warrant  to  the  Lender  that  it  has  not
 purported  to  transfer,  assign  or  otherwise

convey  any  right,  title  or  interest  of  the  Company  or  MesoCoat  in
 any  Released  Matter  to  any  other

person and that the foregoing constitutes a full and complete release of all
Released Matters.



10.

Renewal.   To  the  extent  that  any payment  or  payments  made  to  the
 Lender  or  Kyrtos  under  this

Agreement,  the Existing Notes, or  the New Note,  as  each  may be  amended,
 are  subsequently invalidated,

declared  to  be  fraudulent  or  preferential,  set  aside  and/or  required
 to  be  repaid  to  a  trustee,  to  the

Company  or  MesoCoat,  whether  directly  or  indirectly  as  a
 debtor-in-possession,  or  to  a  receiver  or  any

other party under any bankruptcy law, or other state or federal law, then the
portion of the indebtedness of

the  Company or  MesoCoat  intended  to  have  been  satisfied  by such  payment
 or  payments  will  be  revived

and  will  continue  in  full  force  and  effect  as  if  such  payment  or
 payments  had  never  been  received  by the

Lender or Kyrtos.



11.

No Cancellation.   This Agreement evidences the same indebtedness as evidenced
by the Existing

Notes  and  the  same  lien  as  evidenced  by  the  UCC  Financing  Statement
 filed  by  Kyrtos  in  the  State  of

Nevada  against  MesoCoat  on  October  31,  2013  (the  “UCC-1”).    This
 Agreement  is  an  extension,

modification  and  amendment  of  the  prior  documents  and  the  execution
 hereof  does  not  evidence  a

cancellation  of  the  indebtedness  evidenced  by  the  Existing  Notes  or
 the  lien  evidenced  by  the  UCC-1.

The  Company  and  MesoCoat  agree  that  Kyrtos  may  assign  the  UCC-1  to
 the  Lender  and  that  the  lien

evidenced by the UCC-1 is hereby continued.



12.

Conditions  to  the  Company’s  and  MesoCoat’s  Obligations  Hereunder.    The
 obligations  of  the

Company  and  MesoCoat  to  the  Lender  at  the  Closing  are  subject  to  the
 satisfaction,  at  or  before  the

Closing  Date,  of  each  of  the  following  conditions,  provided  that  these
 conditions  are  for  the  Company’s

and  MesoCoat’s  sole  benefit and  may be  waived  by the  Company and
 MesoCoat at  any time  in their  sole

discretion:



a.

The  Lender  shall  have  executed  this  Agreement  and  delivered  the  same
 to  the  Company

and MesoCoat.



b.

The  Lender  shall  have  executed  the  Security  Agreement  and  delivered
 the  same  to  the

Company and MesoCoat.



c.

The Lender shall have delivered the Existing Notes to the Company.



Securities Exchange Agreement

Page 18





--------------------------------------------------------------------------------

Exhibit 10



d.

The  representations  and  warranties  of  the  Lender  in  this  Agreement
 shall  be  true  and

correct  in  all  material  respects  as  of  the  date  when  made  and  as  of
 the  Closing  Date  as  though

made  at  that  time  (except  for  representations  and  warranties  that
 speak  as  of  a  specific  date),  and

the   Lender   shall   have   performed,   satisfied   and   complied   in   all
  material   respects   with   the

covenants,  agreements  and  conditions  required  by  this  Agreement  to  be
 performed,  satisfied  or

complied with by the Lender at or prior to the Closing Date.



e.

No  litigation,  statute,  rule,  regulation,  executive  order,  decree,
 ruling  or  injunction  shall

have   been   enacted,   entered,   promulgated   or   endorsed   by  or   in
  any  court   or   governmental

authority  of  competent  jurisdiction  or  any  self-regulatory  organization
 having  authority  over  the

matters   contemplated   hereby   which   prohibits   the   consummation   of
  any  of   the   transactions

contemplated by this Agreement.



13.

Conditions  to  the  Lender’s  Obligations  Hereunder.   The  obligations  of
 the  Lender  hereunder  are

subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that

these conditions are for the Lender’s sole  benefit and may be  waived by the
 Lender at  any time in its sole

discretion:



a.

The Company and  MesoCoat shall  have  executed this Agreement  and  delivered
the  same

to the Lender.



b.

The  Company  and  MesoCoat  shall  have  executed  the  Security  Agreement
 and  delivered

the same to the Lender.



c.

MesoCoat  shall  have  executed  the  Subsidiary  Guarantee  and  delivered  the
 same  to  the

Lender.



d.

The Company shall have delivered to the Lender the duly executed New Note.



e.

The  representations  and  warranties  of  the  Company  and  MesoCoat  shall
 be  true  and

correct  in  all  material  respects  as  of  the  date  when  made  and  as  of
 the  Closing  Date  as  though

made  at  such  time  (except for  representations  and  warranties  that  speak
as  of a  specific  date)  and

the Company and  MesoCoat  shall  have  performed,  satisfied and complied in
all  material  respects

with  the  covenants,  agreements  and  conditions  required  by  this
 Agreement  to  be  performed,

satisfied or complied with by the Company and MesoCoat at or prior to the
Closing Date.



f.

The  Lender  shall  have  received  documentation  as  may  be  reasonably
 requested  by  the

Lender  including,  but  not  limited  to,  certificates  signed  by  the
 Secretary  of  the  Company  and

MesoCoat  dated  as  of  the  Closing  Date  with  respect  to  the  Company’s
 and  MesoCoat’s  Articles

of    Incorporation,    By-laws,    board    of    directors’    resolutions
   relating    to    the    transactions

contemplated  hereby and  the  authority and  incumbency of  the  officers
 executing this Agreement,

the  New  Note  or  any  other  documents  required  to  be  executed  or
 delivered  in  connection

therewith.



g.

No  litigation,  statute,  rule,  regulation,  executive  order,  decree,
 ruling  or  injunction  shall

have   been   enacted,   entered,   promulgated   or   endorsed   by  or   in
  any  court   or   governmental

authority  of  competent  jurisdiction  or  any  self-regulatory  organization
 having  authority  over  the

matters   contemplated   hereby   which   prohibits   the   consummation   of
  any  of   the   transactions

contemplated by this Agreement.



Securities Exchange Agreement

Page 19





--------------------------------------------------------------------------------

Exhibit 10



h.

No  event  shall  have  occurred  which  could  reasonably  be  expected  to
 have  a  Material

Adverse Effect on the Company or MesoCoat.



i.

The Company’s common stock being eligible for quotation on the OTCBQ and trading
in

the  common  stock  of  the  Company  on  the  OTCBQ  shall  not  have  been
 suspended  by  the

Commission or the OTCQB.



j.

The  Company  and  MesoCoat  shall  have  paid  the  expenses  described  in
 Section  2(c)  of

this Agreement.



14.

Governing Law; Miscellaneous.



a.

Governing Law.   This Agreement shall  be governed by and construed in
accordance with

the  laws  of  the  State  of  New  York  without  regard  to  principles  of
 conflicts  of  laws.   Any  action

brought  by  any  party  against  another  party  concerning  the  transactions
 contemplated  by  this

Agreement  shall  be  brought  only  in  the  Supreme  Court  of  the  State  of
 New  York  or  the  United

States  District  Court  for  the  Southern  District  of  New  York  located
 in  New  York  County,  New

York.   The  parties  to  this  Agreement  hereby  irrevocably  waive  any
 objection  to  jurisdiction  and

venue  of  any  action  instituted  hereunder  and  shall  not  assert  any
 defense  based  on  lack  of

jurisdiction or venue or based upon  forum non conveniens.   The Company,
MesoCoat and Lender

waive  trial  by  jury.    The  prevailing  party  shall  be  entitled  to
 recover  from  the  other  party  its

reasonable  attorney’s  fees  and  costs.   Each  party  hereby  irrevocably
 waives  personal  service  of

process and consents  to  process being served in any suit, action or
 proceeding in  connection with

this  Agreement,  the Security Agreement, the  Subsidiary Guarantee or  the New
Note by mailing a

copy  thereof  via  registered  or  certified  mail  or  overnight  delivery
 (with  evidence  of  delivery)  to

such  party  at  the  address  in  effect  for  notices  to  it  under  this
 Agreement  and  agrees  that  such

service  shall  constitute  good  and  sufficient  service  of  process  and
 notice  thereof.    Nothing

contained  herein  shall  be  deemed  to  limit  in  any  way  any  right  to
 serve  process  in  any  other

manner permitted by law.



b.

Counterparts.    This  Agreement  may  be  executed  in  one  or  more
 counterparts,  each  of

which  shall  be  deemed  an  original  but  all  of  which  shall  constitute
 one  and  the  same  agreement

and shall become effective when counterparts have been signed by each party and
delivered to the

other party.



c.

Headings.   The  headings  of  this  Agreement  are  for  convenience  of
 reference  only  and

shall not form part of, or affect the interpretation of, this Agreement.



d.

Severability.      In   the   event   that   any   provision   of   this
  Agreement   is   invalid   or

unenforceable  under  any  applicable  statute  or  rule  of  law,  then  such
 provision  shall  be  deemed

inoperative  to  the  extent  that  it  may conflict  therewith  and  shall  be
 deemed  modified  to  conform

with such statute or rule  of law.   Any provision hereof which may prove
invalid  or unenforceable

under any law shall not affect the validity or enforceability of any other
provision hereof.



e.

Entire  Agreement;  Amendments.   This  Agreement  and  the  instruments
 referenced  herein

contain  the  entire  understanding  of  the  parties  with  respect  to  the
 matters  covered  herein  and

therein and, except as specifically set forth herein or therein, none of the
parties hereto makes any

representation,  warranty,  covenant  or  undertaking  with  respect  to  such
 matters.   No  provision  of

this Agreement may be waived or amended other than by an instrument in writing
signed by all of

the parties hereto.



Securities Exchange Agreement

Page 20





--------------------------------------------------------------------------------

Exhibit 10



f.

Notices.   All  notices,  demands,  requests,  consents,  approvals,  and  other
 communications

required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be

(i)  personally  served,  (ii)  deposited  in  the  mail,  registered  or
 certified,  return  receipt  requested,

postage  prepaid,  (iii)  delivered  by  reputable  air  courier  service  with
 charges  prepaid,  or  (iv)

transmitted by hand delivery,  telegram,  or facsimile, addressed as set forth
below or to such other

address  as  such  party  shall  have  specified  most  recently  by  written
 notice.   Any  notice  or  other

communication  required  or  permitted  to  be  given  hereunder  shall  be
 deemed  effective  (a)  upon

hand  delivery  or  delivery  by  facsimile,  with  accurate  confirmation
 generated  by  the  transmitting

facsimile  machine,  at  the  address  or  number  designated  below  (if
 delivered  on  a  business  day

during  normal  business  hours  where  such  notice  is  to  be  received),  or
 the  first  business  day

following  such  delivery  (if  delivered  other  than  on  a  business  day
 during  normal  business  hours

where  such  notice  is  to  be  received)  or  (b)  on  the  second  business
 day  following  the  date  of

mailing  by  express  courier  service,  fully  prepaid,  addressed  to  such
 address,  or  upon  actual

receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall

be:

If to the Company, to:

ABAKAN INC.

2665 South Bayshore Drive, Suite 450

Miami, Florida 33133

Attn: Robert H. Miller, Chief Executive Officer

Facsimile: (786) 347-7706

E-mail:  robert.miller@abakaninc.com



If to MesoCoat, to

MESOCOAT, INC.

24112 Rockwell Drive

Euclid, Ohio 44117

Attn: Andrew Sherman, President

Facsimile:

E-mail: ajsherman@mesocoatinc.com

If to the Lender:

GEORGE TOWN ASSOCIATES S.A.

c/o JTE FINANCE AG

Biermensdorferstrasse 55

CH 8004 Zurich, Switzerland

Facsimile:

E-mail:

With a Copy to:

Mazzeo Song & Bradham LLP

708 Third Avenue

New York, NY 10017

Facsimile:  212-599-8400

E-mail:  dsong@mazzeosong.com



Securities Exchange Agreement

Page 21







Exhibit 10

Each party shall provide notice to the other party of any change in address.



g.

Successors  and  Assigns.   This  Agreement  shall  be  binding  upon  and
 inure  to  the  benefit

of  the  parties  and  their  successors  and  assigns.    None  of  the
 parties  hereto  shall  assign  this

Agreement  or  any  rights  or  obligations  hereunder  without  the  prior
 written  consent  of  the  other

parties.   Notwithstanding  the  foregoing,  subject  to  Section 3(f),  the
 Lender  may  assign  its  rights

hereunder  to  any  person  that  purchases  Securities  in  a  private
 transaction  from  the  Lender  or  to

any of  its  “affiliates,”  as  that  term  is  defined  under  the  Exchange
 Act,  without  the  consent  of  the

Company.



h.

Third  Party  Beneficiaries.    This  Agreement  is  intended  for  the  benefit
 of  the  parties

hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may

any provision hereof be enforced by, any other person.



i.

Survival.    The  representations  and  warranties  of  the  Company  and
 MesoCoat  and  the

agreements   and   covenants   set   forth   in   this   Agreement   shall
  survive   the   closing   hereunder

notwithstanding  any  due  diligence  investigation  conducted  by  or  on
 behalf  of  the  Lender.   The

Company  and  MesoCoat  agree  to  indemnify  and  hold  harmless  the  Lender
 and  its  officers,

directors,  employees  and  agents  for  loss  or  damage  arising  as  a
 result  of  or  related  to  any  breach

or  alleged  breach  by  the  Company  or  MesoCoat  of  any  of  their
 representations,  warranties  and

covenants set forth in this Agreement.



j.

Publicity.   The  Company  shall  be  entitled,  without  the  prior  approval
 of  the  Lender,  to

make  any  press  release  or  filing  with  the  Commission,  OTCQB  (or  other
 applicable  trading

market)   or   FINRA   with  respect   to   such   transactions   as   is
  required   by  applicable  law  and

regulations.



k.

Further  Assurances.   Each  of  the  parties  shall  do  and  perform,  or
 cause  to  be  done  and

performed,   all   such   further   acts   and   things,   and   shall   execute
  and   deliver   all   such   other

agreements,  certificates,  instruments and documents, as  the other party may
reasonably request  in

order   to   carry   out   the   intent   and   accomplish   the   purposes   of
  this   Agreement   and   the

consummation of the transactions contemplated hereby.



l.

No  Strict  Construction.   The  language  used  in  this  Agreement  will  be
 deemed  to  be  the

language  chosen  by  the  parties  to  express  their  mutual  intent,  and  no
 rules  of  strict  construction

will be applied against any party.



m.

Remedies.   The  Company  and  MesoCoat  acknowledge  that  a  breach  by
 either  party  of

their  obligations  hereunder  will  cause  irreparable  harm  to  the  Lender
 by  vitiating  the  intent  and

purpose  of  the  transaction  contemplated  hereby.    Accordingly,  the
 Company  and  MesoCoat

acknowledge that the remedy at law for a breach of their obligations under this
Agreement will be

inadequate and agree, in the event of a breach or threatened breach by the
Company or MesoCoat

of  the  provisions  of  this  Agreement,  that  the  Lender  shall  be
 entitled,  in  addition  to  all  other

available  remedies  at  law  or  in  equity,  and  in  addition  to  the
 penalties  assessable  herein,  to  an

injunction  or  injunctions  restraining,  preventing  or  curing  any  breach
 of  this  Agreement  and  to

enforce  specifically  the  terms  and  provisions  hereof,  without  the
 necessity  of  showing  economic

loss and without any bond or other security being required



Securities Exchange Agreement

Page 22







Exhibit 10



n.

Conflict.   In the  event  of a conflict between or  among the terms, covenants,
 conditions or

provisions  of  this  Agreement,  the  Existing  Notes  or  the  New Note,  as
 each  may be  amended,  the

Lender  may elect  to  enforce  from  time  to  time  those  provisions  that
 would  afford  the  Lender  the

maximum  financial  benefits  and  security  for  the  obligations  under  the
 New  Note  and/or  provide

the Lender the maximum assurance of payment of the obligations under the New
Note in full.

[Signature Page Follows]



Securities Exchange Agreement

Page 23







Exhibit 10

IN  WITNESS  WHEREOF,  the  undersigned  the  Company,   MesoCoat  and  Lender
 have  caused  this

Agreement to be duly executed as of the date first above written.

ABAKAN INC.

By: /s/ Robert H. Miller

Name: Robert H. Miller

Title: Chief Executive Officer

MESOCOAT, INC.

By: /s/ Andrew Sherman

Name: Andrew Sherman

Title: President

GEORGE TOWN ASSOCIATES S.A.

By: /s/ Engelbert Schreiber

Name: Engelbert Schreiber

Title: Director



Securities Exchange Agreement

Page 24







Exhibit 10

Execution Copy

SECURED CONVERTIBLE PROMISSORY NOTE



Principal Amount: $1,341,963.34

Issue Date: April 28, 2014

FOR VALUE RECEIVED, ABAKAN INC., a Nevada corporation (hereinafter called the
“Maker”),

hereby promises to pay to the order of GEORGE TOWN ASSOCIATES S.A., a Panama
corporation, or

its registered assigns (as the case may be, the “Holder”), the sum of
$1,341,963.34 on April 27, 2015 (the

“Maturity Date”). Any amount of principal on this Secured Convertible Promissory
Note (this “Note”)

which is not paid when due shall bear interest at the rate of eighteen percent
(18%) per annum from the

due date thereof until the same is paid (“Default Interest”).  Any payment due
hereunder (to the extent

not converted into common stock, $0.0001 par value per share (the “Shares”), and
stock purchase

warrants (the “Warrants”) in accordance with the terms hereof) shall be made in
lawful money of the

United States of America. All payments shall be made at such address as the
Holder shall hereafter give

to the Maker by written notice made in accordance with the provisions of this
Note. Whenever any

amount expressed to be due by the terms of this Note is due on any day which is
not a business day, the

same shall instead be due on the next succeeding day which is a business day.
 As used in this Note, the

term “business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial

banks in the city of Miami, Florida are authorized or required by law or
executive order to remain closed.

Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in

that certain Securities Exchange Agreement dated the date hereof pursuant to
which this Note was

originally issued (the “Exchange Agreement”).

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall

not be subject to preemptive rights or other similar rights of shareholders of
the Maker and will not

impose personal liability upon the holder thereof.

The following terms shall apply to this Note:



2.

CONVERSION RIGHTS



A.

Holder  Conversion  Right.   The  Holder  shall  have  the  right  from  time
 to  time  following

the  date  of  this  Note  and  ending  on  the  later  of:  (i)  the  Maturity
 Date  and  (ii)  the  date  of

payment  of  the  Default  Amount  (as  defined  in  Article  III)  pursuant  to
 Section  1.8(a)  or  Article

III, each in respect of the remaining outstanding principal  amount  of  this
Note  to convert  all or

any part of the outstanding and unpaid principal amount of this Note into
Conversion Units (as

defined  in  Section  1.3(b))  at  the  Conversion  Price  (as  defined  in
 Section  1.3(a)).  Each  such

conversion is referred to herein as a “Conversion”. The number of Conversion
Units to be issued

upon  each  Conversion  shall  be  determined  by  dividing  the  Conversion
 Amount  (as  defined

below)  by  the  Conversion  Price  then  in  effect  on  the  date  specified
 in  the  notice  of  Conversion,

in  the  form  attached  hereto  as  Exhibit  I  (the  “Notice  of
 Conversion”),  delivered  to  the  Maker  by

the  Holder  in  accordance  with  Section  1.6  below;  provided  that  the
 Notice  of  Conversion  is

submitted  by  facsimile  or  e-mail  (or  by  other  means  resulting  in
 notice)  to  the  Maker  before

6:00  p.m.,  Miami,  Florida  time  on  such  conversion  date  (the
 “Conversion  Date”).    The  term

“Conversion Amount” means,  with respect to a Conversion,  the sum of (1) the
principal  amount

of  this  Note  to be converted  in such  Conversion,  plus  (2) at  the
Holder’s  option,  Default  Interest

(if  any)  on  the  amounts  referred  to  in  the  immediately  preceding
 clause  (1),  plus  (3)  at  the

Holder’s  option,  any  other  fees,  penalties  or  liquidated  damage  amounts
 owed  to  the  Holder

pursuant to the terms of this Note (if any).



Secured Convertible Promissory Note

Page 1







Exhibit 10

Execution Copy



B.

Maker Conversion Right.



1.

Unit Conversion. The Maker shall have the right from time to time, and at any
time following the

date  of  this  Note  and  ending  on  the  Maturity  Date,  in  respect  of
 the  remaining  outstanding  principal

amount of this Note, in its sole discretion, to cause the conversion of all or
any part of the outstanding and

unpaid  principal  amount  of  this  Note  into  fully  paid  and
 non-assessable  Conversion  Units,  or  any  shares

of  capital  stock  or  other  securities  of  the  Maker  into  which  such
 Units  shall  hereafter  be  changed  or

reclassified  at  the  Conversion  Price  if  (i)  at  any time  the  closing
 price  for  the  Shares  for  each  of  ten  (10)

consecutive  trading  days  is  greater  than  three  times  the  Conversion
 Price  then  in  effect,  (ii)  the  Maker

shall  have  complied  in  all  material  respects  with  its  obligations
 under  this  Note,  and  (iii)  the  Shares  shall

at  all  times  have  been  and  continue  to  be  listed  or  quoted  on  a
 trading  market,  then,  subject  to  the

conditions  set  forth  in  this  Section  (the  “Call  Condition  Period”)  on
 the  date  that  is  five  days  after

written  notice  thereof  (a  “Call  Notice”)  is  received  by  the  Holder
 (such  date  shall  be  known  as  the  “Call

Date”)  at the  address  last  shown  on  the  records  of the Maker  for  the
Holder  or  given  by the  Holder  to the

Maker for the purpose of notice; provided, that the conditions to giving such
notice must be in effect at all

times during the Call Condition Period or any such Call Notice shall be null and
void.



2.

Warrant  Exercise.  The  Maker  may further,  in  its  sole  discretion,
 require  the  exercise  of  all  of  the

then  unexercised  Warrants,  if  (i)  at  any  time  the  closing  price  for
 the  Shares  for  each  of  ten  (10)

consecutive trading days is greater than five times the Conversion Price then in
effect, (ii) the Maker shall

have  complied  in  all  material  respects  with its  obligations  under  this
 Note,  and (iii)  the  Shares  shall  at  all

times have been and continue to be listed or quoted on a trading market, then,
subject to the conditions set

forth  in  this  Section  on  the  date  that  is  five  (5)  days  after  a
 Call  Notice  is  received  by  the  Holder  on  the

Call  Date  at  the  address  last  shown  on  the  records  of  the  Maker  for
 the  Holder  or  given  by the  Holder  to

the  Maker  for  the  purpose  of  notice;  provided,  that  the  conditions  to
 giving  such  notice  must  be  in  effect

at  all  times  during  the  Call  Condition  Period  or  any  such  Call
 Notice  shall  be  null  and  void.  Should

Holder  fail  to  exercise  Warrants  according  to  the  terms  and  conditions
 hereinabove,  such  Warrants  shall

expire within ten (10) days after a Call Notice is received.



C.

Conversion.



1.

Conversion Price.  As used in this Note, the term “Conversion Price” shall equal
$0.80, and shall

be  subject  to  (i)  equitable  adjustments  for  stock  splits,  stock
 dividends  or  rights  offerings  by  the  Maker

relating   to   the   Maker’s   securities,   combinations,   recapitalization,
  reclassifications,   extraordinary

distributions and similar events, and (ii) all other adjustments required under
Section 1.8.



2.

Conversion Units

As used in this Note, the term “Conversion Unit” shall consist of one (1)

share of fully paid and non-assessable Share and one half (½) Warrant  entitling
the Holder to purchase an

additional  Share  at  $1.20  (“Warrant  Exercise  Price”)  for  each  whole
 Warrant.   The  Warrant  Exercise

Price  shall  be  subject  to  (i)  equitable  adjustments  for  stock  splits,
 stock  dividends  or  rights  offerings  by

the    Maker    relating    to    the    Maker’s    securities,    combinations,
   recapitalization,    reclassifications,

extraordinary  distributions  and  similar  events,  and  (ii)  all  other
 adjustments  required  under  Section  1.8

and  under  the  terms  of  the  Warrant.   The  exercise  period  of  each
 Warrant  shall  be  a  period  of  two  (2)

years following the applicable Conversion Date.



Secured Convertible Promissory Note

Page 2







Exhibit 10

Execution Copy



D.

Authorized  Shares.   The  Maker  covenants  that  during  the  period  the
 conversion  right

exists,  and  if  converted,  until  the  expiration  or  exercise  of  all
 Warrants,  the  Maker  will  reserve

from  its  authorized  and  unissued  capital  a  sufficient  number  of
 Shares,  free  from  preemptive

rights,  to  provide  for  the  issuance  of  Shares  and  the  exercise  of
 the  Warrants  upon  the  full

conversion  of  this  Note  issued  pursuant  to  the  Exchange  Agreement  (the
 “Reserved  Amount”).

The  Maker  represents  that  upon  issuance,  the  Shares  will  be  duly  and
 validly  issued,  fully  paid

and  non-assessable.   In addition,  if  the  Maker  shall  issue  any
 securities  or  make  any  change  to

its  capital  structure  which  would  change  the  number  of  Shares  and
 Warrants  into  which  the

Note  shall  be  convertible,  the  Maker  shall  at  the  same  time  make
 proper  provision  so  that

thereafter  there  shall  be  a  sufficient  number  of  shares  authorized  and
 reserved,  free  from

preemptive rights, for conversion of the outstanding Note.



E.

Failure  to  Maintain  Reserved  Amount.   If  at  any  time  the  Maker  does
 not  maintain  the

Reserved Amount, it will be considered an Event of Default under Article III.



F.

Method of Conversion.



1.

Mechanics  of  Conversion.   Subject  to  Section  1.1,  this  Note  may  be
 converted  by  the  Holder  in

whole  or  in  part  at  any  time  from  time  to  time  after  the  Issue
 Date,  by  (A) submitting  to  the  Maker  a

Notice  of  Conversion  (by  facsimile,  e-mail  or  other  reasonable  means
 of  communication  dispatched  on

the   Conversion   Date   prior   to   6:00   p.m.,   Miami,   Florida   time)
  and   (B) subject   to   Section   1.6(b),

surrendering this Note at the principal office of the Maker.



2.

Surrender  of  Note  Upon  Conversion.   Notwithstanding  anything  to  the
 contrary  set  forth  herein,

upon  conversion  of  this  Note  in  accordance  with  the  terms  hereof,  the
 Holder  shall  not  be  required  to

physically  surrender  this  Note  to  the  Maker  unless  the  entire  unpaid
 principal  amount  of  this  Note  is  so

converted.  The  Holder  and  the  Maker  shall  maintain  records  showing  the
 principal  amount  so  converted

and  the  dates  of  such  conversions  or  shall  use  such  other  method,
 reasonably  satisfactory  to  the  Holder

and  the  Maker,  so  as  not  to  require  physical  surrender  of  this  Note
 upon  each  such  conversion.  In  the

event  of  any  dispute  or  discrepancy,  such  records  of  the  Maker  shall,
 prima  facie,  be  controlling  and

determinative in the absence of manifest error.   Notwithstanding the foregoing,
if any portion of this Note

is  converted  as  aforesaid,  the  Holder  may  not  transfer  this  Note
 unless  the  Holder  first  physically

surrenders  this  Note  to  the  Maker,  whereupon  the  Maker  will  forthwith
 issue  and  deliver  upon  the  order

of  the  Holder  a  new  Note  of  like  tenor,  registered  as  the  Holder
 (upon  payment  by  the  Holder  of  any

applicable  transfer  taxes)  may  request,  representing  in  the  aggregate
 the  remaining  unpaid  principal

amount  of  this  Note.  The  Holder  and  any  assignee,  by  acceptance  of
 this  Note,  acknowledge  and  agree

that,  by  reason  of  the  provisions  of  this  paragraph,  following
 conversion  of  a  portion  of  this  Note,  the

unpaid  and  unconverted  principal  amount  of  this  Note  represented  by
 this  Note  may  be  less  than  the

amount stated on the face hereof.



3.

Payment  of  Taxes.   The  Maker  shall  not  be  required  to  pay  any  tax
 which  may  be  payable  in

respect  of  any  transfer  involved  in  the  issue  and  delivery  of  Shares
 or  other  securities  or  property  on

conversion  of  this  Note  in  a  name  other  than  that  of  the  Holder  (or
 in  street  name),  and  the  Maker  shall

not  be  required  to  issue  or  deliver  any  such  shares  or  other
 securities  or  property  unless  and  until  the

person  or persons  (other than  the Holder or  the  custodian in  whose street
 name such  shares  are to be  held

for  the  Holder’s  account)  requesting  the  issuance  thereof  shall  have
 paid  to  the  Maker  the  amount  of  any

such tax or shall have established to the satisfaction of the Maker that such
tax has been paid.



Secured Convertible Promissory Note

Page 3







Exhibit 10

Execution Copy



4.

Delivery of  Shares  and  Warrants  Upon  Conversion.   Upon  receipt  by the
 Maker  from  the Holder

of  a  facsimile  transmission  or  e-mail  (or  other  reasonable  means  of
 communication)  of  a  Notice  of

Conversion meeting the requirements for conversion as provided in this Section
1.6, the Maker shall issue

and  deliver  or  cause  to  be  issued  and  delivered  to  or  upon  the
 order  of  the  Holder  certificates  for  the

Shares  and  Warrants  issuable  upon  such  conversion  within  three  (3)
 business  days  after  such  receipt  (but

in  any  event  the  fifth  (5th)  business  day  being  hereinafter  referred
 to  as  the  “Deadline”)  (and,  solely  in

the case of conversion of the entire unpaid principal amount  hereof,  surrender
of this  Note)  in accordance

with the terms hereof and the Exchange Agreement.



5.

Obligation  of  Maker  to  Deliver  Conversion  Units.   Upon  receipt  by  the
 Maker  of  a  Notice  of

Conversion,  the  Holder  shall  be  deemed  to  be  the  holder  of  record  of
 the  Shares  issuable  upon  such

conversion  and  the  Warrants  attached  thereto,  the  outstanding  principal
 amount  on  this  Note  shall  be

reduced  to  reflect  such  conversion,  and,  unless  the  Maker  defaults  on
 its  obligations  under  this  Article  I,

all  rights  with  respect  to  the  portion  of  this  Note  being  so
 converted  shall  forthwith  terminate  except  the

right  to  receive  the  Shares  and  Warrants  or  other  securities,  cash  or
 other  assets,  as  herein  provided,  on

such  conversion.  If  the  Holder  shall  have  given  a  Notice  of
 Conversion  as  provided  herein,  the  Maker’s

obligation   to   issue   and   deliver   the   certificates   for   Shares
  and   Warrants   shall   be   absolute   and

unconditional,  irrespective  of the  absence  of  any action  by the  Holder
 to  enforce  the  same,  any waiver  or

consent  with  respect  to  any  provision  thereof,  the  recovery  of  any
 judgment  against  any  person  or  any

action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Maker to

the  holder  of  record,  or  any  setoff,  counterclaim,  recoupment,
 limitation  or  termination,  or  any breach  or

alleged  breach  by  the  Holder  of  any  obligation  to  the  Maker,  and
 irrespective  of  any  other  circumstance

which   might   otherwise  limit   such  obligation  of  the   Maker   to  the
 Holder  in  connection  with  such

conversion.   The  Conversion  Date  specified  in  the  Notice  of  Conversion
 shall  be  the  Conversion  Date  so

long as the Notice of Conversion is received by the Maker before 6:00 p.m.,
Miami, Florida time, on such

date.



6.

Failure to Deliver  Conversion  Units  Prior to Deadline.   Without in any way
limiting the  Holder’s

right  to  pursue  other  remedies,  including  actual  damages  and/or
 equitable  relief,  the  parties  agree  that  if

delivery  of  the  Shares  and  Warrants  issuable  upon  conversion  of  this
 Note  are  not  delivered  by  the

Deadline (other than a failure due to the circumstances described in Section 1.4
above, which failure shall

be governed by Sections 1.4 and 1.5), the Maker shall pay to the Holder the
greater of (x) $500 per day in

cash,  for  each  day beyond  the  Deadline  that  the  Maker  fails  to
 deliver  such  Shares  and  Warrants,  and  (y)

an  amount  in  cash  equal  to  (A)  (N/360)  multiplied  by  (B)  the
 Conversion  Amount  multiplied  by  (C)  the

Default  Interest  rate,  where  “N”  equals  the  number  of  days  beyond  the
 Deadline  that  the  Maker  fails  to

deliver  such Shares and Warrants.   Amounts payable pursuant to the preceding
sentence shall be paid to the

Holder  in  immediately  available  funds  on  or  before  the  second  (2nd)
 business  day  following  written  notice

from  the  Holder  to  the  Maker  specifying  the  amount  owed  to  it  by
 the  Maker.   In  the  event  that  shares  of

Maker’s  common  stock  are  purchased  by  or  on  behalf  of  the  Holder  in
 order  to  make  delivery  on  a  sale

effected  in  anticipation  of  receiving  Shares  upon  conversion,  and  there
 is  a  conversion  default  with

respect  thereto,  the  Holder  shall  have  the  right  to  receive  from  the
 Maker,  in  addition  to  the  foregoing

amounts,  (1)  the  aggregate  amount  paid  by  or  on  behalf  of  the  Holder
 for  such  shares  of  common  stock

minus (2) the aggregate amount of net proceeds, if any, received by the Holder
from the sale of the Shares

as  and  when  such  Shares  are  delivered  by  the  Maker  to  the  Holder.
   At  the  Holder’s  option,  amounts

payable  hereunder  may  be  added  to  the  principal  amount  of  this  Note,
 and  such  additional  principal

amount  shall  be  convertible  into  Conversion  Units  in accordance  with the
 terms of  this  Note.   The Maker

agrees  that  the  right  to  convert  is  a  valuable  right  to  the  Holder.
 The  damages  resulting  from  a  failure,

attempt  to  frustrate,  interference  with  such  conversion  right  are
 difficult  if  not  impossible  to  qualify.



Secured Convertible Promissory Note

Page 4







Exhibit 10

Execution Copy

Accordingly  the  parties  acknowledge  that  the  liquidated  damages
 provision  in  this  Section  1.6(f)  are

justified.



G.

Concerning the Conversion Units. The Shares and Warrants issuable upon
conversion of

this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective

registration  statement  under  the  Securities  Act  or  (ii)  the  Maker  or
 its  transfer  agent  shall

have  been furnished  with  an  opinion  of  counsel  (which  opinion shall  be
 in form,  substance  and

scope  customary  for  opinions  of  counsel  in  comparable  transactions)  to
 the  effect  that  the

shares  to  be  sold  or  transferred  may  be  sold  or  transferred  pursuant
 to  an  exemption  from

such  registration  or  (iii) such  shares  are  sold  or  transferred  pursuant
 to  Rule  144  under  the

Securities  Act  (or  a  successor  rule)  (“Rule  144”)  or  (iv)  such  shares
 are  transferred  to  an

“affiliate”  (as  defined  in  Rule  144)  of  the  Holder  who  agrees  to
 sell  or  otherwise  transfer  the

shares  only  in  accordance  with  this  Section  1.7  and  who  is  not  a
 U.S.  Person  (as  defined  in  the

Exchange  Agreement).   Except  as  otherwise  provided  in  the  Exchange
 Agreement  (and  subject

to   the   removal   provisions   set   forth   below),   until   such   time
  as   the   Shares   issuable   upon

conversion of  this  Note  have  been registered  under  the  Securities  Act
 or  otherwise  may  be  sold

pursuant  to  Rule  144  without  any  restriction  as  to  the  number  of
 securities  as  of  a  particular

date  that  can  then  be  immediately  sold,  each  certificate  for  Shares
 and  the  Warrants  issuable

upon   conversion   of   this   Note   that   has   not   been   so   included
  in   an   effective   registration

statement  or  that  has  not  been  sold  pursuant  to  an  effective
 registration  statement  or  an

exemption   that   permits   removal   of   the   legend,   shall   bear   a
  legend   substantially   in   the

following form, as appropriate:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED

STATES SECURITIES AND EXCHANGE COMMISSION (“COMMISSION”) OR

THE SECURITIES COMMISSION OF ANY STATE BECAUSE THEY ARE

BELIEVED TO BE EXEMPT FROM REGISTRATION UNDER REGULATION

“S” PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED

(“SECURITIES ACT”). THESE SECURITIES MAY NOT BE OFFERED OR

SOLD IN THE UNITED STATES OR TO U.S. PERSONS UNLESS THE

SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT, OR AN

EXEMPTION FROM SUCH REGISTRATION REQUIREMENT IS

AVAILABLE. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES

MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE

SECURITIES ACT.  THESE SECURITIES SHALL NOT CONSTITUTE AN

OFFER TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE

SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR

SOLICITATION WOULD BE UNLAWFUL.”

The legend set forth above shall be removed and the Maker shall issue to the
Holder a new certificate or

stock purchase warrant therefore free of any transfer legend if (i) the Maker or
its transfer agent shall have

received an opinion of counsel, to the effect that a public sale or transfer of
such security may be made

without registration under the Securities Act, or (ii) in the case of securities
issuable upon conversion of

this Note or exercise of Warrants, such securities are registered for sale by
the Holder under an effective

registration statement filed under the Securities Act or otherwise may be sold
pursuant to Rule 144

without any restriction as to the number of securities as of a particular date
that can then be immediately

sold.



Secured Convertible Promissory Note

Page 5







Exhibit 10

Execution Copy



H.

Effect of Certain Events.



1.

Effect  of  Merger,  Consolidation,  Etc.    At  the  option  of  the  Holder,
 the  sale,  conveyance  or

disposition  of  all  or  substantially  all  of  the  assets  of  the  Maker,
 the  effectuation  by  the  Maker  of  a

transaction  or  series  of  related  transactions  in  which  more  than  50%
 of  the  voting  power  of  the  Maker  is

disposed  of,  or  the  consolidation,  merger  or  other  business  combination
 of  the  Maker  with  or  into  any

other Person (as defined below) or Persons when the Maker is not the  survivor
 shall either:  (i)  be  deemed

to  be  an  Event  of Default  (as  defined  in Article  III)  pursuant  to
 which  the  Maker shall  be  required  to  pay

to  the  Holder  upon  the  consummation  of  and  as  a  condition  to  such
 transaction  an  amount  equal  to  the

Default  Amount  (as  defined  in  Article  III)  or  (ii)  be  treated
 pursuant  to  Section  1.8(b)  hereof.  “Person”

shall  mean  any  individual,  corporation,  limited  liability  company,
 partnership,  association,  trust  or  other

entity or organization.



2.

Adjustment  Due  to  Merger,  Consolidation,  Etc.    If,  at  any  time  when
 this  Note  is  issued  and

outstanding, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization,

or  other  similar  event,  as  a  result  of  which  securities  of  the  Maker
 shall  be  changed  into  the  same  or  a

different  number  of  shares  and  warrants  of  another  class  or  classes
 of  stock  or  securities  of  the  Maker  or

another  entity,  or  in  case  of  any  sale  or  conveyance  of  all  or
 substantially  all  of  the  assets  of  the  Maker

other  than  in  connection  with  a  plan  of  complete  liquidation  of  the
 Maker,  then  the  Holder  of  this  Note

shall  thereafter  have  the  right  to  receive  upon  conversion  of this
 Note,  upon  the  basis  and  upon  the  terms

and conditions specified herein and in lieu  of Shares  and Warrants
 immediately theretofore issuable upon

conversion,  such  stock,  securities  or  assets  which  the  Holder  would
 have  been  entitled  to  receive  in  such

transaction  had  this  Note  been  converted  in  full  immediately  prior  to
 such  transaction  (without  regard  to

any limitations on  conversion set  forth herein),  and in any such case
appropriate provisions  shall be made

with respect to the rights and interests of the Holder of this Note to the end
that the provisions hereof shall

thereafter  be  applicable,  as  nearly  as  may  be  practicable  in  relation
 to  any  securities  or  assets  thereafter

deliverable  upon  the  conversion  hereof.    The  Maker  shall  not  affect
 any  transaction  described  in  this

Section 1.8(b) unless (a) it first gives, to the extent practicable, thirty (30)
days prior written notice (but in

any  event  at  least  fifteen  (15)  days  prior  written  notice)  of  the
 record  date  of  the  special  meeting  of

shareholders   to   approve,   or   if   there   is   no   such   record   date,
  the   consummation   of,   such   merger,

consolidation,  exchange  of  shares,  recapitalization,  reorganization  or
 other  similar  event  or  sale  of  assets

(during  which  time  the  Holder  shall  be  entitled  to  convert  this  Note)
 and  (b)  the  resulting  successor  or

acquiring  entity  (if  not  the  Maker)  assumes  by  written  instrument  the
 obligations  of  this  Section  1.8(b).

The  above  provisions shall  similarly apply to  successive  consolidations,
 mergers,  sales,  transfers  or  share

exchanges.



3.

Adjustment  Due  to  Distribution.   If  the  Maker  shall  declare  or  make
 any distribution  of  its  assets

(or rights to acquire its assets) to holders of its shares as a dividend, stock
repurchase, by way of return of

capital  or  otherwise  (including  any dividend  or  distribution  to  the
 Maker’s  shareholders  in  cash  or  shares

(or  rights  to  acquire  shares)  of  capital  stock  of  a  subsidiary  (i.e.,
 a  spin-off))  (a  “Distribution”),  then  the

Holder of this Note shall receive the amount of such assets on an “as-converted”
basis; that is, the amount

which  would  have  been  payable  to  the  Holder  with  respect  to  the
 Shares  issuable if  the  Holder  converted

this  Note  in  full  (without  regard  to  any  limitations  on  conversion
 contained  herein)  immediately  prior  to

the date of record for determining shareholders entitled to such Distribution.



Secured Convertible Promissory Note

Page 6







Exhibit 10

Execution Copy



4.

Purchase  Rights.   If,  at  any  time  when  this  Note  is  issued  and
 outstanding,  the  Maker  issues  any

convertible  securities  or  rights  to  purchase  stock,  warrants,  securities
 or  other  property  (the  “Purchase

Rights”)  pro  rata  to  the  record  holders  of  any  class  of  Shares,  then
 the  Holder  of  this  Note  will  acquire,

upon  the  terms  applicable  to  such  Purchase  Rights,  the  aggregate
 Purchase  Rights  on  an  “as-converted”

basis;  that  is,  the  aggregate  Purchase  Rights  such  Holder  would  have
 acquired  if  such  Holder  converted

this  Note  in  full  (without  regard  to  any  limitations  on  conversion
 contained  herein)  immediately  before

the  date  on  which  a  record  is  taken  for  the  grant,  issuance  or  sale
 of  such  Purchase  Rights  or,  if  no  such

record is  taken,  the  date as of which the record holders of Shares are  to be
determined for  the grant,  issue

or sale of such Purchase Rights.



5.

Dilutive  Issuances.   If  the  Maker  issues  or  sells,  or  is  deemed  to
 have  issued  or  sold,  any  Shares

for  no  consideration  or  for  consideration  on  a  per  share  basis  less
 than  the  Conversion  Price  in  effect  on

the   date   of   such  issuance   or   sale   (or   deemed  issuance   or
  sale)   (a   “Dilutive   Issuance”),   then   the

Conversion  Price  and  the  Warrant  Exercise  Price  shall  be  adjusted  so
 as  to  equal  the  consideration  per

share  received  or  receivable  by the  Maker  (on  a  per  share  basis)  for
 the  additional  Shares  so  issued,  sold,

or  deemed  issued  or  sold  in  such  Dilutive  Issuance.   If  the  Maker
 issues  or  sells,  or  is  deemed  to  have

issued or sold, any Shares for consideration per share less than the Warrant
Exercise Price and equal to or

greater  than  the  Conversion  Price  in  effect  on  the  date  of  such
 issuance  or  sale  (or  deemed  issuance  or

sale), then the Warrant Exercise Price shall be adjusted so as to equal the
consideration per share received

or  receivable  by  the  Maker  (on  a  per  share  basis)  for  the  additional
 Shares  so  issued,  sold,  or  deemed

issued  or  sold  in  such  issuance.   For  purposes  of  this  Section
 1.8(e),  if  the  Maker  issues,  sells  or  amends

any  options,  warrants,  convertible  securities  or  other  similar
 instruments  whether  or  not  immediately

convertible,  exercisable  or  exchangeable,  then  the  Shares  issuable  upon
 the  exercise  of  such  securities

shall,  as  of  the  date  of  the  issuance,  sale  or  amendment  of  such
 securities,  be  deemed  to  be  outstanding

and  to  have  been  issued  and  sold  by the  Maker  at  the  per  share
 price  for  which  Shares  are  issuable  upon

the conversion, exercise or exchange of such securities.



6.

Notice of Adjustments.  Upon the occurrence of each adjustment or readjustment
as a result of the

events described in this Section 1.8, the Maker, at its expense, shall promptly
compute such adjustment or

readjustment  and  prepare  and  furnish  to  the  Holder  of  a  certificate
 setting  forth  such  adjustment  or

readjustment  and  showing  in  detail  the  facts  upon  which  such
 adjustment  or  readjustment  is  based.  The

Maker  shall,  upon  the  written  request  at  any  time  of  the  Holder,
 furnish  to  such  Holder  a  like  certificate

setting forth (i) such adjustment or readjustment, and (ii) the number of
Shares, Warrants and the amount,

if any, of other securities or property which at the time would be received upon
conversion of this Note.



I.

Reserved



J.

Status  as  Shareholder.   Upon  submission  of  a  Notice  of  Conversion  by
 a  Holder,  (i)  the

Conversion Units covered thereby shall be deemed converted into Shares and
Warrants and (ii)

the Holder’s rights as a Holder of such converted portion of this Note shall
cease and terminate,

excepting   only   the   right   to   receive   certificates   for   such
  Shares   and   Warrants   and   to   any

remedies provided herein or otherwise available at law or in equity to such
Holder because of a

failure  by  the  Maker  to  comply  with  the  terms  of  this  Note.
 Notwithstanding  the  foregoing,  if  a

Holder  has  not  received  certificates  for  all  Shares  and  all  Warrants
 prior  to  the  tenth  (10th)

business  day  after the  expiration of  the Deadline with  respect  to a
 conversion of  any  portion of



Secured Convertible Promissory Note

Page 7







Exhibit 10

Execution Copy

this  Note  for  any  reason,  then  (unless  the  Holder  otherwise  elects  to
 retain  its  status  as  a

holder  of  Shares  and  Warrants  by  so  notifying  the  Maker)  the  Holder
 shall  regain,  retroactive

to  the  date  the  Notice  of  Conversion  was  submitted,  the  rights  of  a
 Holder  of  this  Note  with

respect  to  such  unconverted  portions  of  this  Note  and  the  Maker
 shall,  as  soon  as  practicable,

return such  unconverted  Note  to the  Holder  or,  if  the  Note  has  not
 been surrendered,  adjust  its

records to reflect  that such portion of this Note has  not been converted.   In
all  cases, the Holder

shall retain all of its rights and remedies for the Maker’s failure to convert
this Note.



K.

Prepayment.   Notwithstanding  anything  to  the  contrary  contained  in  this
 Note,  so  long

as  the  Maker  has  not  received  a  Notice  of  Conversion  from  the
 Holder,  then  at  any  time  during

the  period  beginning  on  October  30,  2014  and  ending  on  the  Maturity
 Date,  the  Maker  shall

have  the  right,  exercisable  on  not  less  than  five  (5)  business  days
 prior  written  notice  to  the

Holder,  to  prepay  the  outstanding  Note  in  full,  in  accordance  with
 this  Section  1.11.  Any  notice

of  prepayment  hereunder  (an  “Optional  Prepayment  Notice”)  shall  be
 delivered  to  the  Holder

of  the  Note  at  its  registered  addresses  and  shall  state:  (1) that  the
 Maker is  exercising  its  right

to  prepay  the  Note,  and  (2)  the  date  of  prepayment  which  shall  be
 not  less  than  five  (5)

business  days  from  the  date  on  which  the  Optional  Prepayment  Notice
 is  delivered.   On  (and

not  before)  the  date  fixed  for  prepayment  (the  “Optional  Prepayment
 Date”),  the  Maker  shall

make  payment  of  the  Optional  Prepayment  Amount  (as  defined  below)  to
 or  upon  the  order  of

the Holder as specified by the Holder in writing to the Maker at least one (1)
business day prior

to  the  Optional  Prepayment  Date.    Notwithstanding  the  foregoing,  the
 Holder  shall  have  the

right  to  convert  all  or  any  portion  of  this  Note  even  after  an
 Optional  Prepayment  Notice  has

been   delivered,   so   long   as   the   Holder   submits   a   Notice   of
  Conversion   prior   to   actual

prepayment of this Note.

If the Maker exercises its right to prepay the Note, the Maker shall make
payment to the Holder

of an amount (the “Optional Prepayment Amount”) in cash equal to 125% of the sum
of: (x) the

then outstanding principal amount of this Note plus  (y) Default Interest (if
any) on the amount

referred to in clause (x), plus (z) all other fees, penalties or liquidated
damage amounts owed

to the Holder pursuant to the terms of this Note (if any).  The Maker shall also
issue, for no

additional consideration, the number of  Warrants equal to what the Holder would
have

received if such Holder converted this Note in full (without regard to any
limitations on

conversion contained herein) immediately before the date on which the Optional
Prepayment

Notice is delivered.  If the Maker delivers an Optional Prepayment Notice and
fails to pay the

Optional Prepayment Amount due to the Holder on the Optional Prepayment Date,
the Maker

shall forever forfeit its right to prepay the Note pursuant to this Section
1.11.



3.

CERTAIN COVENANTS



A.

Distributions  on  Capital  Stock.   So  long  as  the  Maker  shall  have  any
 obligation  under

this Note, the Maker shall not without the Holder’s written consent (a) pay,
declare or set apart

for  such  payment,  any  dividend  or  other  distribution  (whether  in  cash,
 property  or  other

securities)  on  shares  of  capital  stock  other  than  dividends  on  Shares
 solely  in  the  form  of

additional   Shares   or  (b)   directly  or   indirectly  or  through  any
  subsidiary  make  any   other

payment  or  distribution  in  respect  of  its  capital  stock  except  for
 distributions  pursuant  to  any

shareholders’   rights   plan   which   is   approved   by   a   majority   of
  the   Maker’s   disinterested

directors.



B.

Restriction on Stock Repurchases.  So long as the Maker shall have any
obligation under

this  Note,  the  Maker  shall  not  without  the  Holder’s  written  consent
 redeem,  repurchase  or

otherwise   acquire   (whether   for   cash   or   in   exchange   for
  property   or   other   securities   or



Secured Convertible Promissory Note

Page 8







Exhibit 10

Execution Copy

otherwise)  in  any  one  transaction  or  series  of  related  transactions
 any  shares  of  capital  stock

of the Maker or any warrants, rights or options to purchase or acquire any such
shares.



C.

Borrowings.   So long  as  the  Maker  shall  have  any  obligation under  this
 Note,  the  Maker

shall  not,  without  giving advance  notice  to the  Holder  and  obtaining
 the  Holder’s  prior  written

consent,   which   consent   shall   not   be   unreasonably   withheld,   incur
  any   indebtedness,   or

otherwise  assume,  guarantee,  endorse,  contingently  agree  to  purchase  or
 otherwise  become

liable for the indebtedness of  any other person,  firm,  partnership, joint
 venture or  corporation,

or  grant  or  suffer  to  exist  any  lien  on  its  assets,  except  (a)  the
 Ohio  State  Calf  loan  that  is

currently   committed   as   publically   disclosed   on   February   18,
  2014,   (b)   the   Director   of

Development  of  the  State  of  Ohio  lien,  (c)  the  Huntington  National
 Bank  lien,  (d)  the  County  of

Cuyahoga,  Ohio  lien  or  (e)  indebtedness  to  trade  creditors  or
 financial  institutions  incurred  in

the ordinary course of business and consistent with past practice.



D.

Issuances  of  Equity.   So long as  the  Maker shall  have any  obligation
under this Note, the

Maker  shall  not,  without  giving  advance  notice  to  the  Holder  and
 obtaining  the  Holder’s  prior

written  consent,  which  consent  may  not  be  unreasonably  withheld,  issue
 any  equity  securities

of  the  Maker,  or  any  securities  that  are  convertible,  exercisable  or
 exchangeable  into  equity

securities   of   the   Maker,   except   shares   of   common   stock   that
  are   issuable   (a)   under   any

employee  equity  incentive  plans  in effect  prior  to the  date  of  this
 Note,  or  (b)  upon the  exercise

or conversion of securities that were outstanding prior to the date of this
Note; provided that in

each  such  case,  issuances  are  made  in  accordance  with  the  terms  of
 the  underlying  plan  or

securities  documents  as  in  effect  prior  to  the  date  of  this  Note  and
 not  pursuant  to  terms  that

have  been  amended  after  the  date  of  this  Note.   Any  issuances  of
 equity  securities  consented  to

by the Holder shall nonetheless remain subject to the provisions of Section 1.8
of this Note.



E.

Sale  of  Assets.    So  long  as  the  Maker  shall  have  any  obligation
 under  this  Note,  the

Maker  shall  not,  without  giving  advance  notice  to  the  Holder  and
 obtaining  the  Holder’s  prior

written  consent,  sell,  lease  or  otherwise  dispose  of  any  significant
 portion  of  its  assets  outside

the   ordinary   course   of   business.     Any   consent   to   the
  disposition   of   any   assets   may   be

conditioned on a specified use of the proceeds of disposition.



F.

Advances  and  Loans.   So  long  as  the  Maker  shall  have  any  obligation
 under  this  Note,

the  Maker  shall  not,  without  giving  advance  notice  to  the  Holder  and
 obtaining  the  Holder’s

prior  written  consent,  which  consent  may  not  be  unreasonably  withheld,
 lend  money,  give

credit  or  make  advances  to  any  person,  firm,  joint  venture  or
 corporation,  including,  without

limitation, officers, directors, employees, subsidiaries and affiliates of the
Maker.



4.

EVENTS OF DEFAULT

If any of the following events of default (each, an “Event of Default”) shall
occur:



A.

Failure  to  Pay  Principal.   The  Maker  fails  to  pay  the  principal
 hereof  when  due  on  this

Note,   whether   at   maturity,   upon   acceleration   or   otherwise   and
  such   failure   to   pay   shall

continue  for  a  period  of  two  (2)  business  days  after  written  notice
 thereof  to  the  Maker  from

the Holder.



B.

Conversion and the Shares.   The Maker  fails to issue  Shares and Warrants to
the Holder

(or  announces  or  threatens  in  writing  that  it  will  not  honor  its
 obligation  to  do  so)  upon

exercise  by  the  Holder  of  the  conversion  rights  of  the  Holder  in
 accordance  with  the  terms  of

this  Note,  fails  to  transfer  or  cause  its  transfer  agent  to  transfer
 (issue)  (electronically  or  in



Secured Convertible Promissory Note

Page 9







Exhibit 10

Execution Copy

certificated   form)   any   certificate   for   Shares      and   Warrants
  issued   to   the   Holder   upon

conversion of  or  otherwise  pursuant  to  this  Note as  and  when required
 by  this  Note,  the  Maker

directs  its  transfer  agent  not  to  transfer  or  delays,  impairs,  and/or
 hinders  its  transfer  agent

in transferring  (or  issuing)  (electronically  or  in  certificated  form)
 any  certificate  for  Shares  or

Warrants  to  be  issued  to  the  Holder  upon  conversion  of  or  otherwise
 pursuant  to  this  Note  as

and  when  required  by  this  Note,  or  fails  to  remove  (or  directs  its
 transfer  agent  not  to  remove

or impairs,  delays,  and/or  hinders  its transfer agent  from removing) any
restrictive legend (or

to withdraw  any stop transfer instructions  in respect thereof) on any
certificate for any Shares

or Warrants  issued to the Holder upon conversion of  or  otherwise pursuant to
this Note as and

when  required  by  this  Note  (or  makes  any  written  announcement,
 statement  or  threat  that  it

does  not  intend  to  honor  the  obligations  described  in  this  paragraph)
 and  any  such  failure

shall  continue  uncured  (or  any  written  announcement,  statement  or
 threat  not  to  honor  its

obligations  shall  not  be  rescinded  in writing)  for  three  (3) business
 days  after  the  Holder  shall

have delivered a Notice of Conversion.



C.

Breach  of  Covenants.    The  Maker  or  MesoCoat,  Inc.  (“MesoCoat”),  a
 majority  owned

subsidiary  of  Maker,  breaches  any  material  covenant  or  other  material
 term  or  condition

contained  in  this  Note  and  any  collateral  documents  including  but  not
 limited  to  the  Exchange

Agreement,  Security  Agreement  and  such  breach  continues  for  a  period
 of  five  (5)  business

days after written notice thereof to the Maker from the Holder.



D.

Breach  of  Representations  and  Warranties.      Any  representation  or
 warranty  of  the

Maker  or  MesoCoat  made  herein or  in any  agreement,  statement or
 certificate  given in writing

pursuant   hereto   or   in   connection   herewith   (including,   without
  limitation,   the   Exchange

Agreement and Security Agreement),  shall be false or misleading in any material
 respect  when

made  and  the  breach  of  which  has  (or  with  the  passage  of  time  will
 have)  a  material  adverse

effect  on  the  rights  of  the  Holder  with  respect  to  this  Note,  the
 Exchange  Agreement  or  the

Security Agreement.



E.

Receiver   or   Trustee.     The   Maker   or   any   subsidiary   of   the
  Maker   shall   make   an

assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver

or  trustee  for  it  or  for  a  substantial  part  of  its  property  or
 business,  or  such  a  receiver  or

trustee shall otherwise be appointed.



F.

Judgments.    Any  money  judgment,  writ  or  similar  process  shall  be
 entered  or  filed

against  the  Maker  or  any  subsidiary  of  the  Maker  or  any  of  its
 property  or  other  assets  for

more than $100,000, and shall remain unvacated, unbonded or unstayed for a
period of twenty

(20) days unless otherwise consented to by the Holder,  which consent will not
be unreasonably

withheld.



G.

Bankruptcy.     Bankruptcy,   insolvency,   reorganization   or   liquidation
  proceedings   or

other  proceedings,  voluntary  or  involuntary,  for  relief  under  any
 bankruptcy  law  or  any  law

for  the  relief  of  debtors  shall  be  instituted  by  or  against  the
 Maker  or  any  subsidiary  of  the

Maker.



H.

Delisting of Shares.   The Maker shall fail to maintain the listing of the
Shares on at least

one  of  the  OTCQB  or  an  equivalent  replacement  exchange,  the  Nasdaq
 National  Market,  the

Nasdaq  SmallCap  Market,  the  New  York  Stock  Exchange,  or  the  American
 Stock  Exchange  and



Secured Convertible Promissory Note

Page 10







Exhibit 10

Execution Copy

such  failure  to  maintain  continues  for  a  period  of  five  (5)  business
 days  after  written  notice

thereof to the Maker from the Holder.



I.

Failure  to  Comply  with  the  Exchange  Act.    The  Maker  shall  fail  to
 comply  with  the

reporting  requirements  of  the  Exchange  Act;  and/or  the  Maker  shall
 cease  to  be  subject  to  the

reporting  requirements  of  the  Exchange  Act  and  such  failure  or  ceasing
 continues  for  a  period

of five (5) business days after written notice thereof to the Maker from the
Holder.



J.

Liquidation.  Any  dissolution,  liquidation,  or  winding  up  of  Maker  or
 any  subsidiary  of

the Maker or any substantial portion of their respective businesses.



K.

Cessation  of  Operations.  Any  cessation  of  operations  by  Maker  or  any
 subsidiary  of

Maker,  or  Maker  or  any  subsidiary  of  Maker  admits  it  is  otherwise
 generally  unable  to  pay  its

debts as such debts become due, provided however, that any disclosure of the
Maker’s ability to

continue as a “going  concern”  shall  not  be an admission that  the Maker
cannot  pay its debts as

such become due.



L.

Maintenance  of  Assets.  The  failure  by  Maker  or  any  subsidiary  of
 Maker  to  maintain

any  material  intellectual  property  rights,  personal,  real  property  or
 other  assets  which  are

necessary  to  conduct  its  business  (whether  now  or  in  the  future)  and
 such  failure  to  maintain

continues  for  a  period  of  five  (5)  business  days  after  written  notice
 thereof  to  the  Maker  from

the Holder.



M.

Financial  Statement  Restatement.  The  restatement  of  any  financial
 statements  filed  by

the Maker with the  Securities and Exchange  Commission for  any date  or
 period from  two years

prior  to  the  Issue  Date  of  this  Note  and  until  this  Note  is  no
 longer  outstanding,  if  the  result  of

such    restatement    would,    by    comparison    to    the    unrestated
   financial    statement,    have

constituted  a  material  adverse  effect  on  the  rights  of  the  Holder
 with  respect  to  this  Note,  the

Exchange Agreement or the Security Agreement.



N.

Reverse  Splits.  The  Maker  effectuates  a  reverse  split  of  its  Shares
 without  twenty  (20)

days prior written notice to the Holder.



O.

Replacement  of  Transfer  Agent.  In  the  event  that  the  Maker  proposes
 to  replace  its

transfer  agent,  the  Maker  fails  to  provide,  prior  to  the  effective
 date  of  such  replacement,  fully

executed  Irrevocable  Transfer  Agent  Instructions  (including,  but  not
 limited  to,  the  provision

to  irrevocably  reserve  Shares  in  the  Reserved  Amount)  signed  by  the
 successor  transfer  agent

to Holder.



P.

Cross-Default.   Notwithstanding  anything  to  the  contrary  contained  in
 this  Note  or  the

other  related  or  companion  documents,  a  breach  or  default  by  the
 Maker  or  any  subsidiary  of

the   Maker   of   any   covenant   or   other   term   or   condition
  contained   in   any   of   the   Other

Agreements  (as  defined  below),  after  the  passage  of  all  applicable
 notice  and  cure  or  grace

periods,  shall,  at  the  option  of  the  Holder,  be  considered  a  default
 under  this  Note  and  the

Other  Agreements,  in  which  event  the  Holder  shall  be  entitled  (but  in
 no  event  required)  to

apply   all   rights   and   remedies   of   the   Holder   under   the   terms
  of   this   Note   and   the   Other

Agreements   by   reason   of   a   default   under   said   Other   Agreement
  or   hereunder.     “Other

Agreements”  means,  collectively,  all  agreements  and  instruments  between,
 among  or  by:  (1)

the  Maker  and  any  affiliate  of  the  Maker,  and,  or  for  the  benefit
 of,  (2) the  Holder  and  any



Secured Convertible Promissory Note

Page 11







Exhibit 10

Execution Copy

affiliate  of  the  Holder,  however,  the  term  “Other  Agreements”  shall
 not  include  the  related  or

companion documents to this Note.

Upon the occurrence and during the continuation of an Event of Default specified
in this Article III, the

Note shall become immediately due and payable upon delivery of written notice to
the Maker by the

Holder (the “Default Notice”), in which case, the Maker shall pay to the Holder
an amount equal to the

sum of:

(A) 125% times the greater of:

(1) the sum of (x) the outstanding principal amount of this Note plus (y)
Default Interest (if any) on

the amount referred to in clause (x) plus (z) all other fees, penalties or
liquidated damage amounts

owed to the Holder pursuant to the terms of this Note (if any) (collectively,
the “Default Amount”);

and

(2) the product of (x) the quotient of (i) the Default Amount divided by (ii)
the Conversion Price then

in effect multiplied by (y) the greater of (i) the Market Price and (ii) the
VWAP; in each case,

calculated as of the date on which the Default Notice is delivered.  “Market
Price” means, as of a

particular date, the highest daily VWAP during the period of twenty (20)
consecutive trading days

occurring immediately prior to (but not including) such date.  “VWAP” means, as
of a particular date,

the volume weighted average price of the Maker’s common stock for such date
(provided if such date is

not a trading day, then as of the trading day immediately preceding such date)
on its principal trading

market as reported by Bloomberg Financial Markets or, if Bloomberg Financial
Markets is not then

reporting such prices, by a comparable reporting service of national reputation
selected by the Holder and

reasonably satisfactory to the Maker.

plus

(B) all costs of collection, including, without limitation, legal fees and
expenses reasonably incurred.

The Maker’s payment in full of the above amount shall be in full satisfaction of
its obligations hereunder.

The Holder shall be entitled to exercise all other rights and remedies available
at law or in equity. If the

Maker fails to pay the Default Amount as and when due, then the Holder shall
have the right at any time,

so long as the Maker remains in default, to require the Maker, upon written
notice, to immediately issue,

in lieu of the Default Amount, the number of Shares of the Maker equal to the
Default Amount divided by

80% of the Conversion Price then in effect.



5.

MISCELLANEOUS



A.

Failure  or  Indulgence  Not  Waiver.   No  failure  or  delay  on  the  part
 of  the  Holder  in  the

exercise  of  any  power,  right  or  privilege  hereunder  shall  operate  as
 a  waiver  thereof,  nor  shall

any  single  or  partial  exercise  of  any  such  power,  right  or  privilege
 preclude  other  or  further

exercise  thereof  or  of  any  other  right,  power  or  privileges.    All
 rights  and  remedies  existing

hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.



B.

Notices.  All notices, demands, requests, consents, approvals, and other
communications

required  or  permitted  hereunder  shall  be  in  writing  and,  unless
 otherwise  specified  herein,

shall  be  (i)  personally  served,  (ii)  deposited  in  the  mail,  registered
 or  certified,  return  receipt

requested,   postage   prepaid,   (iii)   delivered   by   reputable   air
  courier   service   with   charges

prepaid,  or  (iv)  transmitted  by  hand  delivery,  telegram,  or  facsimile,
 addressed  as  set  forth

below  or  to  such  other  address  as  such  party  shall  have  specified
 most  recently  by  written



Secured Convertible Promissory Note

Page 12







Exhibit 10

Execution Copy

notice.   Any  notice  or  other  communication  required  or  permitted  to  be
 given  hereunder  shall

be    deemed    effective    (a)    upon    hand    delivery    or    delivery
   by    facsimile,    with    accurate

confirmation   generated  by  the   transmitting   facsimile  machine,   at
  the  address   or   number

designated  below  (if  delivered  on  a  business  day  during  normal
 business  hours  where  such

notice  is  to  be  received),  or  the  first  business  day  following  such
 delivery  (if  delivered  other

than  on  a  business  day  during  normal  business  hours  where  such  notice
 is  to  be  received)  or

(b)  on  the  second  business  day  following  the  date  of  mailing  by
 express  courier  service,  fully

prepaid,  addressed  to  such  address,  or  upon  actual  receipt  of  such
 mailing,  whichever  shall

first occur.  The addresses for such communications shall be:

If to the Maker, to:

ABAKAN INC.

2665 S. Bayshore Drive, Suite 450

Miami, Florida 33133

Attn: Robert H. Miller, Chief Executive Officer

Facsimile: (786) 347-7706

E-mail: robert.miller@abakaninc.com

If to the Holder:

GEORGE TOWN ASSOCIATES S.A.

Samuel Lewis Ave. & 53rd Street

Omega Building Mezanine,

Panama, Republic of Panama

Attn: _____________________

Facsimile: _________________

E-mail: ___________________

and

JTE FINANCE AG

Biermensdorferstrasse 55

CH 8004 Zurich, Switzerland

With a copy to:

Mazzeo Song & Bradham LLP

708 Third Avenue

New York, NY 10017

Attn:  David S. Song

Facsimile:  212-599-8400

E-mail:  dsong@mazzeosong.com



C.

Amendments.     This   Note   and   any   provision   hereof   may   only   be
  amended   by   an

instrument  in  writing  signed  by  the  Maker  and  the  Holder.   The  term
 “Note”  and  all  reference

thereto, as used throughout this instrument, shall mean this instrument as
originally executed,

or if later amended or supplemented, then as so amended or supplemented.



Secured Convertible Promissory Note

Page 13







Exhibit 10

Execution Copy



D.

Assignability.     This   Note   shall   be   binding   upon   the   Maker   and
  its   successors   and

assigns,  and  shall  inure  to  be  the  benefit  of  the  Holder  and  its
 successors  and  assigns.   Except

as otherwise permitted, each transferee of this Note must not be a “U.S. Person”
(as that term is

defined  in  Rule 902  of  Regulation  S),  and  is  not  acquiring  the
 securities  for  the  account  or

benefit  of  any  U.S.  Person  (as  defined  in  Rule  501(a)  of  the
 Securities  Act).   Notwithstanding

anything in this Note to the contrary,  this Note may be pledged as collateral
in connection with

a bona fide margin account or other lending arrangement.



E.

Cost of Collection.  If default is made in the payment of this Note, the Maker
shall pay the

Holder hereof costs of collection, including reasonable attorneys’ fees.



F.

Governing  Law.   This  Note  shall  be  governed  by  and  construed  in
 accordance  with  the

laws  of  the  State  of  New  York  without  regard  to  principles  of
 conflicts  of  laws.  Any  action

brought  by  either  party  against  the  other  concerning  the  transactions
 contemplated  by  this

Note  shall  be  brought  only  in  the  state  courts  of  New  York  or  in
 the  federal  courts  located  in

New   York   County.   The   parties   to   this   Note   hereby   irrevocably
  waive   any   objection   to

jurisdiction  and  venue  of  any  action  instituted  hereunder  and  shall
 not  assert  any  defense

based  on  lack  of  jurisdiction  or  venue  or  based  upon  forum  non
 conveniens.   The  Maker  and

Holder  waive  trial  by  jury.  The  prevailing  party  shall  be  entitled  to
 recover  from  the  other

party  its  reasonable  attorney's  fees  and  costs.  In  the  event  that  any
 provision  of  this  Note  or

any  other  agreement  delivered  in  connection  herewith  is  invalid  or
 unenforceable  under  any

applicable  statute  or  rule  of  law,  then such  provision shall  be deemed
 inoperative to the extent

that  it  may  conflict  therewith  and  shall  be  deemed  modified  to
 conform  with  such  statute  or

rule  of  law.  Any  such  provision  which  may  prove  invalid  or
 unenforceable  under  any  law  shall

not  affect  the  validity  or  enforceability  of  any  other  provision  of
 any  agreement.  Each  party

hereby  irrevocably  waives  personal  service  of  process  and  consents  to
 process  being  served  in

any  suit,  action  or  proceeding  in  connection  with  this  Agreement  by
 mailing  a  copy  thereof  via

registered  or  certified  mail  or  overnight  delivery  (with  evidence  of
 delivery)  to  such  party  at

the  address  in  effect  for  notices  to  it  under  this  Agreement  and
 agrees  that  such  service  shall

constitute  good  and  sufficient  service  of  process  and  notice  thereof.
 Nothing  contained  herein

shall  be  deemed  to  limit  in  any  way  any  right  to  serve  process  in
 any  other  manner  permitted

by law.



G.

Certain  Amounts.    Whenever  pursuant  to  this  Note  the  Maker  is
 required  to  pay  an

amount  in  excess  of  the  outstanding  principal  amount  (or  the  portion
 thereof  required  to  be

paid  at   that  time)   plus   Default   Interest,  the   Maker  and  the
  Holder  agree  that   the   actual

damages  to  the  Holder  from  the  receipt  of  cash  payment  on  this  Note
 may  be  difficult  to

determine and the amount to be so paid by the Maker represents stipulated
damages and not a

penalty  and  is  intended  to compensate  the  Holder  in part  for  loss  of
 the  opportunity  to convert

this Note  and  to earn a  return from  the sale  of  Shares  acquired  upon
 conversion of  this  Note  at

a  price  in  excess  of  the  price  paid  for  such  shares  pursuant  to
 this  Note.   The  Maker  and  the

Holder hereby agree that such amount of stipulated damages is not plainly
disproportionate to

the  possible  loss  to  the  Holder  from  the  receipt  of  a  cash  payment
 without  the  opportunity  to

convert this Note into Shares.



H.

Exchange  Agreement.   By  its  acceptance  of  this  Note,  each  party  agrees
 to  be  bound  by

the applicable terms of the Exchange Agreement.



Secured Convertible Promissory Note

Page 14







Exhibit 10

Execution Copy



4.9

Security Agreement.

The Note shall be secured by a security interest in the assets of

MesoCoat, as evidenced by the Exchange Agreement and the Security Agreement that
includes a UCC

Financing Statement Amendment perfecting and continuing Holder’s lien on
MesoCoat’s assets.

Notice  of  Corporate  Events.   Except  as  otherwise  provided  herein,  the
 Holder  of  this  Note  shall

have  no  rights  as  an  owner  of  Shares  unless  and  only  to  the  extent
 that  it  converts  this  Note

into  Shares.  The  Maker  shall  provide  the  Holder  with  prior
 notification  of  any  meeting  of  the

Maker’s    shareholders    (and    copies    of    proxy    materials    and
   other    information    sent    to

shareholders).   In  the  event  of  any  taking  by  the  Maker  of  a  record
 of  its  shareholders  for  the

purpose  of  determining  shareholders  who  are  entitled  to  receive  payment
 of  any  dividend  or

other  distribution,  any  right to  subscribe for,  purchase  or  otherwise
 acquire  (including  by  way

of  merger,  consolidation,  reclassification  or  recapitalization)  any  share
 of  any  class  or  any

other  securities  or  property,  or  to  receive  any  other  right,  or  for
 the  purpose  of  determining

shareholders   who   are   entitled   to   vote   in   connection   with   any
  proposed   sale,   lease   or

conveyance  of  all  or  substantially  all  of  the  assets  of  the  Maker  or
 any  proposed  liquidation,

dissolution  or  winding  up  of  the  Maker,  the  Maker  shall  mail  a
 notice  to  the  Holder,  at  least

twenty  (20)  days  prior  to  the  record  date  specified  therein  (or
 thirty  (30)  days  prior  to  the

consummation of  the transaction or  event,  whichever  is  earlier),  of  the
 date  on which  any  such

record  is  to  be  taken  for  the  purpose  of  such  dividend,  distribution,
 right  or  other  event,  and  a

brief  statement  regarding  the  amount  and  character  of  such  dividend,
 distribution,  right  or

other event to the extent known at  such time.   The  Maker shall make a public
announcement of

any event requiring notification to the Holder hereunder substantially
simultaneously with the

notification to the Holder in accordance with the terms of this Section 4.10.



I.

Remedies.  The Maker acknowledges that a breach by it of its obligations
hereunder will

cause  irreparable  harm  to  the  Holder,  by  vitiating  the  intent  and
 purpose  of  the  transaction

contemplated  hereby.    Accordingly,  the  Maker  acknowledges  that  the
 remedy  at  law  for  a

breach of its obligations under this Note will be inadequate and agrees, in the
event of a breach

or  threatened  breach  by  the  Maker  of  the  provisions  of  this  Note,
 that  the  Holder  shall  be

entitled,  in  addition  to  all  other  available  remedies  at  law  or  in
 equity,  and  in  addition  to  the

penalties  assessable  herein,  to  an  injunction  or  injunctions
 restraining,  preventing  or  curing

any  breach  of  this  Note  and  to  enforce  specifically  the  terms  and
 provisions  thereof,  without

the necessity of showing economic loss and without any bond or other security
being required.

[Signature Page Follows]



Secured Convertible Promissory Note

Page 15







Exhibit 10

Execution Copy

IN WITNESS WHEREOF, Maker has caused this Note to be signed in its name by its
duly authorized

officer as of the date first written above.

ABAKAN INC.

By: /s/ Robert H. Miller

Robert H. Miller, Chief Executive Officer



Secured Convertible Promissory Note

Page 16







Exhibit 10

Execution Copy

EXHIBIT I:   NOTICE OF CONVERSION

Capitalized  terms  that  are  used  and  not  defined  in  this  Notice  of
 Conversion  that  are  defined  in  the

secured  convertible  promissory  note  of  ABAKAN  INC.,  a  Nevada
 corporation,  dated  April  28,  2014  (the

“Note”)  to which this  Notice  of  Conversion  is  attached,  shall  have  the
 respective  definitions  set  forth in

the Note.

The undersigned hereby elects to convert a principal amount of $__________from
the Note into that

number of Shares and Warrants to be issued pursuant to the conversion of the
Note, as set forth below,

according to the conditions of the Note, as of the date written below. No fee
will be charged to the Holder

for any conversion, except for transfer taxes, if any.

Check box as to applicable instructions:



[  ]

The Maker shall electronically transmit the Shares issuable pursuant to this
Notice of

Conversion to the account of the undersigned or its nominee with DTC through its

Deposit Withdrawal Agent Commission system (“DWAC Transfer”) and deliver the

Warrants in the name(s) specified below or, if additional space is necessary, on
an

attachment hereto.

Name of DTC Prime Broker:



Account Number:





[  ]

The undersigned hereby requests that the Maker issue a certificate or
certificates for the

Shares set forth below (which numbers are based on the Holder’s calculation
attached

hereto) in the name(s) specified immediately below or, if additional space is
necessary,

on an attachment hereto:

_______________________

_______________________

_______________________

Attention: Certificate Delivery

_______________________

Date of Conversion:





Applicable Conversion Price:

$



Number of Shares to be issued

pursuant to Conversion of the Note:



Number of Warrants to be issued

pursuant to Conversion of the Note:



Amount of principal balance due remaining

under the Note after this conversion:





By:



Name:



Title:



Date:





Secured Convertible Promissory Note

Page 17







Exhibit 10

Execution Copy

SUBSIDIARY GUARANTEE

This   SUBSIDIARY   GUARANTEE   (the   “Guarantee”),   dated   as   of   April
  28,   2014,   is   made   by

MESOCOAT,  INC.,  a  Nevada  corporation  (the  “Guarantor”),  for  and  on
 behalf  of  GEORGE  TOWN

ASSOCIATES  S.A.,  a  Panama  corporation  (the  “Lender”).    This  Guarantee
 is  being  executed  and

delivered  by  the  Guarantor  in  connection  with  that  certain  Securities
 Exchange  Agreement,  dated  as  of

April   28,   2014   (the   “Exchange   Agreement”),   between   Abakan,   Inc.,
  a   Nevada   corporation   (the

“Company”),  the  Guarantor  and  the  Lender.   Capitalized  terms  used
 herein  and  not  otherwise  defined

herein have the respective meanings set forth in the Exchange Agreement.

WHEREAS:



A.

The   Guarantor   shall   derive   substantial   direct   and   indirect
  benefits   from   the   transactions

contemplated by the Exchange Agreement; and



B.

It  is  a  condition  to  the  transactions  contemplated  by the  Exchange
 Agreement  that  the  Guarantor

execute and deliver this Guarantee to the Lender.

NOW,  THEREFORE,  in  consideration  of  the  foregoing,  the  covenants  set
 forth  herein,  and  other  good

and  valuable  consideration, the  receipt  and  sufficiency of  which  are
 hereby acknowledged,  the Guarantor

hereby agrees as follows:



1.

Guarantee.



a.

Guarantee  of  Guaranteed  Obligations.   The  Guarantor  hereby unconditionally
guarantees

to  the  Lender,  its  successors,  endorsees,  transferees  and  assigns,  the
 prompt  payment  (whether  at

stated  maturity,   by  acceleration  or   otherwise)  and  performance   of
 any  and   all indebtedness

(whether  principal  or  interest),  liabilities  and  other  obligations  of
 the  Company  under  the  New

Note   now   existing   or   hereafter   arising,   whether   direct,
  indirect,   related,   unrelated,   fixed,

contingent,  liquidated,  unliquidated,  joint,  several  or  joint  and
 several,  and  to  pay  all  fees,

indemnities,   costs   and   expenses   (including   reasonable   attorneys’
  fees)   provided   for   in   this

Guarantee   (collectively,   the   “Guaranteed   Obligations”).     The
  Guarantor   agrees   that   this

Guarantee   is   a   guaranty   of   payment   and   performance   and   not
  of   collection,   and   that   its

obligations under this Guarantee shall be primary, absolute and unconditional,
irrespective of, and

unaffected by:



i.

the  genuineness,  validity,  regularity,  enforceability  or  any  future
 amendment  of,

or change in this Guarantee or any other document now existing or hereafter
arising;



ii.

the absence of any action to enforce this Guarantee or any other document, or
the

waiver or consent by the Lender with respect to any of the provisions thereof;



iii.

the  existence,  value  or  condition  of,  or  failure  to  perfect  a  lien
 against,  any

collateral  (“Collateral”)  for  the  Guaranteed  Obligations  or  any  action,
 or  the  absence  of

any action,  by the  Lender  in  respect  thereof  (including,  without
 limitation,  the  release  of

any such security);



iv.

the insolvency of the Company, the Guarantor or any other party; or







Exhibit 10



v.

any  other  action  or  circumstances  which  might  otherwise  constitute  a
 legal  or

equitable discharge or defense of a surety or guarantor;

it  being  agreed  by the  Guarantor  that  its  obligations  under  this
 Guarantee  shall  not  be  discharged

until  the  satisfaction  of  the Guaranteed  Obligations  in full.   The
 Guarantor  shall  be  regarded,  and

shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations.



b.

Enforcement  of Guarantee.   In  no  event  shall  the  Lender  have  any
obligation (although  it

is  entitled,  at  its  option)  to  proceed  against  the  Company  or  any
 Collateral  before  seeking

satisfaction   from   Guarantor,   and   the   Lender   may   proceed,   prior
  or   subsequent   to,   or

simultaneously  with,  the  enforcement  of  its  rights  hereunder,  to
 exercise  any  right  or  remedy

which it may have against any Collateral,  as  a result of any liens it may have
as security for all  or

any portion of the Guaranteed Obligations.



c.

Waiver.   The  Guarantor  (i)  waives,  and  agrees  that  it  shall  not  at
 any  time  insist  upon,

plead  or  in  any  manner  whatsoever  claim  or  take  the  benefit  or
 advantage  of,  any  appraisal,

valuation,  stay,  extension,  marshaling  of  assets  or  redemption  laws,  or
 exemption,  whether  now

or at any time hereafter in force, which may delay, prevent or otherwise affect
the performance by

the  Guarantor  of  its  Guaranteed  Obligations  under,  or  the  enforcement
 by  the  Lender  of,  this

Guarantee, (ii) waives diligence, presentment and demand (whether for
non-payment or protest or

of   acceptance,   maturity,   extension   of   time,   change   in   nature
  or   form   of   the   Guaranteed

Obligations,  acceptance  of  further  security,  release  of  further
 security,  composition  or  agreement

arrived  at  as  to  the  amount  of,  or  the  terms  of,  the  Guaranteed
 Obligations,  notice  of  adverse

change  in  the  Company’s  financial  condition  or  any  other  fact  which
 might  increase  the  risk  to

the   Guarantor)   with   respect   to   any   of   the   Guaranteed
  Obligations   or   all   other   demands

whatsoever,  (iii)  represents,  warrants  and  agrees  that  to  its
 knowledge,  as  of  the  date  of  this

Guarantee,  its  obligations  under  this  Guarantee  are  not  subject  to  any
 offsets  or  defenses  against

the  Company  or  the  Lender  and  (iv)  agrees  that  its  obligations  under
 this  Guarantee  shall  not  be

subject  to  any  counterclaims,  offsets  or  defenses  against  the  Company
 or  the  Lender  which  may

arise  in  the  future,  except  those  counterclaims,  offsets  or  defenses
 related  to  the  satisfaction  in

whole or part of the Guaranteed Obligations.



d.

Benefit  of  Guarantee.   The  provisions  of  this  Guarantee  are  for  the
 benefit  of  the  Lender

and  its  successors,  transferees,  endorsees  and  assigns,  and  nothing
 herein  contained  shall  impair,

as  between  the  Guarantor  and  the  Lender,  the  obligations  of  the
 Guarantor  under  this  Guarantee.

In the  event  all  or  any part of the Guaranteed Obligations  are transferred,
indorsed or  assigned by

the  Lender  to  any  person  or  entity,  any  reference  to  the  Lender
 herein  shall  be  deemed  to  refer

equally to such person or entity.



e.

Modification  of  Guaranteed  Obligations,  Etc.   The  Guarantor  hereby
 acknowledges  and

agrees  that  the  Lender  may  at  any  time  or  from  time  to  time,  with
 or  without  the  consent  of,  or

notice to, the Guarantor:



i.

change  or  extend  the  manner,  place  or  terms  of  payment  of,  or  renew
 or  alter  all

or any portion of, the Guaranteed Obligations in accordance with the terms
therein;



ii.

take  any action  under  or  in  respect  of  the  Exchange  Agreement  or  any
document

executed  thereunder  in  the  exercise  of  any  remedy,  power  or  privilege
 contained  therein

or available to it at law, equity or  otherwise, or waive or refrain from
exercising any such

remedies, powers or privileges;



Subsidiary Guarantee

Page 2







Exhibit 10



iii.

amend  or modify,  in  any manner  whatsoever, the Exchange  Agreement, the  New

Note or any document executed thereunder in accordance with the terms therein;



iv.

extend or waive  the time for the Company’s performance of,  or compliance with,

any  term,  covenant  or  agreement  on  its  part  to  be  performed  or
 observed  under  the

Exchange  Agreement,  the  New  Note  or  any  document  executed  thereunder,
 or  waive

such  performance  or  compliance  or  consent  to  a  failure  of,  or
 departure  from,  such

performance or compliance in accordance with the terms therein;



v.

take   and   hold   Collateral   for   the   payment   of   the   Guaranteed
  Obligations

guaranteed  hereby  or  sell,  exchange,  release,  dispose  of,  or  otherwise
 deal  with,  any

property  pledged,  mortgaged  or  conveyed,  or  in  which  the  Lender  has
 been  granted  a

lien,  to  secure  any  Guaranteed  Obligations  or  any  other  obligations  in
 accordance  with

the terms therein;



vi.

release anyone who may be liable in any manner for the payment of any amounts

owed by Guarantor or the Company to the Lender; and/or



vii.

apply any sums by whomever  paid or however realized to any amounts owing by

Guarantor or the Company to the Lender in such manner as the Lender shall
determine in

its discretion;

and  the  Lender  shall  not  incur  any  liability  to  the  Guarantor  as  a
 result  thereof,  and  no  such

action,  except  satisfaction of the Guaranteed  Obligations,  shall  impair or
 release the  Guarantor  or

any of the Guaranteed Obligations under this Guarantee.



f.

Deferral of Subrogation, Etc.   Notwithstanding anything to the  contrary in
this Guarantee

or any other document, the Guarantor hereby:



i.

expressly  and  irrevocably  waives,  on  behalf  of  itself  and  its
 successors  and

assigns  (including  any surety)  until  the  satisfaction  of the  Guaranteed
Obligations  in  full,

any and  all  rights  at  law or  in  equity to  subrogation,  to reimbursement,
to  exoneration,  to

contribution,  to  indemnification,  to  set  off  or  to  any  other  rights
 that  could  accrue  to  a

surety  against  a  principal,  to  a  guarantor  against  a  principal,  to  a
 guarantor  against  a

maker  or  obligor,  to  an  accommodation  party  against  the  party
 accommodated,  to  a

holder  or  transferee  against  a  maker,  or  to  the  holder  of  any  claim
 against  any  person  or

entity,  and  which  Guarantor  may  have  or  hereafter  acquire  against  the
 Company  in

connection  with  or  as  a  result  of  Guarantor’s  execution,  delivery
 and/or  performance  of

this  Guarantee,  or  any other  documents  to  which  such  Guarantor  is  a
 party or  otherwise;

and



ii.

acknowledges  and  agrees  (x)  that  this  waiver  is  intended  to  benefit
 the  Lender

and   shall   not   limit   or   otherwise   affect   the   Guarantor’s
  liability   hereunder   or   the

enforceability  of  this  Guarantee,  and  (y)  that  the  Lender  and  its
 successors  and  assigns

are  intended  third  party  beneficiaries  of  the  waivers  and  agreements
 set  forth  in  this

Section 1(f).



Subsidiary Guarantee

Page 3







Exhibit 10



g.

Election  of  Remedies.      If  the  Lender  may,  under  applicable  law,
 proceed  to  realize

benefits  under the Exchange Agreement, New Note  or any document executed
thereunder, giving

such  Lender  a  lien  upon  any  Collateral,  either  by  judicial  foreclosure
 or  by  non-judicial  sale  or

enforcement,  the  Lender  may,  at  its  sole  option,  determine  which  of
 such  remedies  or  rights  it

may  pursue  without  affecting  any  of  such  rights  and  remedies  under
 this  Guarantee.   If,  in  the

exercise  of  any  of  its  rights  and  remedies,  the  Lender  shall  forfeit
 any  of  its  rights  or  remedies,

including its  right  to enter  a  deficiency judgment  against  the  Guarantor
 or  the  Company,  whether

because  of  any  applicable  laws  pertaining  to  “election  of  remedies”  or
 the  like,  the  Guarantor

hereby consents  to such action by the Lender  and waives any claim based  upon
such action,  even

if such action by the Lender  shall result in a full  or partial loss of any
rights  of subrogation which

the  Guarantor  might  otherwise  have  had  but  for  such  action  by  the
 Lender.    Any  election  of

remedies  which results  in the  denial  or impairment of the right  of  the
 Lender  to seek a  deficiency

judgment  against  the Guarantor  or  the  Company shall  not  impair,  reduce
 or  limit the  Guarantor’s

obligation to pay the full amount of the Guaranteed Obligations.  In the event
the Lender shall bid

at  any  foreclosure  or  trustee’s  sale  or  at  any  private  sale  permitted
 by  law  or  the  Exchange

Agreement,  New  Note  or  any  document  executed  thereunder,  such  Lender
 may  bid  all  or  less

than  the  amount  of  the  Guaranteed  Obligations  and  the  amount  of  such
 bid  need  not  be  paid  by

the   Lender   but   shall   be   credited   against   the   Guaranteed
  Obligations.     The   amount   of   the

successful  bid  at  any  such  sale  shall  be  conclusively  deemed  to  be
 the  fair  market  value  of  the

Collateral   and   the   difference   between   such   bid   amount   and   the
  remaining   balance   of   the

Guaranteed   Obligations   shall   be  conclusively  deemed   to   be   the
  amount   of  the  Guaranteed

Obligations  guaranteed  under  this  Guarantee,  notwithstanding  that  any
 present  or  future  law  or

court  decision  or  ruling  may  have  the  effect  of  reducing  the  amount
 of  any  deficiency  claim  to

which the Lender might otherwise be entitled but for such bidding at any such
sale.



2.

Representations  and  Warranties.  The  Guarantor  hereby  represents  and
 warrants  to  the  Lender  as

follows:



a.

Organization, Good Standing.  The Guarantor is duly and validly organized,
validly existing

and  in  good  standing  under  the  laws  of  its  formation  and  has  all
 requisite  power  and  authority  to

carry on its business as now conducted.



b.

Authorization;  Consents.   The Guarantor  has the  requisite  power  and
authority to  enter  into

and  perform its  obligations under  this  Guarantee.   All  action  on the
 part  of the  Guarantor  necessary

for  the  authorization,  execution  and  delivery  of,  and  the  performance
 of  its  obligations  under,  this

Guarantee  has  been  taken,  and  no  further  consent  or  authorization  of
 the  Guarantor,  its  board  of

directors,  equity  holders  or,  to  its  knowledge,  any  Governmental
 Authority  or  any  other  Person  is

required in connection therewith.



c.

Due Execution; Enforceability.  This Guarantee has been duly executed and
delivered by the

Guarantor.    This  Guarantee  constitutes  the  valid  and  legally  binding
 obligation  of  the  Guarantor,

enforceable  against  it  in  accordance  with  its  terms,  subject  to  (i)
 applicable  bankruptcy,  insolvency,

fraudulent  transfer,  moratorium,  reorganization  or  other  similar  laws  of
 general  application  relating

to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.



Subsidiary Guarantee

Page 4







Exhibit 10



d.

No  Conflict  with  Other  Instruments.    The  execution,  delivery  and
 performance  of  this

Guarantee  will  not  result  in  any  material  violation  of  any  provisions
 of  the  Guarantor’s  articles  of

incorporation or any other governing document or in a default under any
provision of any instrument

or contract to which it is a party or by which it or any of its assets or
properties are bound, or in any

violation  of  any  provision  of  any  laws,  regulations  or  permits
 applicable  to  the  Guarantor  or  be  in

conflict  with  or constitute,  with  or  without  the passage  of time and
 giving of notice, either a  default

under  any material provision,  instrument or  contract or an event  which
results  in the creation of any

lien upon any assets of the Guarantor.



3.

Further Assurances.  The Guarantor agrees, upon the written request of the
Lender, to execute and

deliver  to  the  Lender,  from  time  to  time,  any additional  instruments
 or  documents  reasonably considered

necessary  by  the   Lender   to   cause   this   Guarantee   to   be,   become
  or   remain   valid   and   effective   in

accordance with its terms.



4.

Reinstatement.   This  Guarantee  shall  remain  in  full  force  and  effect
 and  continue  to  be  effective

should any petition be  filed by or  against the Guarantor  or the Company for
 liquidation or reorganization,

should  the  Guarantor  or  the  Company  become  insolvent  or  make  an
 assignment  for  the  benefit  of  any

creditor  or  creditors  or  should  a  receiver  or  trustee  be  appointed
 for  all  or  any  significant  part  of  the

Guarantor’s  or  the  Company’  assets,  and  shall  continue  to  be  effective
 or  be  reinstated,  as  the  case  may

be,  if  at  any  time  payment  and  performance  of  the  Guaranteed
 Obligations,  or  any  part  thereof,  is,

pursuant  to  applicable  law,  rescinded  or  reduced  in  amount,  or  must
 otherwise  be  restored  or  returned  by

any obligee of the  Guaranteed Obligations,  whether as  a “voidable
 preference,” “fraudulent conveyance,”

or  otherwise,  all  as  though  such  payment  or  performance  had  not  been
 made.    In  the  event  that  any

payment, or any part  thereof,  is rescinded, reduced, restored or returned, the
Guaranteed Obligations shall

be  reinstated  and  deemed  reduced  only  by  such  amount  paid  and  not  so
 rescinded,  reduced,  restored  or

returned.



5.

Miscellaneous.



a.

Survival;  Severability.    In  the  event  that  any  provision  of  this
 Guarantee  becomes  or  is

declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Guarantee shall

continue  in  full  force  and  effect  without  said  provision;  provided
 that  in  such  case  the  parties  shall

negotiate  in   good   faith  to  replace  such  provision  with  a  new
 provision  which   is  not  illegal,

unenforceable  or  void,  as  long  as  such  new  provision  does  not
 materially  change  the  economic

benefits of this Guarantee to the parties.



b.

Successors  and  Assigns.    The  terms  and  conditions  of  this  Guarantee
 shall  inure  to  the

benefit  of  and  be  binding  upon  the  respective  successors  and  permitted
 assigns  of  the  parties.

Nothing  in  this  Guarantee,  express  or  implied,  is  intended  to  confer
 upon  any  party  other  than  the

parties hereto or their respective successors and permitted assigns any rights,
remedies, obligations or

liabilities  under  or by reason of this Guarantee, except as expressly provided
in this Guarantee.   The

Lender may assign its rights and obligations hereunder in connection with any
private sale or transfer

of  the  New Note, in  which  case  the  term  “Lender”  shall  also  be  deemed
 to  refer  to  such  transferee.

The Guarantor may not assign its obligations under this Guarantee.



Subsidiary Guarantee

Page 5







Exhibit 10



c.

Governing Law; Jurisdiction.   This Guarantee shall be governed by and construed
under the

laws of the  State of New York applicable to contracts  made and to be performed
 entirely within the

State  of  New  York.   The  Guarantor  hereby  irrevocably  submits  to  the
 non-exclusive  jurisdiction  of

the  state  and  federal  courts  sitting  in  the  City and  County  of  New
 York  for  the  adjudication  of  any

dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby

irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not

personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought

in  an  inconvenient  forum  or  that  the  venue  of  such  suit,  action  or
 proceeding  is  improper.    The

Guarantor  hereby  irrevocably  waives  personal  service  of  process  and
 consents  to  process  being

served  in  any  such  suit,  action  or  proceeding  by  mailing  a  copy
 thereof  to  the  Guarantor  at  the

address  in  effect  for  notices  to  it  under  this  Guarantee  and  agrees
 that  such  service  shall  constitute

good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed

to limit in any way any right to serve process in any manner permitted by law.



d.

Waiver of Jury Trial.   The parties hereto waive all right to trial by jury in
any action,  suit

or  proceeding  brought  to  resolve  any  dispute,  whether  sounding  in
 contract,  tort,  or  otherwise,

between  the  Guarantor  and  the  Lender  arising  out  of,  connected  with,
 related  to,  or  incidental  to

the relationship established in connection with, this Guarantee or the
transactions related hereto.



e.

Headings.  The headings used in this Guarantee are used for convenience only and
are not to

be considered in construing or interpreting this Guarantee.



f.

Notices.   All  notices,  demands,  requests,  consents,  approvals,  and  other
 communications

required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be

(i)  personally  served,  (ii)  deposited  in  the  mail,  registered  or
 certified,  return  receipt  requested,

postage  prepaid,  (iii)  delivered  by  reputable  air  courier  service  with
 charges  prepaid,  or  (iv)

transmitted by hand delivery,  telegram,  or facsimile, addressed as set forth
below or to such other

address  as  such  party  shall  have  specified  most  recently  by  written
 notice.   Any  notice  or  other

communication  required  or  permitted  to  be  given  hereunder  shall  be
 deemed  effective  (a)  upon

hand  delivery  or  delivery  by  facsimile,  with  accurate  confirmation
 generated  by  the  transmitting

facsimile  machine,  at  the  address  or  number  designated  below  (if
 delivered  on  a  business  day

during  normal  business  hours  where  such  notice  is  to  be  received),  or
 the  first  business  day

following  such  delivery  (if  delivered  other  than  on  a  business  day
 during  normal  business  hours

where  such  notice  is  to  be  received)  or  (b)  on  the  second  business
 day  following  the  date  of

mailing  by  express  courier  service,  fully  prepaid,  addressed  to  such
 address,  or  upon  actual

receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall

be:

If to Guarantor, to:

MESOCOAT, INC.

24112 Rockwell Drive

Euclid, Ohio 44117

Attn: Andrew Sherman, President

Facsimile:

E-mail: ajsherman@mesocoatinc.com



Subsidiary Guarantee

Page 6







Exhibit 10

If to the Lender, to:

GEORGE TOWN ASSOCIATES S.A.

c/o JTE FINANCE AG

Biermensdorferstrasse 55

CH 8004 Zurich, Switzerland

Facsimile:

E-mail:

With a Copy to:

Mazzeo Song & Bradham LLP

708 Third Avenue

New York, NY 10017

Facsimile:  212-599-8400

E-mail:  dsong@mazzeosong.com

Each party shall provide notice to the other party of any change in address.



g.

Entire  Agreement;  Amendments.   This  Guarantee  constitutes  the  entire
 agreement  between

the   parties   with   regard   to   the   subject   matter   hereof,
  superseding   all   prior   agreements   or

understandings, whether written or oral, between or among the parties.  Except
as expressly provided

herein,  neither  this  Guarantee  nor  any term  hereof  may be  amended  or
 waived  except  pursuant  to  a

written  instrument  executed  by  the  Guarantor  and  the  Lender,  and  no
 provision  hereof  may  be

waived  other  than  by  a  written  instrument  signed  by  the  Lender.   Any
 waiver  or  consent  shall  be

effective only in the specific instance and for the specific purpose for which
given.



h.

No  Waiver;  Cumulative  Remedies.   The  Lender  shall  not  by  any  act,
 delay,  omission  or

otherwise  be  deemed  to  have  waived  any  of  its  rights  or  remedies
 hereunder.    No  failure  to

exercise,  nor  any  delay  in  exercising  on  the  part  of  the  Lender,  any
 right,  power  or  privilege

hereunder,  shall  operate  as  a  waiver  thereof,  nor  shall  any  single  or
 partial  exercise  of  any  right,

power  or  privilege  hereunder  preclude  any other  or  future  exercise
 thereof  or  the  exercise  of  any

other  right,  power  or  privilege.   The  rights  and  remedies  hereunder
 provided  are  cumulative  and

may  be  exercised  singly  or  concurrently,  and  are  not  exclusive  of  any
 rights  and  remedies

provided by law.



i.

Limitation  by  Law.   All  rights,  remedies  and  powers  provided  in  this
 Guarantee  may  be

exercised  only to  the  extent  that  the  exercise  thereof  does  not
 violate  any applicable  provision  of

law,  and  the  provisions  of  this  Guarantee  are  intended  to  be  subject
 to  all  applicable  mandatory

provisions  of  law  that  may  be  controlling  and  to  be  limited  to  the
 extent  necessary  so  that  they

shall  not  render  this  Guarantee  invalid,  unenforceable,  in  whole  or  in
 part,  or  not  entitled  to  be

recorded, registered or filed under the provisions of any applicable law.

[Signature Page Follows]



Subsidiary Guarantee

Page 7







Exhibit 10

IN  WITNESS  WHEREOF,  the  undersigned  have  executed  this Guarantee  as  of
 the date  first-above

written.

MESOCOAT, INC.

By: /s/ Andrew Sherman

Name: Andrew Sherman

Title: President

Signature Page







Exhibit 10

Execution Copy

AMENDED AND RESTATED SECURITY AGREEMENT

This  AMENDED  AND  RESTATED  SECURITY  AGREEMENT  (this  “Agreement”),  dated
 as  of  April

28,  2014, is by and between  ABAKAN  INC., a Nevada corporation (the “Parent”),
 MESOCOAT,  INC., a

Nevada  corporation  (the  “Company”),  and  GEORGE  TOWN  ASSOCIATES S.A.,  a
 Panama  corporation

(the “Secured Party”).

WHEREAS:



A.

The  Company  and  Kyrtos  Limited,  a  British  Virgin  Islands  company
 (“Kyrtos”)  are  party  to  a

Security  Agreement,  dated  as  of  October  30,  2013  (the  “Existing
 Agreement”),  pursuant  to  which  the

Company  granted  to  Kyrtos  a  security  interest  in  its  assets  to  secure
 the  obligations  of  the  Company  under

(i)  a  Secured  Promissory  Note  dated  October  30,  2013,  issued  by  the
 Company  to  Kyrtos  in  the  principal

amount  of  $689,000,  (ii)  a  Secured  Promissory  Note  dated  October  30,
 2013,  issued  by  the  Company  to

Kyrtos  in  the  principal  amount  of  $80,000;  (iii)  a  Secured  Promissory
 Note  dated  November  12,  2013,

issued by the Company to Kyrtos in the principal amount of $180,000; (iv) a
Secured Promissory Note dated

December  10,  2013,  issued  by  the  Company  to  Kyrtos  in  the  principal
 amount  of  $180,000;  and  (v)  a

Secured  Promissory Note  dated  January 10,  2014, issued  by the Company to
 Kyrtos  in the  principal  amount

of $180,000 (collectively, the “Existing Notes”).



B.

Pursuant  to  an  Assignment  of  Promissory  Notes  and  Security  Agreement
 dated  April  28,  2014,

Kyrtos assigned the Existing Notes and the Existing Agreement to the Secured
Party.



C.

Pursuant  to  a  Securities  Exchange  Agreement  dated  as  of  April  28,
 2014,  by  and  between  the

Company,  the  Parent  and  the  Secured  Party (the  “Exchange  Agreement”),
 the  Parent  has  agreed  to  issue  a

Secured  Convertible  Promissory  Note  (the  “New  Note”)  to  the  Secured
 Party  in  exchange  for  the  Existing

Notes.



D.

It  is  a  condition  precedent  to  the  transactions  contemplated  by  the
 Exchange  Agreement  that  the

parties hereto amend and restate the Existing Agreement as contemplated by this
Agreement.



E.

The   Company   will   directly   or   indirectly   benefit   from   the
  extension   of   credit   to   the   Parent

represented  by  the  issuance  of  the  New  Note  and  the  other
 transactions  contemplated  by  the  Exchange

Agreement and the other agreements contemplated therein.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable

consideration,  the  receipt  and  sufficiency  of  which  are  hereby
 acknowledged,  the  parties  hereto  agree  that

the Existing Agreement is hereby amended and restated as follows:



1.

CERTAIN DEFINITIONS.

Capitalized  terms  used  herein  and  not  otherwise  defined  shall  have  the
 meanings  given  to  them  in  the

Exchange Agreement.   Terms used herein that are defined in Article 9 of the UCC
but not otherwise defined

in  this  Agreement  (such  as  “account”,  “chattel  paper”,  “commercial  tort
 claim”,  “deposit  account”,

“document”,   “equipment”,   “fixtures”,   “general   intangibles”,   “goods”,
  “instruments”,   “inventory”,

“investment  property”,  “letter-of-credit  rights”,  “proceeds”  and
 “supporting  obligations”)  shall  have

the respective meanings given such terms in Article  9 of the UCC. As  used in
this Agreement, the following

terms shall have the meanings set forth in this Section 1:







Exhibit 10

“Collateral”  means  the  collateral  in  which  the  Secured  Party is  granted
 a  perfected  security interest  by this

Agreement  which shall  include all  assets and properties  of the Company,
 (except those assets  and properties

described  in  Schedule  I  hereto  (the  “Excluded  Collateral”)),  including
 the  following  personal  property

presently owned  or  hereafter  acquired  by the  Company,  wherever  situated,
 and  all  additions  and  accessions

thereto  and  all  substitutions  and  replacements  thereof,  and  all
 proceeds,  products  and  accounts  thereof,

including,  without  limitation,  all  proceeds  from  the  sale  or  transfer
 of  the  Collateral  and  of  insurance

covering  the  same  and  of  any  tort  claims  in  connection  therewith,  and
 all  dividends,  interest,  cash,  notes,

securities,  equity  interest  or  other  property  at  any  time  and  from
 time  to  time  acquired,  receivable  or

otherwise  distributed  in  respect  of,  or  in  exchange  for,  any  or  all
 of  the  Pledged  Securities  (as  defined

below):



(i)

All  goods,  including,  without  limitation,  (A)  all  machinery,  equipment,
 computers,  motor  vehicles,

trucks,  tanks,  boats,  ships,  appliances,  furniture,  special  and  general
 tools,  fixtures,  test  and  quality  control

devices and other equipment of every kind and nature and wherever  situated,
 together with all  documents  of

title  and  documents  representing  the  same,  all  additions  and  accessions
 thereto,  replacements  therefor,  all

parts  therefor,  and  all  substitutes  for  any of  the  foregoing  and  all
 other  items  used  and  useful  in  connection

with the Company’s businesses and all improvements thereto; and (B) all
inventory;



(ii)

All   contract   rights   and  other   general   intangibles,  including,
  without   limitation,   all   partnership

interests,  membership interests,  stock or  other  securities,  rights  under
 any of the  Organizational Documents,

agreements  related to  the  Pledged  Securities, licenses, distribution and
 other agreements,  computer  software

(whether  “off-the-shelf”,  licensed  from  any  third  party  or  developed  by
 the  Company),  computer  software

development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill,

trademarks,  service  marks,  trade  styles,  trade  names,  patents,  patent
 applications,  copyrights,  Intellectual

Property, and income tax refunds;



(iii)

All  accounts,  together  with  all  instruments,  all  documents  of  title
 representing  any of  the  foregoing,

all  rights  in  any  merchandising,  goods,  equipment,  motor  vehicles  and
 trucks  which  any  of  the  same  may

represent,  and  all  right,  title,  security  and  guaranties  with  respect
 to  each  account,  including  any  right  of

stoppage in transit;



(iv)

All documents, letter-of-credit rights, instruments and chattel paper;



(v)

All commercial tort claims;



(vi)

All deposit accounts and all cash (whether or not deposited in such deposit
accounts);



(vii)

All investment property;

(viii)     All supporting obligations;



(ix)

All files, records, books of account, business papers, and computer programs;



(x)

All  fiber-optic  cable  runs  and  networks  with  respect  to  which  the
 Company  has  an  ownership

interest; and



(xi)

the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(x) above.



Amended and Restated Security Agreement

Page 2







Exhibit 10

Without  limiting the  generality of the  foregoing,  the  term “Collateral”
 shall include  all investment  property

and  general  intangibles  respecting  ownership  and/or  other  equity
 interests  in  each  Subsidiary,  including,

without limitation, the shares of capital stock and the other equity interests
listed on Schedule II (as the same

may  be  modified  from  time  to  time  pursuant  to  the  terms  hereof),  and
 any  other  shares  of  capital  stock

and/or other  equity interests of any other direct or indirect  subsidiary of
the Company obtained in the future,

in  each  case,  all  certificates  representing  such  shares  and/or  equity
 interests  and,  in  each  case,  all  rights,

options,  warrants,  stock,  other  securities and/or equity interests  that may
hereafter  be received, receivable  or

distributed in respect  of, or exchanged for,  any of the foregoing (all of the
foregoing being referred to herein

as  the  “Pledged  Securities”)  and  all  rights  arising  under  or  in
 connection  with  the  Pledged  Securities,

including, but not limited to, all dividends, interest and cash.

Notwithstanding  the  foregoing,  nothing  herein  shall  be  deemed  to
 constitute  an  assignment  of  any  asset

which,  in  the  event  of  an  assignment,  becomes  void  by  operation  of
 applicable  law  or  the  assignment  of

which  is  otherwise  prohibited  by  applicable  law  (in  each  case  to  the
 extent  that  such  applicable  law  is  not

overridden  by  Sections  9-406,  9-407  and/or  9-408  of  the  UCC  or  other
 similar  applicable  law);  provided,

however,  that  to  the  extent  permitted  by applicable  law,  this  Agreement
 shall  create  a  valid  security interest

in  such  asset  and,  to  the  extent  permitted  by  applicable  law,  this
 Agreement  shall  create  a  valid  security

interest in the proceeds of such asset.

“Event  of  Default”  means  the  occurrence  of  any  of  the  following:
   (i)  Parent’s  failure  to  repay  the  full

outstanding  principal   balance   of  the  New  Note  when   due,   whether
  at   maturity,   upon   acceleration   or

otherwise; (ii) Company’s breach of the Subsidiary Guarantee  dated as of April
28, 2014 (the “Guarantee”)

executed by it in favor of the Secured Party; or (iii) any provision of this
Agreement shall at any time for any

reason  be  declared  to  be  null  and  void,  or  the  validity  or
 enforceability  thereof  shall  be  contested  by  the

Company   or   Parent,   or   a   proceeding   shall   be   commenced   by   the
  Company   or   Parent,   or   by   any

governmental authority having jurisdiction over the Company or Parent, seeking
to establish the invalidity or

unenforceability  thereof,  or  the  Company  or  Parent  shall  deny  that  the
 Company  or  Parent  has  any  liability

or obligation purported to be created under this Agreement.

“Intellectual  Property”  means  the  collective   reference  to  all   existing
 rights,  priorities  and  privileges

relating  to  intellectual  property,  whether  arising  under  United  States,
 multinational  or  foreign  laws  or

otherwise,  including,  without  limitation,  (i)  all  copyrights  arising
 under  the  laws  of  the  United  States,  any

other  country or  any political  subdivision  thereof,  whether  registered  or
 unregistered  and  whether  published

or   unpublished,   all   registrations   and   recordings   thereof,   and
  all   applications   in   connection   therewith,

including,  without  limitation,  all  registrations,  recordings  and
 applications  in  the  United  States  Copyright

Office,  (ii)  all  letters  patent  of  the  United  States,  any  other
 country  or  any  political  subdivision  thereof,  all

reissues  and  extensions  thereof,  and  all  applications  for  letters
 patent  of  the  United  States  or  any  other

country  and  all  divisions,  continuations  and  continuations-in-part
 thereof,  (iii)  all  trademarks,  trade  names,

corporate  names,  company  names,  business  names,  fictitious  business
 names,  trade  dress,  service  marks,

logos,  domain  names  and  other  source  or  business  identifiers,  and  all
 goodwill  associated  therewith,  now

existing  or  hereafter  adopted  or  acquired,  all  registrations  and
 recordings  thereof,  and  all  applications  in

connection  therewith,  whether  in  the  United  States  Patent  and  Trademark
 Office  or  in  any  similar  office  or

agency  of  the  United  States,  any  State  thereof  or  any  other  country
 or  any  political  subdivision  thereof,  or

otherwise,  and  all  common  law  rights  related  thereto,  (iv)  all  trade
 secrets  arising  under  the  laws  of  the

United  States,  any  other  country  or  any  political  subdivision  thereof,
 (v)  all  rights  to  obtain  any  reissues,

renewals  or  extensions  of  the  foregoing,  (vi)  all  licenses  for  any  of
 the  foregoing,  and  (vii)  all  causes  of

action for infringement of the foregoing.

“Necessary Endorsement”  shall  mean  undated  stock  powers  endorsed  in
 blank  or  other  proper  instruments

of  assignment  duly executed  and  such  other  instruments  or  documents  as
 the  Secured  Party may reasonably

request.



Amended and Restated Security Agreement

Page 3







Exhibit 10

“Obligations”  means  (i)  all  of  the  Company’s  and  Parent’s  obligations
 under  this  Agreement,  (ii)  all  of  the

Company’s  and  Parent’s  obligations  under  the  Exchange  Agreement,  (iii)
 all  of  the  Parent’s  obligations

under  the  New  Note  and  (iv)  all  of  the  Company’s  obligations  under
 the  Guarantee,  in  each  case,  whether

now  or  hereafter  existing,  voluntary  or  involuntary,  direct  or
 indirect,  absolute  or  contingent,  liquidated  or

unliquidated,  whether  or  not  jointly  owed  with  others,  and  whether  or
 not  from  time  to  time  decreased  or

extinguished  and  later  increased,  created  or  incurred,  and  all  or  any
portion  of  such  obligations  or  liabilities

that are paid, to the extent all or any part of such payment is avoided or
recovered directly or indirectly from

the  Secured  Party  as  a  preference,  fraudulent  transfer  or  otherwise  as
 such  obligations  may  be  amended,

supplemented,  converted,  extended  or  modified  from  time  to  time.
  Without  limiting  the  generality  of  the

foregoing,  the  term  “Obligations”  shall  include,  without  limitation:  (i)
 principal  of  the  New  Note  and  the

loan  extended  pursuant  thereto;  (ii)  any  and  all  other  fees,
 indemnities,  costs,  obligations  and  liabilities  of

the  Company and  the  Parent  from  time  to  time  under  or  in  connection
 with  this  Agreement,  the  New  Note,

Guarantee  or  the  Exchange  Agreement;  and  (iii)  all  amounts  (including,
 but  not  limited  to,  post-petition

interest)  in  respect  of  the  foregoing  that  would  be  payable  but  for
 the  fact  that  the  obligations  to  pay  such

amounts  are  unenforceable  or  not  allowable  due  to  the  existence  of  a
 bankruptcy,  reorganization  or  similar

proceeding involving the Company.

“Organizational  Documents”  means  with  respect  to  an  entity,  the
 documents  by  which  such  entity  was

organized (such as a  certificate of incorporation,  certificate  of limited
partnership or  articles of organization,

and  including,  without  limitation,  any  certificates  of  designation  for
 preferred  stock  or  other  forms  of

preferred  equity)  and  which  relate  to  the  internal  governance  of  such
 entity  (such  as  bylaws,  a  partnership

agreement or an operating, limited liability or members agreement).

“Person”  means  any individual,  corporation,  trust,  association,  company,
 partnership,  joint  venture,  limited

liability company, joint stock company, governmental authority or other entity.

“Subsidiary” means,  with respect to any Person, any corporation or  other
 entity of  which at least  a majority

of  the  outstanding  shares  of  stock  or  other  ownership  interests  having
 by  the  terms  thereof  ordinary  voting

power  to  elect  a  majority  of  the  board  of  directors  (or  Persons
 performing  similar  functions)  of  such

corporation or entity (regardless of whether or not at the time, in the case of
a corporation, stock of any other

class or classes of such corporation shall have or might have voting power by
reason of the happening of any

contingency)  is  at  the  time  directly  or  indirectly  owned  or  controlled
 by  such  Person  or  one  or  more  of  its

Subsidiaries or by such Person and one or more of its Subsidiaries.

“UCC”  means  the Uniform  Commercial  Code of  the State  of New York  and or
 any other  applicable law of

any  state  or  states  which  has  jurisdiction  with  respect  to  all,  or
 any  portion  of,  the  Collateral  or  this

Agreement,  from  time  to  time.    It  is  the  intent  of  the  parties  that
 defined  terms  in  the  UCC  should  be

construed  in  their  broadest  sense  so  that  the  term  “Collateral”  will
 be  construed  in  its  broadest  sense.

Accordingly  if  there  are,  from  time  to  time,  changes  to   defined
 terms  in  the  UCC  that  broaden  the

definitions, they are incorporated herein and if existing definitions in the UCC
are broader than the amended

definitions, the existing ones shall be controlling.



2.

GRANT OF SECURITY INTEREST.

As  an  inducement  for  the  Secured  Party to  extend  the  loan  as
 evidenced  by the  New  Note  and  to  secure  the

complete   and  timely  payment,   performance   and   discharge  in  full,   as
 the  case   may  be,   of  all   of  the

Obligations,  the  Company  hereby  unconditionally  and  irrevocably  pledges,
 grants  and  hypothecates  to  the

Secured  Party a  continuing perfected  security interest  in  and  to,  a  lien
 upon  and  a  right  of  set-off  against  all

of  its  right,  title  and  interest  of  whatsoever  kind  and  nature  in
 and  to,  the  Collateral  (the  “Security

Interest”).



Amended and Restated Security Agreement

Page 4







Exhibit 10



3.

DELIVERY OF CERTAIN COLLATERAL.

Contemporaneously  or  prior  to  the  execution  of  this  Agreement,  the
 Company  shall  deliver  or  cause  to  be

delivered  to  the  Secured  Party  (a)  any  and  all  certificates  and  other
 instruments  representing  or  evidencing

the  Pledged  Securities,  and  (b)  any and  all  certificates  and  other
 instruments  or  documents  representing  any

of   the   other   Collateral,   in   each   case,   together   with   all
  Necessary  Endorsements.     The   Company   is,

contemporaneously with the execution hereof, delivering to the Secured Party, or
has previously delivered to

the  Secured  Party,  a  true  and  correct  copy  of  each  Organizational
 Document  governing  any  of  the  Pledged

Securities.



4.

REPRESENTATIONS,  WARRANTIES,  COVENANTS  AND  AGREEMENTS  OF  THE  COMPANY

AND THE PARENT.

The Company and the Parent, jointly and severally, represent and warrant to, and
covenants and agrees with,

the Secured Party, as follows:



4.1

Good Standing; Due Authorization; Enforceability.



(a)

The  Company  and  the  Parent  are  duly  organized  and  in  good  standing
 in  the  jurisdiction  of  their

formation.   The Company and the Parent shall  at  all times  preserve  and keep
in full  force and effect  its  valid

existence and good standing and any rights and franchises material to its
business.



(b)

The  Company  and  the  Parent  have  the  requisite  corporate,  partnership,
 limited  liability company or

other   power   and   authority   to   enter   into   this   Agreement   and
  otherwise   to   carry  out   their   obligations

hereunder.  The  execution,  delivery and  performance  by the  Company and
 Parent  of  this  Agreement  and  the

filings  contemplated  therein  have  been  duly  authorized  by  all  necessary
 action  on  the  part  of  the  Company

and  the  Parent  and  no  further  action  is  required  by  the  Company  or
 the  Parent.   This  Agreement  has  been

duly executed and delivered by the Company and the Parent.



(c)

This  Agreement  constitutes  the  legal,  valid  and  binding  obligations  of
 the  Company and  the  Parent,

enforceable  against  the  Company  and  the  Parent  in  accordance  with  its
 terms  except  as  such  enforceability

may be  limited by applicable  bankruptcy,  insolvency,  reorganization  and
similar laws  of general  application

relating to or affecting the rights and remedies of creditors and by general
principles of equity.



4.2

No Conflicts.      The  execution,  delivery  and  performance  of  this
 Agreement  by  the  Company  and

the Parent does not (i) violate any of the provisions of any Organizational
Documents of the Company or the

Parent  or  any  judgment,  decree,  order  or  award  of  any  court,
 governmental  body  or  arbitrator  or  any

applicable  law,  rule  or  regulation  applicable  to  the Company or  the
 Parent  or  (ii)  conflict  with,  or  constitute

a  default  (or  an  event  that  with  notice  or  lapse  of  time  or  both
 would  become  a  default)  under,  or  give  to

others  any  rights  of  termination,  amendment,  acceleration  or
 cancellation  (with  or  without  notice,  lapse  of

time  or  both)  of,  any  agreement,  credit  facility,  debt  or  other
 instrument  (evidencing  the  Company’s  or

Parent’s  debt  or  otherwise)  or  other  understanding  to  which  the
 Company  or  the  Parent  is  a  party  or  by

which  any property or  asset  of  the Company or  Parent  is  bound  or
affected.   No consent  (including,  without

limitation,  from  stockholders  or  creditors  of  the  Company  or  the
 Parent)  is  required  for  the  Company  or

Parent to enter into and perform its obligations hereunder.



Amended and Restated Security Agreement

Page 5







Exhibit 10



4.3

Information; Validity, Subordination, Perfection and Maintenance of Security
Interests.



(a)

All  of the information set  forth on Schedule III,  including,  without
limitation,  the Company’s  name,

jurisdiction  of  organization  and  location  of  Collateral,  are  true,
 correct  and  complete  in  all  respects.  The

Company  shall  not  change  their  name,  type  of  organization,  jurisdiction
 of  organization,  organizational

identification  number  (if it has  one),  legal  or  corporate  structure,  or
 identity,  or  add  any new fictitious  name

unless  it  provides  at  least  30  days’  prior  written  notice  to  the
 Secured  Party of  such  change  and,  at  the  time

of  such  written  notification,  the  Company  provides  any  financing
 statements  or  fixture  filings  necessary  to

perfect and continue the Security Interest granted, continued and evidenced by
this Agreement.



(b)

This  Agreement  creates  in  favor  of  the  Secured  Party  a  valid,
 security  interest  in  the  Collateral,

securing  the  payment  and  performance  of  the  Obligations.    Upon  filing
 of  a  UCC-3  financing  statement

amendment, in the form attached hereto as Exhibit A, with the secretary of
state’s office of the state in which

the  Company  is  organized  (the  “Financing  Statement”),  and  payment  of
 the  applicable  filing  fees,  all

security  interests  created  hereunder  in  any  Collateral  in  favor  of  the
 Secured  Party  which  may  be  perfected

by  filing  UCC  financing  statements  shall  have  been  duly perfected.   No
 consent  of  any third  parties  and  no

authorization,  approval  or  other  action  by,  and  no  notice  to  or
 filing  with,  any  governmental  authority  or

regulatory  body  is  required  for  (i)  the  execution,  delivery  and
 performance  of  this  Agreement,  (ii)  the

creation  or  perfection  of  the  Security Interest  created  hereunder  in
 the  Collateral,  or  (iii)  the  enforcement  of

the rights of the Secured Party hereunder.



(c)

The  Security  Interest  in  the  Collateral,  securing  payment  and
 performance  of  the  Obligations  is

subordinated  to  that  security  interest  in  the  Collateral  granted  to
 The  Huntington  National  Bank  dated

October  20,  2009,  attached  hereto  as  Exhibit  B.    The  Company  (i)
 represents  that  the  total  indebtedness

owed  to  Huntington  National  Bank  as  of  the  date  hereof  is
 $134,427.22,  (ii)  agrees  that  it  will  not  obtain

further  loans  from,  or  otherwise  incur  additional  indebtedness  owing
 to,  Huntington  National  Bank  or  any

other party after the date hereof, while the New Note remains outstanding, and
(iii) acknowledges and agrees

that subordination of the Secured Party’s security interest is conditioned on
the foregoing clauses (i) and (ii).



(d)

The  Company  hereby  authorizes  the  Secured  Party  to  file  the  Financing
 Statement  and  any  other

financing statements under the UCC with respect to the Security Interest with
the proper filing and recording

agencies  in  any  jurisdiction  deemed  proper  by  them.   The  Company
 shall,  at  the  Company’s  sole  cost  and

expense,  promptly execute  and/or  deliver  to  the  Secured  Party,  such
 further  deeds,  mortgages,  assignments,

security  agreements,  financing  statements  or  other  instruments,
 documents,  certificates  and  assurances  and

take  such  further  action  as  the  Secured  Party  may  from  time  to  time
 request  and  may  in  their  reasonable

discretion  deem  necessary  to  perfect,  protect  or  enforce  its  security
 interest  in  the  Collateral  including,

without  limitation,  if  applicable,  the  execution  and  delivery of  a
 separate  security agreement  with  respect  to

the  Company’s  Intellectual  Property  in  which  the  Secured  Party  have
 been  granted  a  security  interest

hereunder, substantially in a form reasonably acceptable to the Secured Party.



(e)

The  Company  shall  at  all  times  maintain  the  liens  and  Security
 Interest  provided  for  hereunder  as

valid   liens  and security interests in the Collateral  in favor of the Secured
 Party until  this Agreement  and the

Security Interest hereunder shall be terminated pursuant to Section 13.



Amended and Restated Security Agreement

Page 6







Exhibit 10



4.4

Collateral.



(a)

Except as set forth on Schedule IV, the Company is the sole owner of the
Collateral (except for non-

exclusive  licenses  granted  by  the  Company  in  the  ordinary  course  of
 business),  free  and  clear  of  any  liens

(other   than   as  set   forth  in  Schedule   IV),   security  interests
  (other   than  as   set   forth  in   Schedule   IV),

encumbrances,  rights  or  claims,  and  is  fully  authorized  to  grant  the
 Security  Interest.   There  has  been  no

adverse decision that would materially affect the Company’s claim of ownership
rights in or exclusive rights

to  use  the  Collateral  in  any  jurisdiction  or  to  the  Company’s  right
 to  keep  and  maintain  such  Collateral  in

full  force  and  effect,  and  there  is  no  proceeding  involving  said
 rights  pending  or,  to  the  best  knowledge  of

the  Company,  threatened  before  any  court,  judicial  body,  administrative
 or  regulatory  agency,  arbitrator  or

other governmental authority that could reasonably be expected to have such
material adverse effect.



(b)

The Company shall keep and preserve its equipment, inventory and other tangible
Collateral in good

condition,  repair  and  order,  ordinary  wear  and  tear  excepted.   The
 Company  shall  take  all  steps  reasonably

necessary  to  diligently  pursue  and  seek  to  preserve,  enforce  and
 collect  any  rights,  claims,  causes  of  action

and accounts receivable in respect of the Collateral.



(c)

The  Company  shall  at  all  times  maintain  its  tangible  Collateral  at
 the  locations  set  forth  under  its

name  on  Schedule  III and  may not  relocate  such Collateral  unless  it
 delivers to the  Secured  Party at  least  30

days  prior  to  such  relocation  (i)  written  notice  of  such  relocation
 and  the  new  location  thereof  (which  must

be within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other

necessary  documents  have  been  filed  and  recorded  and  other  steps  have
 been  taken  to  perfect  the  Security

Interest  to  create  in  favor  of  the  Secured  Party  a  valid,  perfected
 and  continuing  perfected  lien  in  the

Collateral.    The  Company  shall  not  transfer,  pledge,  hypothecate,
 encumber,  license,  sell  or  otherwise

dispose  of  any  of  the  Collateral  (except  for  non-exclusive  licenses
 granted  by  the  Company  in  its  ordinary

course  of  business  and  sales  of  inventory  by  the  Company  in  its
 ordinary  course  of  business)  without  the

prior  written  consent of the Secured Party.   The  Company shall  not operate
or  locate any such Collateral (or

cause to be operated or located) in any area excluded from insurance coverage.



(d)

Except  as  set  forth  on  Schedule  IV,  to  the  Company’s  knowledge  there
 is  not  on  file  in  any

governmental  or  regulatory  authority,  agency  or  recording  office  an
 effective  financing  statement,  security

agreement,  license  or  transfer  or  any  notice  of  any  of  the  foregoing
 (other  than  those  that  will  be  filed  in

favor  of  the  Secured  Party  pursuant  to  this  Agreement)  covering  or
 affecting  any  of  the  Collateral.   So  long

as  this Agreement  shall  be in effect,  the  Company shall  not execute and
shall  not knowingly permit  to be on

file in any such office or agency any such financing statement or other document
or instrument (except as set

forth on Schedule IV  or to the extent filed or recorded in favor  of the
Secured Party pursuant  to the terms  of

this Agreement).



(e)

The capital stock and other equity interests listed on Schedule I represent all
of the capital stock and

other  equity  interests  of  the  Company’s  Subsidiaries,  and  represent  all
 capital  stock  and  other  equity

interests  owned,  directly  or  indirectly,  by  the  Company.   All  of  the
 Pledged  Securities  are  validly  issued,

fully paid  and  non-assessable,  and  the  Company is  the legal  and
 beneficial  owner  of  the  Pledged  Securities,

free  and  clear  of  any lien,  security interest  or  other  encumbrance
 except  for  the  security interests  created  by

this  Agreement  or  otherwise  set  forth  on  Schedule  IV.    The  ownership
 and  other  equity  interests  in

partnerships  and  limited  liability  companies  (if  any)  included  in  the
 Pledged  Securities  (the  “Pledged

Interests”)  by their  express  terms  do  not  provide  that  they are
 securities  governed  by Article  8  of  the  UCC

and  are  not  held  in  a  securities  account  or  by  any  financial
 intermediary.    The  Company  shall  vote  the

Pledged   Securities   to   comply  with   the   covenants  and   agreements
  set   forth   herein   and   the   Exchange

Agreement (if any).



Amended and Restated Security Agreement

Page 7







Exhibit 10



(f)

The Company shall,  within  ten  (10)  days  of  obtaining  knowledge  thereof,
 advise  the  Secured  Party,

promptly,  in  sufficient  detail,  of any substantial  change  in  the
Collateral,  and  of  the  occurrence  of any event

which  would  have  a  material  adverse  effect  on  the  value  of  the
 Collateral  or  on  the  Secured  Party’  security

interest therein.   The Company shall  permit the Secured Party and their
representatives and agents to inspect

the  Collateral  at  any  time  during  normal  business  hours  and  to  make
 copies  of  records  pertaining  to  the

Collateral as may be requested by a Secured Party from time to time.



(g)

The  attached  Schedule  V  contains  a  complete  and  accurate  list  of  all
 material  (a)  patented  or

registered  Intellectual  Property{xe  "Intellectual  Property  Rights"}  owned
 or  used  by  the  Company{xe

"Parent"}   or   any   Subsidiary{xe   "Subsidiary"},   (b) pending   patent
  applications   and   applications   for

registrations  of  other  Intellectual  Property  filed  by  the  Company  or
 any  Subsidiary,  and  (c)  unregistered

Intellectual Property Rights owned or used by the Company or any Subsidiary.



(h)

All  information  heretofore,  herein  or  hereafter  supplied  to  the  Secured
 Party  by  or  on  behalf  of  the

Company  with  respect  to  the  Collateral  is  accurate  and  complete  in
 all  material  respects  as  of  the  date

furnished.



4.5

Insurance.   The  Company  shall  maintain  with  financially  sound  and
 reputable  insurers,  insurance

with  respect  to  the  Collateral  against  loss  or  damage  of  the  kinds
 and  in  the  amounts  sufficient  to  cover  the

full  replacement  cost  thereof.   Upon  the  written request  of the  Secured
 Party,  the Company shall cause  each

insurance  policy  issued  in  connection  herewith  to  provide,  and  the
 insurer  issuing  such  policy  to  certify  to

the  Secured  Party,  that  (a)  if  such  insurance  be  proposed  to  be
 cancelled  or  materially  changed  for  any

reason  whatsoever,  such  insurer  will  promptly  notify  the  Secured  Party,
 and  such  cancellation  or  change

shall not be effective for at least thirty (30) days after receipt by the
Secured Party, of such notice, unless the

effect  of such change  is to extend or increase coverage under  the policy; and
(b) the Secured  Party will have

the  right  (but  no  obligation)  at  its  election  to  remedy  any  default
 in  the  payment  of  premiums  within  thirty

(30) days of notice from the insurer of such default.



5.

EFFECT OF PLEDGE ON CERTAIN RIGHTS.

If  any  of  the  Collateral  subject  to  this  Agreement  consists  of
 nonvoting  equity  or  ownership  interests

(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership

interests  upon  the  occurrence  of  certain  events  (including,  without
 limitation,  upon  the  transfer  of  all  or  any

of  the  other  stock  or  assets  of  the  issuer),  it  is  agreed  that  the
 pledge  of  such  equity  or  ownership  interests

pursuant  to  this  Agreement  or  the  enforcement  of  any  of  the  Secured
 Party’  rights  hereunder  shall  not  be

deemed  to  be  the  type  of  event  which  would  trigger  such  conversion
 rights  notwithstanding  any  provisions

in  the  Organizational  Documents  or  agreements to  which the  Company or
 any of  the Collateral  is subject  or

to which the Company is party.



6.

DUTY TO HOLD IN TRUST.



6.1

Cash  and  Payment  Obligations.    Upon  the  occurrence  of  an  Event  of
 Default  and  at  any  time

thereafter,  the Company shall,  upon receipt  of any revenue,  income,
dividend,  interest  or  other sums  subject

to the Security Interest, whether payable pursuant to the New Note or otherwise,
or of any check, draft, note,

trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for

and  on  behalf  of  and  for  the  benefit  of  the  Secured  Party,  and
 shall  forthwith  endorse  and  transfer  any such

sums  or  instruments,  or  both  (to  the  extent  permitted  by  law),  to
 the  Secured  party  for  application  to  the

satisfaction of the obligations.



Amended and Restated Security Agreement

Page 8







Exhibit 10



6.2

Securities  and  Other  Assets.   If  the  Company  shall  become  entitled  to
 receive  or  shall  receive  any

securities  or  other  property  (including,  without  limitation,  shares  of
 Pledged  Securities  or  instruments

representing  Pledged  Securities  acquired  after  the  date  hereof,  or  any
 options,  warrants,  rights  or  other

similar   property   or   certificates   representing   a   dividend,   or   any
  distribution   in   connection   with   any

recapitalization,   reclassification   or   increase   or   reduction   of
  capital,   or   issued   in   connection   with   any

reorganization of any of its direct or indirect subsidiaries) in respect of the
Pledged Securities (whether as an

addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Company agrees

to  (i)  accept  the  same  as  the  agent  of  the  Secured  Party;  and  (ii)
 hold  the  same  in  trust  on  behalf  of  and  for

the benefit of the Secured Party.



7.

RIGHTS AND REMEDIES UPON DEFAULT.



7.1

Scope  of  Rights  and  Remedies.    Upon  the  occurrence  of  any  Event  of
 Default  and  at  any  time

thereafter,  the  Secured  Party,  acting through  any agent  appointed  by it
 for  such  purpose,  shall  have  the  right

to  exercise  all  of  the  remedies  conferred  hereunder  and  under  the  New
 Note,  and  the  Secured  Party,  shall

have  all  the  rights  and  remedies  of  a  secured  party  under  the  UCC.
 Subject  to  the  provisions  of  Section

4.3(c), the Secured Party shall have the following rights and powers:



(a)

The  Secured  Party  shall  have  the  right  to  take  possession  of  the
 Collateral  and,  for  that  purpose,

enter,  with the aid and  assistance of any person, any premises  where the
Collateral,  or  any part thereof, is  or

may be placed and remove the same, and the Company shall assemble the Collateral
and make it available to

the  Secured  Party  at  places  which  the  Secured  Party  shall  reasonably
 select,  whether  at  the  Company’s

premises or elsewhere, and make available to the Secured Party, without rent,
all of the Company’s premises

and facilities for the purpose of the Secured Party taking possession of,
removing or putting the Collateral in

saleable or disposable form.



(b)

Upon  notice  to  the  Company by the  Secured  Party,  all  rights  of  the
 Company to  exercise  the  voting

and other consensual rights which it would otherwise be entitled to exercise and
all rights of the Company to

receive  the  dividends  and  interest  which  it  would  otherwise  be
 authorized  to  receive  and  retain,  shall  cease.

Upon  such  notice,  the  Secured  Party  shall  have  the  right  to  receive
 any  interest,  cash  dividends  or  other

payments  on  the  Collateral  and,  at  the  option  of  the  Secured  Party,
 to  exercise  in  the  Secured  Party’s

discretion  all  voting  rights  pertaining  thereto.   Without  limiting  the
 generality of  the  foregoing,  the  Secured

Party  shall  have  the  right  (but  not  the  obligation)  to  exercise  all
 rights  with  respect  to  the  Collateral  as  if  it

were  the  sole  and  absolute  owner  thereof,  including,  without
 limitation,  to  vote  and/or  to  exchange,  at  its

sole  discretion,  any  or  all  of  the  Collateral  in  connection  with  a
 merger,  reorganization,  consolidation,

recapitalization  or  other  readjustment  concerning  or  involving  the
 Collateral  or  the  Company  or  any  of  its

direct or indirect subsidiaries.



(c)

The  Secured  Party  shall  have  the  right  to  operate  the  business  of
 the  Company  using  the  Collateral

and  shall  have  the  right  to  assign,  sell,  lease  or  otherwise  dispose
 of  and  deliver  all  or  any  part  of  the

Collateral, at  public or private sale  or otherwise, either with or without
 special conditions  or stipulations,  for

cash  or  on  credit  or  for  future  delivery,  in  such  parcel  or  parcels
 and  at  such time or  times  and  at  such  place

or  places,  and  upon  such  terms  and  conditions  as  the  Secured  Party
may deem  commercially reasonable,  all

without  (except  as  shall  be  required  by  applicable  statute  and  cannot
 be  waived)  advertisement  or  demand

upon  or  notice  to  the  Company or  right  of redemption of the  Company,
 which  are  hereby expressly waived.

Upon  each  such  sale,  lease,  assignment  or  other  transfer  of
 Collateral,  the  Secured  Party  may,  unless

prohibited  by applicable  law  which  cannot  be  waived,  purchase  all  or
 any part  of  the  Collateral  being  sold,

free  from  and  discharged  of  all  trusts,  claims,  right  of  redemption
 and  equities  of  the  Company,  which  are

hereby waived and released.



Amended and Restated Security Agreement

Page 9







Exhibit 10



(d)

The Secured Party shall have the right (but not the obligation) to notify any
account debtors and any

obligors  under  instruments  or  accounts  to  make  payments  directly  to
 the  Secured  Party  and  to  enforce  the

Company’s rights against such account debtors and obligors.



(e)

The Secured Party may (but is not obligated to) direct any financial
intermediary or any other person

or entity holding any investment property to transfer the same to the Secured
Party or its designee.



(f)

The Secured Party may (but  is  not  obligated to)  transfer  any or  all
 Intellectual  Property registered in

the name of the Company at the United States Patent and Trademark Office and/or
Copyright Office into the

name of the Secured Party or any designee or any purchaser of any Collateral.



7.2

Disposition  of  Collateral.   The  Secured  Party  may  comply  with  any
 applicable  law  in  connection

with   a   disposition   of   Collateral   and   such   compliance   will   not
  be   considered   to   adversely  affect   the

commercial  reasonableness  of  any  sale  of  the  Collateral.   Subject  to
 the  provisions  of  Section  4.3(c),  the

Secured  Party  may  sell  the  Collateral  without  giving  any  warranties
 and  may  specifically  disclaim  such

warranties.   If  the  Secured  Party sells  any of  the  Collateral  on
 credit,  the  Company  and  Parent  will  only  be

credited with payments actually made by the purchaser.   In addition, the
Company and Parent waive any and

all  rights  that  they  may  have  to  a  judicial  hearing  in  advance  of
 the  enforcement  of  any  of  the  Secured

Party’s  rights  and  remedies  hereunder,  including,  subject  to  the
 provisions  of  Section  4.3(c),  its  right

following  an  Event  of  Default  to  take  immediate  possession  of  the
 Collateral  and  to  exercise  its  rights  and

remedies with respect thereto.



7.3

License  to  Use  Intellectual  Property.    For  the  purpose  of  enabling
 the  Secured  Party  to  further

exercise  rights and remedies  under this Section 7 or  elsewhere provided by
agreement  or applicable law,  the

Company  hereby  grants  to  the  Secured  Party  an  irrevocable,  nonexclusive
 license  (exercisable  without

payment of royalty or other compensation to the Company) to use, license  or
 sublicense, following an Event

of  Default,  any  Intellectual  Property  now  owned  or  hereafter  acquired
 by  the  Company,  and  wherever  the

same  may  be  located,  and  including  in  such  license  access  to  all
 media  in  which  any  of  the  licensed  items

may  be  recorded  or  stored  and  to  all  computer  software  and  programs
 used  for  the  compilation  or  printout

thereof.



8.

APPLICATIONS OF PROCEEDS.

Subject  to  the  provisions  of  Section  4.3(c),  the  proceeds  of  any  such
 sale,  lease  or  other  disposition  of  the

Collateral  hereunder  shall  be  applied  first,  to  the  expenses  of
 retaking,  holding,  storing,  processing  and

preparing for sale, selling, and the like (including, without limitation, any
taxes, fees and other costs incurred

in  connection  therewith)  of  the  Collateral,  to  the  reasonable
 attorneys’  fees  and  expenses  incurred  by  the

Secured Party in enforcing their rights hereunder and in connection with
collecting, storing and disposing of

the  Collateral,  and then  to satisfaction of the Obligations,  and to the
 payment  of  any other  amounts  required

by  applicable  law,  after  which  the  Secured  Party  shall  pay  to  the
 Company  any  surplus  proceeds.   If,  upon

the sale, license or other disposition of the Collateral, the proceeds thereof
are insufficient to pay all amounts

to which the Secured Party is legally entitled, the Parent and Company will be
jointly and severally liable for

the deficiency, together  with  interest thereon, at  an interest rate equal to
the lower of eighteen percent (18%)

and  the  maximum  rate  permitted  by  applicable  law  (the  “Default  Rate”),
 and  the  reasonable  fees  of  any

attorneys  employed  by  the  Secured  Party  to  collect  such  deficiency.
  To  the  extent  permitted  by  applicable

law,  the  Company and  Parent  waive  all  claims,  damages  and  demands
 against  the  Secured  Party arising  out

of  the  repossession,  removal,  retention  or  sale  of the  Collateral,
 unless  due  solely to  the  gross  negligence  or

willful  misconduct  of the  Secured  Party as  determined by a  final  judgment
 (not  subject  to  further  appeal)  of

a court of competent jurisdiction.



Amended and Restated Security Agreement

Page 10







Exhibit 10



9.

SECURITIES LAW PROVISION.

The Company recognizes  that  the  Secured  Party may  be  limited  in  its
 ability to  effect  a  sale  to  the  public  of

all  or  part  of  the  Pledged  Securities  by  reason  of  certain
 prohibitions  in  the  Securities  Act  of  1933,  as

amended,   or   other   federal  or   state   securities  laws   (collectively,
  the  “Securities  Laws”),   and  may  be

compelled to resort  to one or more sales to a  restricted group  of  purchasers
 who may be required to  agree  to

acquire  the  Pledged  Securities  for  their  own  account,  for  investment
 and  not  with  a  view  to  the  distribution

or  resale thereof.   The Company agrees  that sales so made may be at  prices
and on terms less  favorable than

if  the  Pledged  Securities  were  sold  to  the  public,  and  that  the
 Secured  Party  has  no  obligation  to  delay  the

sale  of  any Pledged  Securities  for  the  period  of  time  necessary  to
 register  the  Pledged  Securities  for  sale  to

the  public under  the Securities  Laws.   The Company shall  cooperate  with
the  Secured Party in  its  attempt  to

satisfy  any  requirements  under  the  Securities  Laws  (including,  without
 limitation,  registration  thereunder  if

requested by the Secured Party) applicable to the sale of the Pledged Securities
by the Secured Party.



10.

COSTS AND EXPENSES.

The  Company  and  Parent  agree  to  pay  all  reasonable  out-of-pocket  fees,
 costs  and  expenses  incurred  in

connection  with  any  filing  required  hereunder,  including,  without
 limitation,  any  financing  statements

pursuant  to  the  UCC,  continuation  statements,  partial  releases  and/or
 termination  statements  related  thereto

or  any  expenses  of  any  searches  reasonably  required  by  the  Secured
 Party.   The  Company  and  Parent  shall

also  pay all  other  claims  and  charges  which  in  the  reasonable  opinion
 of  the  Secured  Party might  prejudice,

imperil or otherwise affect the Collateral or the Security Interest therein.
 The Company and Parent will also,

upon  demand,  pay  to  the  Secured  Party  the  amount  of  any  and  all
 reasonable  expenses,  including  the

reasonable  fees  and  expenses  of  its  counsel  and  of  any  experts  and
 agents,  which  the  Secured  Party  may

incur  in  connection  with  (i)  the  enforcement  of  this  Agreement,  (ii)
 the  custody  or  preservation  of,  or  the

sale  of,  collection  from,  or  other  realization  upon,  any  of  the
 Collateral,  or  (iii)  the  exercise  or  enforcement

of  any  of  the  rights  of  the  Secured  Party  under  the  New  Note  or
 this  Agreement.   Until  so  paid,  any  fees

payable  hereunder  shall  be  added  to  the  principal  amount  of  the  New
 Note  and  shall  bear  interest  at  the

Default Rate.



11.

RESPONSIBILITY FOR COLLATERAL.

The Company assumes all liabilities and responsibility in connection with all
Collateral, and the Obligations

shall  in  no  way  be  affected  or  diminished  by  reason  of  the  loss,
 destruction,  damage  or  theft  of  any  of  the

Collateral   or   its   unavailability  for   any  reason.     The   Secured
  Party  agrees   to   act   in   accordance   with

commercially  reasonable  standards  and  the  UCC.   Without  limiting  the
 generality  of  the  foregoing,  (a)  the

Secured Party (i) has no duty (either before or after an Event of Default) to
collect any amounts in respect of

the  Collateral  or  to  preserve  any  rights  relating  to  the  Collateral,
 or  (ii)  has  any  obligation  to  clean-up  or

otherwise  prepare  the  Collateral  for  sale,  and  (b)  the  Company  shall
 remain  obligated  and  liable  under  each

contract  or  agreement  included  in  the  Collateral  to  be  observed  or
 performed  by  the  Company  thereunder.

The  Secured  Party shall  not  have  any obligation  or  liability under  any
such  contract  or  agreement  by reason

of  or  arising  out  of this Agreement  or  the receipt  by the  Secured  Party
of  any payment  relating to  any of  the

Collateral,  nor  shall  the  Secured  Party  be  obligated  in  any  manner  to
 perform  any  of  the  obligations  of  the

Company  under  or  pursuant  to  any  such  contract  or  agreement,  to  make
 inquiry  as  to  the  nature  or

sufficiency of any payment  received by the Secured Party in respect of the
Collateral  or as to the sufficiency

of  any performance  by any  party under  any  such  contract  or  agreement,
 to  present  or  file  any claim,  to  take

any  action  to  enforce  any  performance  or  to  collect  the  payment  of
 any  amounts  which  may  have  been

assigned to the Secured Party or to which it may be entitled at any time or
times.



Amended and Restated Security Agreement

Page 11







Exhibit 10



12.

SECURITY INTEREST ABSOLUTE.

All rights of the Secured Party shall be absolute and unconditional,
irrespective of: (a) any lack of validity or

enforceability  of  this  Agreement,  the  New  Note  or  any  agreement
 entered  into  in  connection  with  the

foregoing,  or  any  portion  hereof  or  thereof;  (b)  any  change  in  the
 time,  manner  or  place  of  payment  or

performance  of,  or  in  any other  term  of,  all  or  any of  the
 Obligations,  or  any other  amendment  or  waiver  of

or  any consent  to  any departure  from  the  New  Note  or  any other
 agreement  entered  into  in  connection  with

the  foregoing;  (c)  any  exchange,  release  or  nonperfection  of  any  of
 the  Collateral,  or  any  release  or

amendment  or  waiver  of  or  consent  to  departure  from any other
 collateral  for,  or  any  guaranty,  or  any other

security,  for  all  or  any  of  the  Obligations;  (d)  any  action  by  the
 Secured  Party  to  obtain,  adjust,  settle  and

cancel  in  its  sole  discretion  any  insurance  claims  or  matters  made  or
 arising  in  connection  with  the

Collateral;  or  (e)  any  other  circumstance  which  might  otherwise
 constitute  any  legal  or  equitable  defense

available to the Company,  or a discharge of all  or any part of the Security
Interest granted hereby.   Until  the

Obligations shall have  been paid and performed in full, the rights of the
Secured  Party shall continue even if

the  Obligations  are  barred  for  any  reason,  including,  without
 limitation,  the  running  of  the  statute  of

limitations or bankruptcy.   The Company and Parent expressly waive presentment,
protest, notice  of protest,

demand,  notice  of  nonpayment  and  demand  for  performance.   In  the  event
 that  at  any  time  any  transfer  of

any Collateral  or  any payment  received  by the  Secured  Party hereunder
 shall  be  deemed  by  final  order  of  a

court  of  competent  jurisdiction  to  have  been  a  voidable  preference  or
 fraudulent  conveyance  under  the

bankruptcy  or  insolvency  laws  of  the  United  States,  or  shall  be
 deemed  to  be  otherwise  due  to  any  party

other  than  the  Secured  Party,  then,  in  any  such  event,  the  Company’s
 and  Parent’s  obligations  hereunder

shall  survive  cancellation  of  this  Agreement,  and  shall  not  be
 discharged  or  satisfied  by  any  prior  payment

thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in

accordance  with  the  terms  and  provisions  hereof.   The  Company  and
 Parent  waive  all  right  to  require  the

Secured  Party  to  proceed  against  any  other  person  or  entity  or  to
 apply  any  Collateral  which  the  Secured

Party may  hold  at  any time,  or  to  marshal  assets,  or  to  pursue  any
other  remedy.   The  Company and  Parent

waive  any defense  arising by reason  of the  application  of the  statute of
 limitations  to  any obligation  secured

hereby.



13.

TERM OF AGREEMENT.

This  Agreement  and  the  Security  Interest  shall  terminate  on  the  date
 on  which  all  payments  under  the  New

Note  have  been  indefeasibly  paid  in  full  and  all  other  Obligations
 have  been  paid  or  discharged;  provided,

however,  that  all  indemnities  of  the  Company and  the  Parent  contained
 in  this  Agreement  shall  survive  and

remain operative and in full force and effect regardless of the termination of
this Agreement.



Amended and Restated Security Agreement

Page 12







Exhibit 10



14.

POWER OF ATTORNEY.

The Company authorizes the Secured Party, and does hereby make, constitute and
appoint the Secured Party

and  its  officers,  agents,  successors  or  assigns  with  full  power  of
 substitution,  as  the  Company’s  true  and

lawful  attorney-in-fact,  with  power,  in  the  name  of  the  Secured  Party
 or  the  Company,  to,  after  the

occurrence  and  during  the  continuance  of  an  Event  of  Default,  (i)
 endorse  any  note,  checks,  drafts,  money

orders  or  other  instruments  of  payment  (including  payments  payable
 under  or  in  respect  of  any  policy  of

insurance)  in  respect  of  the  Collateral  that  may  come  into  possession
 of  the  Secured  Party;  (ii)  to  sign  and

endorse  any  financing  statement  pursuant  to  the  UCC  or  any  invoice,
 freight  or  express  bill,  bill  of  lading,

storage  or  warehouse  receipts,  drafts  against  debtors,  assignments,
 verifications  and  notices  in  connection

with  accounts,  and  other  documents  relating  to  the  Collateral;  (iii)
 to  pay  or  discharge  taxes,  liens,  security

interests  or  other  encumbrances  at  any  time  levied  or  placed  on  or
 threatened  against  the  Collateral;  (iv)  to

demand,  collect,  receipt  for,  compromise,  settle  and  sue  for  monies
 due  in  respect  of  the  Collateral;  (v)  to

transfer any Intellectual Property or  provide licenses respecting any
Intellectual Property;  and  (vi) generally,

at  the  option  of  the  Secured  Party,  and  at  the  expense  of  the
Company,  at  any time,  or  from  time  to  time,  to

execute  and  deliver  any and  all  documents  and  instruments  and  to  do
 all  acts  and  things  which  the  Secured

Party deems  necessary to  protect,  preserve  and  realize  upon  the
 Collateral  and  the  Security  Interest  granted

therein  in  order  to  effect  the  intent  of  this  Agreement  and  the  New
 Note  all  as  fully  and  effectually  as  the

Company  might  or  could  do;  and  the  Company  hereby  ratifies  all  that
 said  attorney  shall  lawfully  do  or

cause  to  be  done  by  virtue  hereof.    This  power  of  attorney  is
 coupled  with  an  interest  and  shall  be

irrevocable  for  the  term  of  this  Agreement  and  thereafter  as  long  as
 any  of  the  Obligations  shall  be

outstanding.    The  designation  set  forth  herein  shall  be  deemed  to
 amend  and  supersede  any  inconsistent

provision in the Organizational Documents or other  documents or  agreements to
which the  Company or any

of  the  Pledged  Securities  is  subject  or  to  which  the  Company  is  a
 party.   Without  limiting  the  generality  of

the  foregoing,  after  the  occurrence  and  during  the  continuance  of  an
 Event  of  Default,  the  Secured  Party  is

specifically authorized  to  execute  and  file  any applications  for  or
 instruments  of  transfer  and  assignment  of

any   patents,   trademarks,   copyrights   or   other   Intellectual   Property
  with   the   United   States   Patent   and

Trademark Office and the United States Copyright Office. This power of attorney
is coupled with an interest

and shall  be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall

be outstanding.



15.

OTHER SECURITY.

To  the  extent  that  the  Obligations  are  now  or  hereafter  secured  by
 property  other  than  the  Collateral  or  by

the  guarantee,  endorsement  or  property  of  any  other  person,  firm,
 corporation  or  other  entity,  then  the

Secured  Party  shall  have  the  right,  in  its  sole  discretion,  to
 pursue,  relinquish,  subordinate,  modify  or  take

any  other  action  with  respect  thereto,  without  in  any  way  modifying
 or  affecting  the  Secured  Party’s  rights

and remedies hereunder.



16.

RESERVED.



Amended and Restated Security Agreement

Page 13







Exhibit 10



17.

INDEMNIFICATION.

The  Company  and  the  Parent  shall,  jointly  and  severally,  indemnify,
 reimburse  and  hold  harmless  the

Secured  Party  and  its  partners,  members,  shareholders,  officers,
 directors,  employees  and  agents  (each,  an

“Indemnitee”)  from  and  against  any  and  all  losses,  claims,  liabilities,
 damages,  penalties,  suits,  costs  and

expenses, of any kind or  nature, (including fees relating to the  cost of
investigating and defending any of the

foregoing) imposed on, incurred by or asserted against such Indemnitee in any
way related to or arising from

or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages,

penalties,  suits,  costs  and  expenses  which  result  from  the  gross
 negligence  or  willful  misconduct  of  the

Indemnitee  as  determined  by  a  final,  nonappealable  decision  of  a  court
 of  competent  jurisdiction.    This

indemnification  provision  is  in  addition  to,  and  not  in  limitation  of,
 any  other  indemnification  provision  in

the Exchange Agreement.



18.

MISCELLANEOUS.



18.1

Severability.   In the event that  any provision of this Agreement becomes or
 is declared by a court  of

competent  jurisdiction  to  be  illegal,  unenforceable  or  void,  this
 Agreement  shall  continue  in  full  force  and

effect  without  said  provision;  provided  that  in  such  case  the  parties
 shall  negotiate  in  good  faith  to  replace

such  provision  with  a  new  provision  which  is  not  illegal,
 unenforceable  or  void,  as  long  as  such  new

provision does not materially change the economic benefits of this Agreement to
the parties.



18.2

Successors  and  Assigns.   The  terms  and  conditions  of  this  Agreement
 shall  inure  to  the  benefit  of and

be  binding  upon  the  respective  successors  and  permitted  assigns  of  the
 parties.   Nothing  in  this  Agreement,

express  or  implied,  is  intended  to  confer  upon  any  party  other  than
 the  parties  hereto  or  their  respective

successors  and  permitted  assigns  any  rights,  remedies,  obligations  or
 liabilities  under  or  by  reason  of  this

Agreement, except as expressly provided in this Agreement.  The Secured Party
may assign its rights hereunder

in connection with any private sale or transfer of the New Note, in which case
the term “Secured Party” shall be

deemed  to  refer  to  such  transferee  as  though  such  transferee  were  an
 original  signatory hereto.   The  Company

and Parent may not assign their rights or obligations under this Agreement.



18.3

Injunctive  Relief.   The  Company  and  Parent  acknowledge  and  agree  that
 a  breach  by  them  of  their

obligations  hereunder  will  cause  irreparable  harm  to  the  Secured  Party
and  that  the  remedy or  remedies  at  law

for  any  such  breach  will  be  inadequate  and  agree,  in  the  event  of
 any  such  breach,  in  addition  to  all  other

available  remedies,  the  Secured  Party  shall  be  entitled  to  an
 injunction  restraining  any  breach  and  requiring

immediate and specific performance of such obligations without the necessity of
showing economic loss or the

posting of any bond.



18.4

Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
under the laws of the

State  of  New  York  applicable  to  contracts  made  and  to  be  performed
 entirely  within  the  State  of  New  York.

Each  party hereby irrevocably submits  to  the  exclusive  jurisdiction  of the
 state  and  federal  courts  sitting  in  the

City  of  New  York  and  County  of  New  York  for  the  adjudication  of  any
 dispute  hereunder  or  in  connection

herewith or with any transaction contemplated hereby and hereby irrevocably
waives, and agrees not to assert in

any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that

such  suit,  action  or  proceeding  is  brought  in  an  inconvenient  forum
 or  that  the  venue  of  such  suit,  action  or

proceeding  is  improper.    Each  party  hereby  irrevocably  waives  personal
 service  of  process  and  consents  to

process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address

in effect  for  notices  to it under this Agreement  and agrees that  such
 service shall  constitute good and  sufficient

service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to

serve process in any manner permitted by law.



Amended and Restated Security Agreement

Page 14







Exhibit 10



18.5

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be

deemed  an  original,  and  all  of  which  together  shall  constitute  one
 and  the  same  instrument.   This  Agreement

may be executed and delivered by facsimile transmission.



18.6

Headings.    The  headings  used  in  this  Agreement  are  used  for
 convenience  only  and  are  not  to  be

considered in construing or interpreting this Agreement.



18.7

Notices.   All  notices,  demands,  requests,  consents,  approvals,  and  other
communications  required  or

permitted hereunder shall be  in writing and,  unless  otherwise  specified
herein,  shall be (i) personally served,

(ii)  deposited  in  the  mail,  registered  or  certified,  return  receipt
 requested,  postage  prepaid,  (iii)  delivered  by

reputable   air  courier  service   with  charges  prepaid,  or   (iv)
  transmitted  by  hand  delivery,   telegram,   or

facsimile,  addressed  as  set  forth  below  or  to  such  other  address  as
 such  party  shall  have  specified  most

recently by  written  notice.   Any notice  or  other  communication  required
 or  permitted  to  be  given  hereunder

shall  be  deemed  effective  (a)  upon  hand  delivery  or  delivery  by
 facsimile,  with  accurate  confirmation

generated  by the transmitting facsimile  machine,  at the  address  or  number
 designated below (if  delivered  on

a  business  day  during  normal  business  hours  where  such  notice  is  to
 be  received),  or  the  first  business  day

following such  delivery (if  delivered  other  than  on  a  business  day
during  normal  business  hours  where  such

notice  is  to  be  received)  or  (b)  on  the  second  business  day
 following  the  date  of  mailing  by express  courier

service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first

occur.  The addresses for such communications shall be:

If to the Company:

MESOCOAT, INC.

24112 Rockwell Drive

Euclid, Ohio 44117

Attn: Andrew Sherman, Chief Executive Officer

Facsimile: (216) 404-0054

E-mail: asherman@mesocoat.com

If to the Parent:

ABAKAN INC.

2665 South Bayshore Drive, Suite 450

Miami, Florida 33133

Attn: Robert H. Miller, Chief Executive Officer

Facsimile: (786) 347-7706

E-mail:  robert.miller@abakaninc.com



If to the Secured Party:

GEORGE TOWN ASSOCIATES S.A.

c/o JTE FINANCE AG

Biermensdorferstrasse 55

CH 8004 Zurich, Switzerland

Facsimile:________________

E-mail:__________________



Amended and Restated Security Agreement

Page 15







Exhibit 10

With a copy to:

Mazzeo Song & Bradham LLP

708 Third Avenue

New York, NY 10017

Facsimile:  212-599-8400

E-mail:  dsong@mazzeosong.com

(or,  in  the  case  of  a  successor  to  a  Secured  Party  in  connection
 with  a  valid  transfer  of  the  New  Note,  the

address  of  such  successor  designated  in  a  notice  given  to  the  Company
 and  signed  by  the  original  secured

party  and  such  successor),  or  as  shall  be  designated  by  such  party
 (or  successor)  in  writing  to  the  other

parties hereto in accordance with this Section 18.7.



18.8

Entire  Agreement;  Amendments.   This  Agreement  and  the  Exchange  Agreement
 constitute  the  entire

agreement  between  the  parties  with  regard  to  the  subject  matter  hereof
 and  thereof,  superseding  all  prior

agreements or understandings, whether written or oral, between or among the
parties.  No (i) amendment to this

Agreement or (ii)  waiver of any agreement or  other obligation of the Company
or Parent under this Agreement

may  be  made  or  given  except  pursuant  to  a  written  instrument  executed
 by  the  Company,  Parent  and  the

Secured  Party.   Any  waiver  given  pursuant  hereto  shall  be  effective
 only  in  the  specific  instance  and  for  the

specific purpose for which given.

[Signature Page Follows]



Amended and Restated Security Agreement

Page 16







Exhibit 10

IN  WITNESS  WHEREOF,  the  parties  hereto  have  caused  this  Amended  and
 Restated  Security  Agreement

to be duly executed on the day and year first above written.

MESOCOAT, INC.



By:

/s/ Andrew Sherman

Name: Andrew Sherman

Title: President

ABAKAN INC.



By:

/s/ Robert H. Miller

Name: Robert H. Miller

Title: Chief Executive Officer

GEORGE TOWN ASSOCIATES S.A.



By:

/s/ Engelbert Schreiber

Name:  Engelbert Schreiber

Title:  Director



Amended and Restated Security Agreement

Page 17







Exhibit 10

Exhibit A to the

Amended and Restated Security Agreement

UCC-3 Financing Statement Amendment

Attached



Amended and Restated Security Agreement

Page 18







Exhibit 10

Exhibit B to the

Amended and Restated Security Agreement

The Huntington National Bank Commercial Security Agreement

Attached



Amended and Restated Security Agreement

Page 19







Exhibit 10

SCHEDULE I

COLLATERAL DEFINITION EXCEPTION

The following assets  and  property of the  Company are  not included in the
 definition  of Collateral in  which

the Secured Party has been granted a Security Interest as described in this
Agreement.

§     All  of  the  Project  Equipment,  as  defined  in  the  Loan  Agreement
 dated  as  of  July  20,  2012  (the

“Loan  Agreement”)  between  the Director  of  Development  of  the  State  of
Ohio  and  MesoCoat,  Inc.,

acquired  with  the  proceeds  of  the  R  &  D  Loan  (as  defined  in  the
 Loan  Agreement),  including

without limitation the following (as such list may be supplemented or amended
from time to time):

One   CermaClad™   system   and   automated   pipe  blasting  equipment   used
  for   high   speed   metal

cladding, as described more fully below:

A  system  purchased  from  Mattson  Technology  consisting  of  an  arc  lamp,
 an  automated  blasting

system,  power  supply,  and  a  pipe  manipulation  system  for  the
 application  of  corrosion  resistant

coatings to pipe. The blasting system removes mill scale from the pipe before
treatment. The system

includes  a  “stinger”  2-D  80  foot  robot  which  controls  the  fusion
 process,  a  robot  that  applies  slurry

to the pipe, a robot that holds the inspections tools and a pipe handling
system.



Amended and Restated Security Agreement

Page 20







Exhibit 10

SCHEDULE II

PLEDGED SECURITIES



Issuer

Shares/Interests Pledged



MesoCoat Coating Services, Inc.

100%



PT MesoCoat Indonesia

100%



Amended and Restated Security Agreement

Page 21







Exhibit 10

SCHEDULE III

COMPANY INFORMATION



Name of the Company:

MesoCoat Inc.



Jurisdiction of Organization:

Nevada



Organizational Identification Number:

EIN – 20-8924902

Trade  names  and  other  names  used  by the  Company    MesoCoat

during the past five years:

Each  location  where  Collateral  or  the  Company’s    24112 Rockwell Drive,
Euclid, Ohio 44117

books of account and records are located:

Name    and   location    of   each    consignee,    bailee,    None

warehouseman,  agent  or  processor  in  possession  of

any Collateral owned by the Company:



Amended and Restated Security Agreement

Page 22







Exhibit 10

SCHEDULE IV

EXISTING LIENS AND ENCUMBRANCES



Lienholder

Type of Lien

Amount of Debt



1.

The Director of Development of the State of Ohio

Loan

$1,000,000.00



2.

The Huntington National Bank

Loan

$   134,427.22



3.

County of Cuyahoga, Ohio

Loan

$     40,819.54



Amended and Restated Security Agreement

Page 23







Exhibit 10

SCHEDULE V

INTELLECTUAL PROPERTY



Licensed

Current

MesoCoat IP



No.

Title

Patent Number

Assignee

to

IP Status

Rights

Lockheed Martin



1

Rapid infrared heating of a

Energy Research

surface

6174388 B1

Corp., U.T.

MesoCoat

Issued

Exclusive



Battelle LLC,

Inc.

patent

rights

Oak Ridge, TN

Abrasive particles with

2

metallurgically bonded metal

6540800 B2

Powdermet Inc.

MesoCoat

Issued

Exclusive

coatings

Inc.

patent

rights



3

Method of producing fine coated

tungsten carbide particles

6641918 B1

Powdermet Inc.

MesoCoat

Issued

Exclusive

Inc.

patent

rights

Combined liquid phase and

4

activated sintering of refractory

7041250 B2

Powdermet Inc.

MesoCoat

Issued

Exclusive

metals

Inc.

patent

rights



Pulse thermal processing of

UT-Battelle,

5

functional materials using

7220936 B2

LLC, Oak Ridge,     MesoCoat

Issued

Exclusive



directed plasma arc

TN

Inc.

patent

rights



6

Powder friction forming

7560067 B2

Powdermet Inc.

MesoCoat

Issued

Exclusive

Inc.

patent

rights

Heterogeneous composite bodies

7

with isolated lenticular shaped

7635515 B1

Powdermet Inc.

MesoCoat

Issued

Exclusive



cermet regions

Inc.

patent

rights

Heterogeneous composite bodies

8

with isolated lenticular shaped

7681622 B2

Powdermet Inc.

MesoCoat

Issued

Exclusive



cermet regions

Inc.

Patent

rights

Coatings, Composition and

9

method related to non-spalling

US2010/020325

low density hardface coatings

5A1

MesoCoat Inc.

N/A

Filed Full

US Patent

Owned



Coatings, Composition and

Filed PCT



10

method related to non-spalling

N/A

MesoCoat Inc.

N/A

Patent

Owned



low density hardface coatings

Application



Article and method of

Filed PCT



11

manufacturing related to

N/A

MesoCoat Inc.

N/A

Patent

Owned



nanocomposite overlays

Application

Article and method of

12

manufacturing related to

US2010/029743

nanocomposite overlays

2A1

MesoCoat Inc.

N/A

Filed Full

US Patent

Owned

Filed



13

Method and Apparatus for

forming clad metal products

61/451,114

MesoCoat Inc.

N/A

Provisional

Patent

Owned

Application

Applied for



14

Thin Metal Coatings

MesoCoat Inc.

N/A

a

Provisional      Owned

Patent

Ternary Ceramic Thermal



15

Spraying Powder and Method of

Filed

Manufacturing Thermal Sprayed

61/798,032

MesoCoat Inc.

N/A

Provisional      Owned



Coating Using Said Powder

Patent



Amended and Restated Security Agreement

Page 24



